 



Exhibit 10.4

US$43,786,000

AMENDED AND RESTATED FINANCING AGREEMENT

dated as of March 25, 2003,

by and among

IMPSAT S.A.

as Borrower,

NORTEL NETWORKS LIMITED,

as Administrative Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

and

The Lenders Party Hereto From Time to Time

as Lenders

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

           
W I T N E S S E T H:
    1  
SECTION 1. Definitions
    2    
Section 1.1. Defined Terms
    2    
Section 1.2. Other Definitions
    20    
Section 1.3. Interpretation
    21    
Section 1.4. Accounting Principles and Terms
    22  
SECTION 2. The Credit Facility
    22    
Section 2.1. Loans
    22    
Section 2.2. Notes
    23  
SECTION 3. Payment of Principal, Interest and Fees
    23    
Section 3.1. Repayment of Principal
    23    
Section 3.2. Prepayments
    23    
Section 3.3. Interest
    26    
Section 3.4. Agent’s Fees
    27    
Section 3.5. Nature of Payments
    27    
Section 3.6. Payment Procedures
    28    
Section 3.7. Administrative Agent’s Determination
    28    
Section 3.8. Payments Pro Rata
    28    
Section 3.9. Governmental Approvals
    29  
SECTION 4. Payment in Dollars; Event of Sovereign Risk
    29    
Section 4.1. Obligation to Pay in Dollars; Judgment Currency
    29    
Section 4.2. Event of Sovereign Risk
    29    
Section 4.3. Waiver of “Pesification”
    31  

i



--------------------------------------------------------------------------------



 

           
SECTION 5. Funding and Yield Protection
    31    
Section 5.1. Taxes
    31    
Section 5.2. Illegality
    32    
Section 5.3. Increased Costs and Yield Protection
    33  
SECTION 6. Deliveries; Conditions Precedent
    35    
Section 6.1. Closing Documents
    35    
Section 6.2. Plan and Plan Confirmation
    36    
Section 6.3. Security Documents
    37    
Section 6.4. Accounts Payable Financing Agreement
    37    
Section 6.5. Material Agreements
    37    
Section 6.6. Representations and Warranties
    37    
Section 6.7. Covenants
    37    
Section 6.8. Litigation
    37    
Section 6.9. No Defaults
    38    
Section 6.10. Material Adverse Change
    38    
Section 6.11. Payment of Fees
    38    
Section 6.12. Capitalization of ISCH Indebtedness
    38    
Section 6.13. English Language
    38  
SECTION 7. Representations and Warranties
    38    
Section 7.1. Corporate Status
    39    
Section 7.2. Corporate Power
    39    
Section 7.3. Governmental Approvals
    39    
Section 7.4. No Violation
    40    
Section 7.5. Proceedings
    40    
Section 7.6. Taxes
    41  

ii



--------------------------------------------------------------------------------



 

             
Section 7.7. Financial Statements
    41    
Section 7.8. The Project
    41    
Section 7.9. Environmental Matters
    42    
Section 7.10. Transactions with Affiliates
    42    
Section 7.11. Indebtedness
    42    
Section 7.12. Properties
    42    
Section 7.13. Intellectual Property
    43    
Section 7.14. Books and Records
    43    
Section 7.15. The Licenses
    43    
Section 7.16. No Material Adverse Change
    44    
Section 7.17. Insurance
    44    
Section 7.18. Collateral
    44    
Section 7.19. Investment Company; Public Utility Holding Company
    44    
Section 7.20. Immunity
    45    
Section 7.21. Margin Stock; Regulation U
    45    
Section 7.22. Solvency
    45    
Section 7.23. No Event of Default; Compliance with Material Agreements
    45    
Section 7.24. Fees or Compensation
    45    
Section 7.25. Termination of Lucent Agreements
    45    
Section 7.26. True and Complete Disclosure
    45  
SECTION 8. Covenants
    46    
Section 8.1. Affirmative Covenants
    46    
Section 8.2. Negative Covenants
    56    
Section 8.3. Financial Covenants
    59  
SECTION 9. Security
    61  

iii



--------------------------------------------------------------------------------



 

             
Section 9.1. Grant of Security Interest
    61    
Section 9.2. Escrow Accounts
    61    
Section 9.3. Release of Collateral
    62    
Section 9.4. Further Identification of the Collateral
    62    
Section 9.5. Further Assurances
    62  
SECTION 10. Events Of Default
    63    
Section 10.1. Events of Default
    63    
Section 10.2. Remedies Upon Event of Default
    68    
Section 10.3. Cumulative Rights
    69  
SECTION 11. Expenses And Indemnification
    69    
Section 11.1. Expenses
    69    
Section 11.2. Indemnification
    70  
SECTION 12. Assignment And Participation
    70    
Section 12.1. Assignment
    70    
Section 12.2. Participation
    72    
Section 12.3. Information
    72  
SECTION 13. Option to Revise Structure
    72    
Section 13.1. Option to Revise
    72    
Section 13.2. Transaction Costs
    73    
Section 13.3. Terms of Replacement Notes
    73    
Section 13.4. Application of Proceeds
    73    
Section 13.5. Termination of Option
    74  
SECTION 14. Governing Law and Jurisdiction
    74    
Section 14.1. Governing Law
    74    
Section 14.2. Waiver of Jury Trial
    74  

iv



--------------------------------------------------------------------------------



 

             
Section 14.3. Jurisdiction; Venue for Suit
    74    
Section 14.4. Waiver of Immunity
    74    
Section 14.5. Process Agent
    75    
Section 14.6. Legal Process in Other Jurisdictions
    76  
SECTION 15. The Agents
    76    
Section 15.1. Authorization and Action
    76    
Section 15.2. Agent’s Reliance
    76    
Section 15.3. Lender Credit Decision
    77    
Section 15.4. Lender Indemnification
    77    
Section 15.5. Successor Agents
    77  
SECTION 16. General Provisions
    78    
Section 16.1. Notices
    78    
Section 16.2. Severability of Provisions
    79    
Section 16.3. Binding Effect; Successors and Assigns
    79    
Section 16.4. Amendment; Waiver
    80    
Section 16.5. Entire Agreement
    80    
Section 16.6. No Novation
    80    
Section 16.7. Right of Set-Off
    80    
Section 16.8. Release and Waiver
    81    
Section 16.9. Further Assurances
    81    
Section 16.10. Term of Agreement; Survival
    81    
Section 16.11. Headings
    81    
Section 16.12. Counterparts
    81    
Section 16.13. Confidentiality
    81    
Section 16.14. Cooperation
    82  

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FINANCING AGREEMENT

THIS AMENDED AND RESTATED FINANCING AGREEMENT (this “Agreement”) dated as of
March 25, 2003, by and among IMPSAT S.A., a corporation (sociedad anónima)
organized pursuant to the laws of the Republic of Argentina (the “Borrower”);
Nortel Networks Limited (formerly known as Nortel Networks Corporation)
(“Nortel”), a corporation organized pursuant to the laws of the Province of
Ontario, Canada, as administrative agent (the “Administrative Agent”); Deutsche
Bank Trust Company Americas, a New York banking corporation, as collateral agent
(the “Collateral Agent”); and the several lenders party hereto from time to
time, as lenders (together with Nortel, the “Lenders”).

W I T N E S S E T H:

     WHEREAS, the parties hereto are each party to an Amended and Restated
Financing Agreement dated as of June 11, 2001 as amended pursuant to amendments
dated as of October 25, 2001 and November 24, 2001 respectively (as the same may
have been further amended, supplemented or otherwise modified, the “Existing
Financing Agreement”);

     WHEREAS, the Lenders made available to the Borrower under the terms and
conditions of the Existing Financing Agreement a credit facility in the original
maximum principal amount of one hundred forty nine million one hundred thousand
Dollars (US$149,100,000) to assist in financing the purchase by the Borrower or
its Affiliates of telecommunications equipment and services manufactured or
supplied by Nortel or its Affiliates related to the design, procurement,
installation, commissioning, and operation of a broadband telecommunications
network in Argentina (the “Project”) under (i) a Turnkey Project Agreement by
and among the Borrower, Nortel Networks de Argentina S.A. (“Nortel Argentina”)
and Nortel dated as of September 6, 1999 (as amended, supplemented or otherwise
modified from time to time, the “Turnkey Contract”) and (ii) a Supply Contract
by and among the Borrower, Nortel Argentina, Nortel and certain Affiliates of
Nortel and the Borrower dated as of November 5, 1999 (as amended, and restated
as of May 30, 2002, the “Supply Agreement”) (the Turnkey Contract and the Supply
Agreement, collectively, the “Nortel Contracts”);

     WHEREAS, the Borrower is a Subsidiary of IMPSAT Fiber Networks, Inc.
(formerly known as IMPSAT Corporation), a corporation organized pursuant to the
laws of the State of Delaware, U.S.A. (“IMPSAT”);

     WHEREAS, pursuant to the terms of a certain Guarantee Agreement dated as of
October 25, 1999 executed by IMPSAT in favor of the Lenders (as the same may
have been amended, supplemented or otherwise modified, the “Existing Guarantee”)
IMPSAT has guaranteed the payment and performance of all past, present and
future liabilities, obligations and indebtedness of the Borrower to the Lenders
arising under, pursuant to or in connection with the Existing Financing
Agreement;

     WHEREAS, the Borrower and IMPSAT desire to restructure the outstanding
indebtedness under the Existing Financing Agreement (together with all accrued
and unpaid interest thereon, collectively, the “Existing Debt”);

1



--------------------------------------------------------------------------------



 



     WHEREAS, in order to implement a restructuring of the Existing Debt and a
restructuring of certain other obligations of IMPSAT, the Borrower and other
Subsidiaries of IMPSAT, IMPSAT filed (i) a voluntary petition for relief under
Chapter 11 of Title 11 of the United States Code on June 11, 2002 (the
“Chapter 11 Proceedings”) and (ii) as part of such Chapter 11 Proceedings a
disclosure statement and plan of reorganization (the “Plan”) (which was approved
by the United States Bankruptcy Court for the Southern District of New York and
subsequently confirmed on December 11, 2002);

     WHEREAS, US$76,491,953 of the principal amount of the Existing Debt has
been assigned to, and assumed by, IMPSAT immediately prior hereto (the “Assumed
Obligations”);

     WHEREAS, the Lenders have agreed to restructure the remaining balance of
the Existing Debt (the “Existing Debt Balance”) in the aggregate original
principal amount of forty three million seven hundred eighty-six thousand
Dollars ($43,786,000) pursuant to the terms of this Agreement;

     WHEREAS, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent have agreed to amend and restate the Existing Financing
Agreement to provide for the Term Loans and certain other amendments on the
terms set forth in this Agreement, which Agreement shall become effective upon
satisfaction of the conditions precedent set forth herein;

     WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities under the Existing
Financing Agreement or evidence payment of all or any of such obligations or
liabilities, that this Agreement amend and restate in its entirety the Existing
Financing Agreement, and that from and after the Closing Date the Existing
Financing Agreement be of no further force or effect except as to evidence the
incurrence of the obligations of the Borrower and IMPSAT thereunder and the
representations and warranties made thereunder;

     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the Parties
agree as follows:

SECTION 1. Definitions.

Section 1.1. Defined Terms.

     The following capitalized terms shall have the meanings set forth in this
Section 1.1 when used in this Agreement, including its preamble and recitals:

     “Accounts Payable Financing Agreement” means the financing agreement
entered into by and between the Borrower and Nortel as lender as of March 25,
2003, with an aggregate principal amount of $10,287,919.

     “Affiliate” means, as to any Person (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, five percent (5%) or more of the Voting Stock of such Person,
(b) each Person that controls, is controlled by or is under common control with,
such Person and (c) in the case of individuals, the immediate family

2



--------------------------------------------------------------------------------



 



members, spouses and lineal descendants of individuals who are Affiliates of the
Borrower or IMPSAT. For purposes of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of Voting
Stock, by contract, by virtue of being an executive officer or a director or
otherwise.

     “Agents” means the Administrative Agent and the Collateral Agent.

     “Applicable Law” means any statute, law, regulation, ordinance, rule,
judgment, writ, rule of common law, common law duty, code, order, decree,
governmental approval, administrative order, directed duty, request, license,
authorization, permit, approval, concession, grant, franchise, directive,
guideline, policy, requirement, or other governmental restriction, or any
similar form of decision of, determination by, agreement with, or requirements
of (or any interpretation or administration of any of the foregoing by) any
Governmental Authority, whether in effect as of the date hereof or thereafter
(including any Environmental Laws).

     “Argentina” means the Republic of Argentina.

     “Argentine GAAP” means generally accepted accounting principles in
Argentina as established from time to time by the Consejo Profesional de
Ciencias Económicas.

     “Assignment and Assumption Agreement” means an assignment and assumption
agreement between a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, substantially in the form of Exhibit A.

     “Authorized Officer” means, with respect to any Person, each of the
following officers of such Person: (a) the Chief Executive Officer; (b) the
Chief Financial Officer or (c) any other Person having substantially similar
responsibilities and authority.

     “BBVA” means BBVA Banco Frances S.A. (acting in its capacity as trustee to
the Guaranty Trust Agreement dated October 25, 2002, entered into among Sirti
Argentina, S.A., BBVA Banco Frances S.A. and Sirti S.p.A.).

     “Borrower Annual Operating Budget” means, with respect to each fiscal year
of the Borrower beginning with its fiscal year ending on December 31, 2003, an
annual operating budget delivered to the Lenders pursuant to Section 8.1(b)(6),
with respect to such fiscal year.

     “Borrower Business Plan” Unless and until the Borrower shall have delivered
to the Lenders a revised or updated business plan in accordance with
Sections 8.1(b)(2) or (5), means the six-year consolidated Business Plan of the
Borrower dated as of December 15, 2002, and not including any subsequent
amendments, supplements or replacements thereof.

     “Borrower Capital Markets Transaction” means any public offering or private
placement of debt securities of the Borrower or any of its Subsidiaries.

     “Borrower’s Net Debt” means, on any date, (a) the Borrower’s Total Debt
outstanding on such date (excluding all Indebtedness of others guaranteed by the
Borrower); minus (b) the

3



--------------------------------------------------------------------------------



 



amount of the Intercompany Indebtedness of the Borrower evidenced by
Subordinated Intercompany Notes outstanding on such date; minus (c) the
aggregate amount of cash and Temporary Cash Investments of the Borrower and its
Subsidiaries that are subject to a Lien in favor of the Lenders pursuant to the
Security Documents.

     “Brazil” means the Federative Republic of Brazil.

     “Brazil Agreements” means, collectively, the Financing Documents as defined
in the Nortel Brazil Financing Agreement and the Brazil Supply Agreement.

     “Brazil Supply Agreement” means the Supply Contract dated as of November 5,
1999 (as amended from time to time) among IMPSAT Brazil, Nortel and Nortel
Brazil

     “Business Day” means a day other than a Saturday, Sunday, or any other day
on which commercial banks in New York City, United States of America, or the
City of Buenos Aires, Argentina are authorized or required by Applicable Law to
close.

     “Business Plans” means, collectively, the Borrower Business Plan, the
Borrower Annual Operating Budget and the IMPSAT Business Plan.

     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other Applicable Law,
whether or not having the force of law, in each case of general applicability
regarding capital adequacy of banks and branches thereof or corporations
controlling banks.

     “Capital Expenditures” means, with respect to any Person for any period,
the additions to property, plant and equipment and other capital expenditures of
such Person and its Subsidiaries for such period, as the same are or would be
set forth in a consolidated statement of cash flows of such Person and its
Subsidiaries for such period.

     “Capital Lease” means, with respect to any Person, any lease of (or other
indebtedness arrangement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee that, in accordance with U.S. GAAP,
would be required to be classified and accounted for as a capital lease or a
liability on the balance sheet of such Person.

     “Capital Stock” means, with respect to any Person, all shares, interests,
rights to purchase, warrants, options, or other equivalents of or interests in
the common or preferred equity of such Person.

     “Central Bank” means the Banco Central de la República Argentina.

     “Change of Control” means an event or circumstance as a result of which:
(i) a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act), other than a Permitted Investor or any Existing
Securityholder or its Affiliates, becomes the ultimate “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of Voting Stock representing more
than thirty percent (30%) of the total voting power of the Voting Stock of
IMPSAT on a fully diluted basis and such ownership represents a greater
percentage of the total

4



--------------------------------------------------------------------------------



 



voting power of the Voting Stock of IMPSAT, on a fully diluted basis, than is
held by the Existing Securityholders and their Affiliates on such date; (ii)
individuals who on the date hereof constitute the board of directors of IMPSAT
(together with any new directors whose election by the board of directors or
whose nomination for election by IMPSAT’s stockholders was approved by a vote of
at least two-thirds of the members of the board of directors of IMPSAT then in
office who either were members of the board of directors of IMPSAT on the date
hereof or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the members of the board of
directors of IMPSAT then in office; or (iii) IMPSAT is the “beneficial owner” of
less than fifty percent (50%) of the Voting Stock of the Borrower.

     “Charter Documents” means, with respect to any Person (other than an
individual), its founding act, charter, certificate of incorporation, by-laws,
memorandum and articles of association, estatutos sociales and other similar
documents regarding its organization or constitution.

     “Closing Date” means the date on which all conditions set forth in
Section 6 herein have been satisfied.

     “Control” means: (a) the beneficial ownership of more than fifty percent
(50%) of the total Voting Stock then outstanding of a Person; or (b) even if
less than such percentage of outstanding Voting Stock is owned, the power to
direct the management and policies of such Person, directly or through one or
more intermediaries, whether through the ownership of voting securities, by
contract, or otherwise.

     “Current Assets” means, at any time, the total assets of the Borrower and
its Subsidiaries which would be shown as current assets on a balance sheet of
the Borrower and its Subsidiaries prepared in accordance with U.S. GAAP at such
time, provided that in determining such current assets (a) notes and accounts
receivable shall be included only if good and collectible and payable on demand
or within one year from such date (and not by their terms or by the terms of any
instrument or agreement relating thereto directly or indirectly renewable or
extendible at the option of the obligor beyond such year) and shall be valued at
their face value less reserves or accruals for uncollectible accounts determined
to be sufficient in accordance with U.S. GAAP, and (b) life insurance policies
(other than the cash surrender value of any unencumbered policies that is
properly classified as a current asset in accordance with U.S. GAAP) shall be
excluded.

     “Current Liabilities” means, at any time, the total liabilities of the
Borrower and its Subsidiaries which would be shown as current liabilities,
including the current portion of long term Indebtedness, minus the current
portion of deferred Revenue, on a balance sheet of the Borrower and its
Subsidiaries prepared in accordance with U.S. GAAP.

     “Debt Service” means, with respect to any Person for any period, the sum of
(i) the total Interest Expense of such Person and its Subsidiaries during such
period (excluding any original issue discount, interest paid in kind or
amortized debt discount, to the extent included in determining Interest
Expense), plus (ii) all amounts of principal and premium, if any, paid or

5



--------------------------------------------------------------------------------



 



required to be paid during such period in respect of Total Debt (excluding
Indebtedness in respect of guarantees except to the extent paid by such Person
during such period) of such Person and its Subsidiaries; provided, however, with
respect to the determination of Excess Cash Flow, amounts of principal which are
paid under revolving credit or similar facilities shall be counted, but only to
the extent that any amounts so paid may not, by the terms of such revolving
credit or similar facilities, be reborrowed or redrawn (or in the case of term
Indebtedness with contractual rights of extension or roll-over to the extent
that such extension or roll-over would be prohibited pursuant to the terms of
this Agreement); and provided, further, with respect to the calculation of the
Debt Service Coverage Ratio contained in Section 8.3(b), amounts of principal
which are paid under revolving credit or similar facilities and then reborrowed
during the same calendar quarter shall be counted without duplication.

     “Default” means any event, occurrence, factual or legal condition which, if
continued uncured or unchanged would, with the passage of time or the giving of
notice or both, become or constitute an Event of Default.

     “Default Interest Rate” means an interest rate per annum equal to fourteen
percent (14%) at any time after March 25, 2005.

     “Disposal” means, with respect to any property (including, without
limitation, all tangible and intangible assets and rights to payment) of the
Borrower or any Subsidiary thereof, any direct or indirect sale, conveyance,
transfer, alienation, lease, IRU, loan, sale-and-repurchase, sale-leaseback or
other transaction or arrangement as a result of which the Borrower or Subsidiary
party to such transaction or arrangement relinquishes all or substantially all
marketable rights in and to such property; and the verb “Dispose of” has a
corresponding meaning.

     “Dollars and US$” means the lawful currency of the United States of
America.

     “EBITDA” means, with respect to any Person for any period, the Net Income
of such Person and its Subsidiaries for such period after (a) restoring thereto
amounts deducted in determining Net Income for such period including, without
duplication, (1) Interest Expense for such period, (2) taxes based upon net
income, (3) depreciation and amortization, and (4) other non-cash charges;
(b) adding the amount that is contributed by IMPSAT to the Borrower’s Paid in
Capital with respect to MU Expenses in compliance with the requirements of
Section 8.1(o) for such period; and (c) deducting therefrom (1) non-cash income
or losses to the extent included in determining Net Income and (2) deferred
Revenues attributable to IRUs recognized as Revenues during such period.

     “Eligible Assignees” means, prior to the occurrence of an Event of Default,
any Person so long as such Person is not a direct competitor of the Borrower,
and after the occurrence of an Event of Default, any Person.

     “Environmental Laws” means any and all applicable statutes, laws, judicial
decisions, regulations, ordinances, rules, judgments, orders, decrees, codes,
injunctions, permits, concessions, grants, franchises, licenses, agreements, and
other governmental restrictions relating

6



--------------------------------------------------------------------------------



 



to the environment or the effect of the environment on human health or to
emissions, discharges or release of pollutants, contaminants, Hazardous
Substances, or wastes into the environment, including (without limitation)
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, Hazardous Substances, or
wastes or the clean-up or other remediation thereof.

     “Environmental Liabilities” means all liabilities in connection with, or
relating to, the business, assets, presently or previously owned or leased
property, activities (including, without limitation, off-site disposal) or
operations of the Borrower or any of its Subsidiaries, whether vested or
unvested, contingent or fixed, actual or potential, known or unknown, which
arise under or relate to matters covered by the Environmental Laws.

     “Equipment” means (i) all equipment, hardware, materials, and other items
of property together with all embedded firmware and hardwired logic, software
(including computer programs contained on a magnetic or optical storage medium,
in a semiconductor device, or in another memory device, or system memory or
supplied on any other storage medium) used in the construction or operation of
the Network, and (ii) any building infrastructure with respect to any facility
necessary to house or hold any of the items referenced in the immediately
preceding clause (i) (including grounding, air-conditioning systems (both
general and special), fire alarm and extinguisher systems, elevators, water and
sewer systems, uninterruptible power supply, main power boards, power
distribution boards, towers and transformers, power generators, electrical
rectifiers and batteries, cable and equipment ladders, trays and racks,
technical floors, security systems and all other infrastructure subsystems
required for the proper function of the Network), in each case purchased from
Nortel and its Affiliates pursuant to the Nortel Contracts with the proceeds of
the Existing Financing Agreement and the Financing Agreement dated as of
October 25, 1999 (which was amended and restated by the Existing Financing
Agreement) together with all replacements, components, parts, improvements, and
upgrades installed thereon or affixed thereto.

     “Equipment Pledge Agreement” means (i) the contract of registered pledge
(contrato de prenda con registro) dated August 31, 2000 and registered on
September 4, 2000, as amended as of December 28, 2000 and registered on
January 2, 2001, as further amended on October 5, 2001 and registered on
October 12, 2001, and as further amended on March 25, 2003 and filed for
registration on March 25, 2003, and from time to time thereafter, among the
Borrower, Deutsche Bank, S.A., as subagent of the Collateral Agent, Nortel and
BBVA (the “Existing Equipment Pledge Agreement”); and (ii) any other contract of
registered pledge (contrato de prenda con registro), substantially in the form
of the Existing Equipment Pledge Agreement, among the Borrower, the Collateral
Agent (or a subagent thereof), the Lenders, pursuant to which the Borrower shall
pledge Equipment to the Collateral Agent for the benefit of the Lenders, as
security for the Term Loans.

     “Equity” means, with respect to any Person at any date, the consolidated
stockholders’ equity of such Person and its Subsidiaries as of such date,
determined in accordance with U.S. GAAP.

7



--------------------------------------------------------------------------------



 



     “Event of Sovereign Risk” means (a) failure by the Central Bank to exchange
or to approve or permit the exchange of Pesos for Dollars, the unavailability of
Dollars in any legal exchange market in Argentina in accordance with normal
commercial practice, or any other action of any Argentine Governmental Authority
that has the effect of restricting such exchange or the transfer of Pesos for
Dollars outside Argentina and (b) a declaration of a banking moratorium or any
suspension of payments by banks in Argentina, or the imposition by any Argentine
Governmental Authority of any moratorium on the required rescheduling of or
required approval of the payment of any indebtedness in Argentina.

     “Excess Cash Flow” means, with respect to any Person, for any period:
(a) such Person’s EBITDA for such period; minus (b) the sum of the following
items, determined for such Person and its Subsidiaries on a consolidated basis:
(i) Debt Service paid for such period, (ii) cash Capital Expenditures (net of
any financing proceeds used to fund such Capital Expenditures) for such period
(but by the Borrower only to the extent that the Borrower is in compliance with
the covenant contained in Section 8.3(f)), (iii) the net increase (or minus any
net decrease) in working capital, excluding cash included therein, from the
opening of business on the first day, to the close of business on the last day,
of such period, and (iv) taxes based upon net income payable with respect to
such period paid in cash; provided, however, that in the case of the calculation
of “Excess Cash Flow” for IMPSAT (x) this figure shall not include any such
positive amounts, but shall include any such negative amounts, in each case
attributable to the Borrower or IMPSAT Brazil for such period and (y) the amount
of Debt Service projected to be paid in accordance with the IMPSAT Business Plan
during the fiscal year immediately following the fiscal year most recently ended
for such period shall be deducted from what would otherwise be the result of the
calculation of “Excess Cash Flow”.

     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

     “Existing Indebtedness” means, with respect to the definition of “Solvent,”
the Indebtedness that is listed on Schedule 1.1, and with respect to
Sections 8.1(j)(2), 8.2(n) and Sections 10.1(f)(1), 10.1(f)(2), 10.1(l)(1) and
10.1(l)(2), the Indebtedness listed on Schedule 10.1(f).

     “Existing Securityholders” means each Person holding IMPSAT’s Capital Stock
or securities of IMPSAT convertible into or exchangeable for IMPSAT’s Capital
Stock, in each case, representing five percent (5%) or more of IMPSAT’s total
Capital Stock on a fully diluted basis as of the Closing Date.

     “Expropriation Event” means: (i) any taking by condemnation,
nationalization, seizure, expropriation or other appropriation by any
Governmental Authority of all or any material portion of the Collateral, (ii)
any assumption by any Governmental Authority of control of all or any material
portion of the Collateral or the business operations of the Borrower or any of
its Subsidiaries or any of any such Person’s share capital, (iii) any taking of
any action by a Governmental Authority which results in the involuntary
dissolution or disestablishment of the Borrower or any of its Subsidiaries, or
(iv) any taking of any action by any Governmental Authority that prevents the
Borrower and its Subsidiaries, taken as a whole, from carrying on their business
or operations or a material part thereof.

8



--------------------------------------------------------------------------------



 



     “Fiber Optic Cable” means the fiber optic cable and other related equipment
purchased by the Borrower from Lucent Argentina pursuant to a Purchase and Sale
Agreement dated August 18, 1999 between the Borrower and Lucent Argentina,
together with all replacements, components, parts, improvements and upgrades
installed thereon or affixed thereto. For the avoidance of doubt, any fiber
optic cable or other related equipment included after the date hereof in any of
the ducts comprising the Network other than the duct in which the Fiber Optic
Cable is located shall not be deemed to be “Fiber Optic Cable” for any purpose
under this Agreement.

     “Financing Documents” means this Agreement, the Notes, all Assignment and
Assumption Agreements, the Security Documents, the IMPSAT Guarantee and any
other instruments, documents and agreements executed by or on behalf of the
Borrower or for the benefit of the Lenders in connection with the Term Loans.

     “Governmental Approvals” means any authorization, consent, license
(including, but not limited to, the Licenses), approval, grant, franchise,
concession, identification number, lease, ruling, certification, exemption,
action, filing, registration, permit, order, decree, sanction, or other
authorization of any nature to be granted by any Governmental Authority, as now
or hereafter necessary under any Applicable Law.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof (including, but not limited to, federal, national,
state, provincial, regional and municipal) and any entity exercising executive,
legislative, judicial, regulatory, or administrative authority or functions of,
or pertaining to, government or any court or arbitrator.

     “Hazardous Substance” means any substance, materials or waste subject to
regulation, or that forms the basis of liability, under Environmental Laws
because of its toxic, radioactive, caustic or otherwise dangerous or hazardous
qualities.

     “IMPSAT Brazil” means IMPSAT Comunicações Ltda., a company organized
pursuant to the laws of Brazil.

     “IMPSAT Business Plan” means the six-year consolidated business plan of
IMPSAT and its Subsidiaries dated as of December 15, 2002, and not including any
subsequent amendments, supplements or replacements thereof.

     “IMPSAT Capital Markets Transaction” means (i) any public offering or
private placement of debt securities of IMPSAT or (ii) any public offering or
private placement of debt securities of any Subsidiary of IMPSAT (other than the
Borrower or IMPSAT Brazil) which is guaranteed by IMPSAT, provided, however; the
following shall not constitute IMPSAT Capital Markets Transactions: (a) any such
offering described in clauses (i) or (ii) above, one hundred percent (100%) of
the net proceeds of which are used to refinance Indebtedness of a Subsidiary of
IMPSAT in existence on the date hereof; or (b) the commencement of any such
offering described in clause (ii) above after the second anniversary of the
Closing Date.

9



--------------------------------------------------------------------------------



 



     “IMPSAT Convertible Notes” means the Series A Convertible Notes and the
Series B Convertible Notes.

     “IMPSAT Exit Cash Balance” means, as of any date of determination, an
amount equal to the greater of (a) zero Dollars (US$0.00) or (b) the result of
(i) US$60,244,024 (representing the value of the aggregate cash and Temporary
Cash Investments held by IMPSAT as of the Closing Date) less (ii) the aggregate
amount of all expenditures and investments made by IMPSAT since the Closing
Date.

     “IMPSAT Guarantee” means the Guarantee Agreement dated as of March 25,
2003, executed by IMPSAT in favor of the Lenders, a copy of which is attached
hereto as Exhibit B.

     “Indebtedness” means, with respect to any Person at any time and from time
to time, the sum, without duplication, of the following: (a) all obligations of
such Person for money borrowed (whether by loan, the issuance of debt securities
or otherwise); (b) the available amount at such time of all letters of credit
issued for the account of such Person and all outstanding reimbursement
obligations with respect thereto; (c) all liabilities or obligations secured by
any Lien on any property owned by such Person; (d) all capitalized lease
obligations; (e) all Indebtedness of others guaranteed by such Person; (f) all
obligations of such Person to pay the deferred purchase price or acquisition
price of property or services, other than (1) Trade Payables and accrued
expenses incurred owing by the Borrower to IMPSAT or any of its Subsidiaries and
(2) any other Trade Payables and accrued expenses incurred, that are not past
due by more than sixty (60) days; (g) all obligations of such Person under trade
or bankers’ acceptances or under agreements providing for swaps, ceiling rates,
ceiling and floor rates, or contingent participation or other hedging mechanisms
with respect to the payment of interest; and (h) all indebtedness, liabilities
and obligations of such Person to redeem or retire shares of Capital Stock of
such Person.

     “Independent Auditor” means with respect to IMPSAT, Deloitte & Touche LLP,
and with respect to the Borrower, Deloitte & Touche Argentina or such other
internationally recognized firm of certified public accountants as may be
approved by the Administrative Agent.

     “Intercompany Indebtedness” means all Indebtedness of the Borrower for
money borrowed from IMPSAT or any of IMPSAT’s Subsidiaries, or any Indebtedness
of any of the Borrower’s Subsidiaries for money borrowed from IMPSAT or any of
IMPSAT’s Subsidiaries, including the Borrower.

     “Intercompany Subordination Agreement” means any subordination agreement
executed by the Borrower or any of its Subsidiaries and in substantially the
form of Exhibit C.

     “Interest Expense” means, with respect to any Person for any period,
interest expense, both expensed and capitalized, of such Person and its
Subsidiaries for such period, including accrued interest and the interest
component of capital lease obligations, all commissions, discounts, fees and
charges (excluding interest expense in respect of guarantees except to the
extent paid by such Person during such period).

10



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means, initially, September 25, 2005 and each
successive date that is six (6) calendar months thereafter (being the same day
of the calendar month) until the Maturity Date.

     “Investment” means the acquisition of any Capital Stock, partnership or
other equity interests, evidence of Indebtedness, securities (including any
option, warrant or other right to acquire any of the foregoing) of, the making
of any loans or advances to, the guaranteeing of any obligations of any Person,
or the purchase or other acquisition (in one transaction or a series of
transactions) of any assets constituting a business unit.

     “IRU” means the creation of an indefeasible right of use of any portion of
the Borrower’s telecommunications network by the Borrower or any Subsidiary
thereof, including, but not limited to, an usufructo under Argentine law, which
provides for either (a) a Lien or a real property interest in favor of the
grantee or customer thereof or (b) payment to the Borrower or any Subsidiary of
the Borrower in a form other than periodic payments at quarterly or more
frequent intervals and is for a term of more than five years.

     “IRU Cost” means: (i) for any Permitted IRU granted in respect of any duct,
the number of kilometers of duct subject to the IRU, multiplied by (A) in the
case of a Long Haul IRU, four thousand two hundred seventy eight and 06/100
Dollars (US$4,278.06) and (B) in the case of Metropolitan IRU, twenty two
thousand six hundred sixty four and 32/100 Dollars (US$22,664.32); and (ii) for
any Permitted IRU granted in respect of fiber optic cable, the number of
kilometers of fiber optic cable subject to the IRU multiplied by the product of
one hundred fifteen Dollars (US$115.00) and the number of strands of fiber optic
cable over which the IRU is granted.

     “ISCH” means International Satellite Communications Holding Ltd.

     “ISCH Letter Agreement” means the Letter Agreement dated May 31, 2002, by
and among ISCH, Nortel, Deutsche Bank Trust Company Americas and IMPSAT.

     “Lending Office” means, with respect to any Lender, the office of that
Lender designated as its Lending Office by notice to the Administrative Agent
and the Borrower.

     “Licenses” means the Spectrum Authorization and the other licenses listed
in Schedule 7.15 and such other licenses, concessions, authorizations, permits,
or the like (including any additions or amendments thereto) issued or granted by
the SC or any other Governmental Authority from time to time in favor of the
Borrower or any of its Subsidiaries and required for the completion of the
Project, the operation of the Network and the conduct of the Telecommunications
Business.

     “Lien” means, with respect to any Person, any security interest, lien,
pledge, mortgage, charge, or encumbrance (including any agreement to give any of
the foregoing), title retention agreement, finance lease or trust receipt, or a
consignment or bailment for security purposes, or other security arrangement or
any other arrangement on or with respect to any asset or revenue of such Person.

11



--------------------------------------------------------------------------------



 



     “Long Haul IRU” means an IRU which is not a Metropolitan IRU.

     “Lucent Argentina” means Lucent Technologies S.A. Argentina.

     “Lucent Argentina 2000 Financing Agreement” means the Financing Agreement
dated as of September 29, 2000, as amended and restated as of June 11, 2001,
among the Borrower, Lucent Argentina, as a lender and as administrative agent,
Bankers Trust Company, as collateral agent, and the other lenders party thereto
from time to time, pursuant to which Lucent Argentina has made available to the
Borrower a credit facility in a principal amount not to exceed sixteen million
Dollars (US$16,000,000) to finance the purchase of certain products and services
from Lucent Argentina and/or its Affiliates for construction and operation of
the Project.

     “Material Adverse Change” means an event, circumstance or development of
whatever nature that has had or could reasonably be expected to have a Material
Adverse Effect.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, results of operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries, taken as a whole, or IMPSAT;
(b) the ability of the Borrower or IMPSAT to perform their respective
obligations under any of the Project Agreements; (c) the rights and remedies of
the Lenders or the Agents under the Financing Documents; (d) the validity or
enforceability of this Agreement or any of the other Project Agreements; or (e)
the Licenses or the rights of the Borrower and its Subsidiaries thereunder.

     “Material Agreements” With respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of US$2,500,000.00 or more in any 12-month period or otherwise material
to the business, condition (financial or otherwise), operations, performance,
properties or prospect of such Person.

     “Material Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that, together with its Subsidiaries, (i) for the most recent fiscal
year of such Person, accounted for more than 10% of the consolidated revenues of
such Person or (ii) as of the end of such fiscal year, was the owner of more
than 10% of the consolidated assets of such Person, all as set forth on the most
recently available consolidated financial statements of such Person for such
fiscal year.

     “Maturity Date” means March 25, 2009.

     “Metropolitan IRU” means an IRU granted in respect of a portion of the
Network which is located within one of the metropolitan areas of Buenos Aires,
Rosario, Cordoba and Mendoza.

     “Mortgage Deeds” means: (i) the deeds of mortgage dated August 2, 2000,
August 4, 2000 between the Borrower and Nortel, as collateral agent on behalf of
the Lenders and the deed of mortgage dated March 25, 2003 among the Borrower and
Nortel, BBVA and Deutsche Bank S.A. as subagent of the Collateral Agent on
behalf of the Lenders (the “Existing Mortgage Deeds”); and (ii) any other deed
or deeds, substantially in the form of the Existing Mortgage Deed, pursuant to
which the Borrower or its Subsidiaries shall grant mortgages from time to time

12



--------------------------------------------------------------------------------



 



in favor of the Collateral Agent (or its subagent) for the benefit of the
Lenders, to secure the repayment of the Term Loans.

     “MU Expenses” means, for any period, the salary, Selling G&A and other
expenses of the Borrower which are properly attributable to the employment and
activities during such period of IMPSAT management personnel employed by the
Borrower.

     “Net Income” means, for any period, the net income (loss) of a Person and
its Subsidiaries, determined on a consolidated basis, for such period in
accordance with U.S. GAAP.

     “Net Proceeds” means, with respect to any event (a) the proceeds received
in respect of such event in the form of cash and Temporary Cash Investments,
including (i) any cash received in respect of any non-cash proceeds, but only as
and when received, (ii) in the case of an insured casualty event, insurance
proceeds, and (iii) in the case of an Expropriation Event or similar event,
expropriation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Borrower and its
Subsidiaries to third parties other than IMPSAT or its Subsidiaries in
connection with such event, (ii) in the case of a Disposal, the amount of all
payments required to be made by the Borrower and its Subsidiaries as a result of
such event to repay Indebtedness (other than Indebtedness secured under the
Security Documents) secured by the asset or property Disposed of or otherwise
subject to mandatory prepayment as a result of such event, (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by the Borrower and its
Subsidiaries as a direct result of any gain recognized in connection with such
event, and (iv) the amount of any reserves established by the Borrower and its
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Borrower in conformity
with U.S. GAAP); provided, however, that evidence with respect to (b)(i) through
(iv) is provided to the Administrative Agent in form and substance reasonably
satisfactory to it.

     “Net Proceeds Account” means the net proceeds account to be established by
the Collateral Agent for the purpose of holding Net Proceeds in the
circumstances contemplated in Section 3.2(a)(2).

     “Network” means the broadband telecommunications network in Argentina
operated by the Borrower and certain of its Affiliates that was constructed by
Nortel and its Affiliates pursuant to the Turnkey Contract.

     “Nortel Brazil” means Northern Telecom do Brasil Comercio e Servicos Ltda.

     “Nortel Brazil Financing Agreement” means the Amended and Restated
Financing Agreement dated as of March 25, 2003, by and among IMPSAT Brazil,
Nortel and IMPSAT.

     “Note” means a promissory note of the Borrower, substantially in the form
of Exhibit D, provided, however, that at the request of any Lender, all Term
Loans to be made by such Lender may be evidenced by promissory notes of the
Borrower in a form different from Exhibit D if the

13



--------------------------------------------------------------------------------



 



purpose of such request is that such Notes be capable of characterization as
executive instruments (“títulos ejecutivos") under Argentine law and if the
alternate form of Note is approved by the Agents, which approval shall not be
unreasonably withheld.

     “Obligations” means all present and future obligations, liabilities and
other amounts, whether or not contingent, owing to any Lender pursuant to this
Agreement or any other Financing Document, including principal, accrued interest
and fees.

     “Paid in Capital” means, with respect to any Person, at any time, the
aggregate amount of capital contributed to such Person in the form of cash or
capitalized Indebtedness; provided, that in the case of the Borrower, “Paid in
Capital” means the sum of (x) four hundred twenty three million seven hundred
seventy four thousand five hundred forty six Dollars (US$423,774,546) plus
(y) the aggregate amount of capital contributed to the Borrower in the form of
cash or capitalized Indebtedness after the Closing Date.

     “Party” means the Borrower, each Lender, the Administrative Agent and the
Collateral Agent, individually, and “Parties” means two (2) or more of them.

     “Permitted Disposals” means, with respect to the Borrower or any Subsidiary
thereof: (a) any Disposal in the ordinary course of business of assets which are
obsolete or which are replaced in the ordinary course of business; (b) any
Disposal of the assets of a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower, or any Disposal of the assets of the
Borrower to one of its Subsidiaries, provided that any such assets that are
subject to a security interest in favor of the Administrative Agent on behalf of
the Lenders must remain subject to such security interest after such Disposal;
(c) any Disposal of inventory in the ordinary course of business; (d) the
Disposals listed on Schedule 1.1(b); (e) Permitted IRUs; (f) any Disposal of
assets (other than IRUs) not constituting Collateral for their fair market value
as determined in good faith by the Borrower, the aggregate proceeds of which do
not exceed US$2,000,000; and (g) any IRU of the type referred to in clause
(a) of the definition of “IRU” with respect to assets not constituting
Collateral for fair market value as determined in good faith by the Borrower,
the aggregate proceeds of which do not exceed US$2,000,000 for each such IRU.

     “Permitted Indebtedness” means (a) Indebtedness pursuant to the Financing
Documents; (b) Intercompany Indebtedness, provided, that such Intercompany
Indebtedness is evidenced by a Subordinated Intercompany Note; (c) contingent
Indebtedness in respect of bonds or letters of credit provided to guarantee bids
or performance under contracts in the ordinary course of business;
(d) Indebtedness of the Borrower which is in existence on the Closing Date and
set forth on Schedule 7.11; (e) purchase money Indebtedness and Capital Lease
obligations in an amount not greater than US$5,000,000 in the aggregate
outstanding at any one time; provided that the maximum amount of such
Indebtedness owing to any one lender and its Affiliates shall not exceed
US$1,000,000; (f) purchase money Indebtedness and Capital Lease obligations in
an amount not greater than the result of (i) US$25,000,000 less (ii) any
outstanding Indebtedness incurred pursuant to clause (e) above, in the aggregate
outstanding at any one time; provided that such Indebtedness has a final
maturity date equal to or later than the final maturity date of, and has an
average life to maturity equal to or greater than the average life

14



--------------------------------------------------------------------------------



 



to maturity of, the Indebtedness pursuant to the Financing Documents; (g)
unsecured Indebtedness incurred for the operation and maintenance of such
Person’s Telecommunications Business, including, without limitation, for working
capital purposes, in an amount outstanding at any time not greater than
US$10,000,000 in the aggregate; (h) Indebtedness of the Borrower for money
borrowed from financial institutions which Indebtedness is either fully
collateralized by cash deposits of IMPSAT or fully funded by IMPSAT through the
acquisition of one hundred percent (100%) participation in such Indebtedness
from such financial institution, provided that such Indebtedness is either
(i) non-recourse with respect to the Borrower or any of its assets or
(ii) subordinated to the Obligations pursuant to a subordination agreement in
form and substance satisfactory to the Required Lenders; and (i) Indebtedness
incurred and applied to refinance Indebtedness permitted by each of clauses (a)
and (d) above; provided, however, that with respect to any such refinancing
Indebtedness, (1) the principal amount of such refinancing Indebtedness does not
exceed the principal amount of the Indebtedness so refinanced; (2) such
refinancing Indebtedness has a final maturity date equal to or later than the
final maturity date of, and has an average life to maturity equal to or greater
than the average life to maturity of, the Indebtedness being refinanced; and
(3) such Indebtedness is incurred and/or guaranteed by the Borrower and any
Subsidiary which has incurred or guaranteed, as the case may be, the
Indebtedness to be refinanced.

     “Permitted Investments” means: (a) Investments which are in existence on
the Closing Date and set forth on Schedule 1.1(a); (b) Temporary Cash
Investments; (c) Investments in the form of Intercompany Indebtedness which
constitutes Permitted Indebtedness; (d) accounts receivable owing to the
Borrower or any Subsidiary thereof if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms; (e) payroll, travel and similar advances and advances to suppliers to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business and in the aggregate do not at any time exceed US$1,000,000;
and (f) stock, obligations or securities received in satisfaction of judgments,
work-outs, assignments for the benefit of creditors or other similar judicial
proceedings.

     “Permitted Investor” means (a) any Person that is in the Telecommunications
Business and (x) for its last four consecutive fiscal quarters has generated
revenues of at least one billion Dollars (US$1,000,000,000) or earnings before
interest, income taxes, depreciation and amortization of at least one hundred
eighty million Dollars (US$180,000,000), or (y) on the date of determination has
an equity market capitalization of at least three billion Dollars
(US$3,000,000,000) or (b) any Subsidiary of such Person.

     “Permitted IRU” means: (a) an IRU of the type referred to in clause (b) of
the definition of “IRU” or (b) an IRU of the type referred to in clause (a) of
the definition of “IRU”, with respect to any portion of the Network with an IRU
Cost of two million Dollars (US$2,000,000) or less for each such IRU; provided,
however, that the maximum number of ducts that may be subject to Permitted IRUs
shall be three (3) (including the IRU granted by the Borrower to South American
Crossing Ltd. in respect of one duct on the Network between Buenos Aries and
Mendoza in accordance with Article 2 of the TAC Turnkey Construction and IRU
Agreement

15



--------------------------------------------------------------------------------



 



among the Borrower, IMPSAT S.A. (Chile) and South American Crossing Ltd. dated
September 22, 1999) in the case of Long Haul IRUs, and four (4) in the case of
Metropolitan IRUs.

     “Permitted Liens” means:

     (a)     Liens under the Financing Documents;

     (b)     Liens securing taxes not yet due or being contested in good faith
by appropriate proceedings diligently conducted for which adequate cash reserves
determined in accordance with Argentine GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
seizure, arrest, sale, collection, levy or loss on account thereof) and so long
as (x) the contesting of, or failure to comply with, such requirements does not
in any material way jeopardize such Person’s ability or authority to operate all
or any part of its business or value or continuing priority of the security
interests in favor of the Administrative Agent on behalf of the Lenders in the
Collateral and (y) all such contests of, and failures to comply with, such
requirements would not in the aggregate have an Material Adverse Effect;

     (c)     nonconsensual statutory Liens which are imposed by Applicable Law
arising in the ordinary course of business and securing obligations which are
not yet due and payable or which are being contested in good faith by
appropriate proceedings diligently conducted for which adequate cash reserves
determined in accordance with Argentine GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof) and so long as (x) the contesting of, or
failure to comply with, such requirements does not in any material way
jeopardize such Person’s ability or authority to operate all or any part of its
business or value or continuing priority of the security interests in favor of
the Administrative Agent on behalf of the Lenders in the Collateral and (y) all
such contests of, and failures to comply with, such requirements would not in
the aggregate have an Material Adverse Effect;

     (d)     pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs;

     (e)     easements, rights-of-way, restrictions and other similar
encumbrances on real property which, in the aggregate, are not substantial in
amount and which do not in any case materially detract from the value of the
property to the Borrower or materially interfere with the ordinary conduct of
the business of the Borrower or a Subsidiary;

     (f)     Liens arising by virtue of any Applicable Law in favor of banks or
other financial institutions on cash or rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution;

     (g)     Liens on goods (and the documents of title relating thereto) the
purchase price, shipment or storage of which is financed by a documentary letter
credit issued for the account of the Borrower or a Subsidiary thereof in the
ordinary course of business, provided that such Lien secures only the
obligations of the Borrower or such Subsidiary in respect of such letter of
credit;

16



--------------------------------------------------------------------------------



 



     (h)     Liens created pursuant to Capital Leases;

     (i)     Liens in favor of customs and revenue authorities arising as a
matter of Applicable Law to secure payment of customs duties in connection with
the importation of goods in the ordinary course of business (and as to which the
property subject to any such Lien is not yet subject to foreclosure, seizure,
arrest, sale, collection, levy or loss on account thereof);

     (j)     Liens incurred or deposits made to secure the performance of
tenders, bids, leases, statutory or regulatory obligations, bankers’
acceptances, surety and appeal bonds, contracts (other than for Indebtedness),
performance and return-of-money bonds and other obligations of a similar nature
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money);

     (k)     Liens (including extensions and renewals thereof) upon real or
personal property, in each case other than in respect of the Network; provided,
however, that (i) such Lien is created solely for the purpose of securing
Indebtedness incurred to finance the cost (including the cost of design,
development, acquisition, construction, installation, improvement,
transportation or integration) of the item of property or assets subject thereto
and such Lien is created prior to, at the time of or within one hundred eighty
(180) days after the later of the acquisition, the completion of construction or
the commencement of full operation of such property, (ii) the principal amount
of the Indebtedness secured by such Lien does not exceed one hundred percent
(100%) of such cost and (iii) any such Lien shall not extend to or cover any
property or assets other than such item of property or assets and any
improvements on such item;

     (l)     Liens arising from the rendering of a final judgment or order
against the Borrower or any of its Subsidiaries that does not give rise to an
Event of Default;

     (m)     Liens in respect of (i) Permitted IRUs referred to in clause (b) of
the definition of “Permitted IRU” and (ii) Permitted Disposals referred to in
clause (g) of the definition of “Permitted Disposals”; and

     (n)     Liens existing on the Closing Date and listed on Schedule 7.12(a).

     “Person” means an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization or a Governmental Authority.

     “Pesos” means the lawful currency of Argentina.

     “Prepayment Event” means (a) any Disposal by the Borrower or any of its
Subsidiaries of any of such Person’s properties or assets, whether tangible or
intangible, other than a Permitted Disposal or any other Disposal permitted to
be made under Section 8.2(j); (b) any Expropriation Event; and (c) any casualty
or other insured damage to any material asset of the Borrower or any Subsidiary
thereof.

     “Principal Repayment Date” means, initially, March 25, 2005 and each
successive date that is six (6) calendar months thereafter (being the same day
of the calendar month) until the Maturity Date.

17



--------------------------------------------------------------------------------



 



     “Project Agreements” means the Financing Documents, the Supply Agreement
and the other agreements entered into by the Borrower and its Subsidiaries with
Nortel or its Affiliates in connection with the Project.

     “Project Party” means any party to a Project Agreement.

     “Required Lenders” means, at any time, Lenders holding more than fifty
percent (50%) in aggregate principal amount of the Term Loans then outstanding.

     “Revenues” means, with respect to any Person for any period, the
consolidated revenues of such Person and its Subsidiaries.

     “SC” means the Argentine Secretariat of Communications (“Secretaría de
Comunicaciones").

     “Secured Parties” means, collectively, the Agents and the Lenders, and each
a “Secured Party”.

     “Securities Act” means the U.S. Securities Act of 1933, as amended.

     “Security Documents” means the Mortgage Deeds, the Equipment Pledge
Agreements, and any other agreements entered into pursuant to Section 9.

     “Series A Convertible Notes” means the Guaranteed Convertible Senior Notes
– Series A issued by IMPSAT in accordance with the Plan on the Closing Date to
the holders of the senior notes issued in connection with the 2003 Indenture.

     “Series B Convertible Notes” means the Guaranteed Convertible Senior Notes
– Series B issued by IMPSAT in accordance with the Plan on the Closing Date to
Nortel and BBVA.

     “Sirti” means Sirti Argentina S.A.

     “Solvent” means with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability. Notwithstanding the foregoing, the determination of
the “Solvency” of the Borrower and IMPSAT shall be made without reference to any
defaults under the Existing Financing Agreement existing immediately prior to
the Closing Date or any Existing Indebtedness.

18



--------------------------------------------------------------------------------



 



     “Spectrum Authorization” means the authorization granted by the SC,
revocable in nature, to use the radioelectric spectrum in accordance with the
Argentine Telecommunications Law 19,798, as it may be amended from time to time.

     “Subordinated Intercompany Note” means a promissory note of the Borrower,
or any Subsidiary of the Borrower, in form and substance satisfactory to the
Lenders, evidencing Intercompany Indebtedness of the Borrower for money borrowed
from IMPSAT or any of the Borrower’s Subsidiaries, or evidencing Indebtedness of
any of the Borrower’s Subsidiaries for money borrowed from the Borrower, any
other Subsidiary of the Borrower or IMPSAT, which is subordinated pursuant to an
Intercompany Subordination Agreement.

     “Subsidiary” means, with respect to any Person, any other Person that is
directly or indirectly Controlled by the first Person.

     “Telecommunications Business” means telecommunications services, value
added telecommunications services, radio paging, mobile telecommunications,
personal telecommunications services, trunking, transport of broadcasting
signals, information technology, Internet services and related and ancillary
services in Argentina in which the Borrower or any of its Subsidiaries is from
time to time engaged.

     “Temporary Cash Investment” means any of the following: (a) direct
obligations of the United States of America or any agency thereof or obligations
fully and unconditionally guaranteed by the United States of America or any
agency thereof; (b) time deposit accounts, certificates of deposit and money
market deposits maturing within one year of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America, any state thereof or any foreign country recognized by
the United States of America, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of two hundred fifty million
Dollars (US$250,000,000) (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) or any money market fund sponsored
by a registered broker dealer or mutual fund distributor; (c) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above; (d) commercial paper,
maturing not more than ninety (90) days after the date of acquisition, issued by
a corporation (other than an Affiliate of the Borrower) organized and in
existence under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America with a rating the
time as of which any investment therein is made of “P-1” (or higher) according
to Moody’s Investor Service, Inc. (“Moody’s”) or “A-1” (or higher) according to
Standard & Poor’s Ratings Services (“S&P”); (e) securities with maturities of
six (6) months or less from the date of acquisition issued or fully and
unconditionally guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or Moody’s and (f) certificates of deposit
maturing not more than one (1) year after the acquisition thereof by the
Borrower or a Subsidiary thereof and issued by any of the ten (10) largest banks
(based on assets as the last December 31) organized under the laws of Argentina;
provided, however, that such

19



--------------------------------------------------------------------------------



 



bank is not under intervention, receivership or any similar arrangement at the
time of the acquisition of such certificate of deposit, and provided further,
that at no time shall the aggregate outstanding amount of such certificates of
deposit exceed five percent (5%) of the Borrower’s Revenue for the immediately
preceding fiscal year unless so required by the Central Bank.

     “Term Loan Commitment” an amount equal to forty three million seven hundred
eighty six thousand Dollars (US$43,786,000) representing the Existing Debt
Balance.

     “Total Debt” means, with respect to any Person at any time and from time to
time, the aggregate amount of any and all Indebtedness of such Person and its
Subsidiaries then outstanding.

     “Trade Payables” means, with respect to any Person, any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services and required to be paid within one year.

     “U.S. GAAP” means generally accepted accounting principles as promulgated
or adopted by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants and its predecessors, consistently applied.

     “Voting Stock” means, with respect to any Person, Capital Stock ordinarily
having the power to vote for the election of directors, managers or other voting
members of the governing body of such Person.

     “Warrants” means the warrants to purchase common stock of IMPSAT on a
fully-diluted basis issued by IMPSAT to the Lenders in accordance with the terms
of the Plan on the Closing Date.

     “2003 Indenture” means the Indenture dated as of July 30, 1996 among
IMPSAT, as Issuer, the Borrower, as Guarantor, and The Bank of New York, as
Trustee, relating to the 12 1/8% Senior Guaranteed Notes due 2003 of IMPSAT.

Section 1.2. Other Definitions.

     The following terms shall have the meaning given to them in the Section
indicated below:

      Term   Section Administrative Agent   Preamble Agreement   Preamble
Amendment   8.2(e) Assumed Obligations   Seventh Recital Bankruptcy Code  
10.1(g) Borrower   Preamble Chapter 11 Proceedings   Sixth Recital Collateral  
9.1 Collateral Agent   Preamble

20



--------------------------------------------------------------------------------



 

      Deferred Payment Date   4.2(c) Event of Default   10.1 Excluded Taxes  
5.1(a) Existing Debt   Fifth Recital Existing Debt Balance   Eighth Recital
Existing Financing Agreement   First Recital Existing Guarantee   Fourth Recital
Financing Agreements   13.1 FRBs   4.2(b) IMPSAT   Third Recital Indemnitees  
11.2 Information   16.13 Lenders   Preamble Nortel   Preamble Nortel Argentina  
Second Recital Nortel Contracts   Second Recital Note(s)   2.2(a) Par Bonds  
4.2(b) Placement Agent   16.14 Plan   Sixth Recital Prepayment   3.2(a) Project
  Second Recital Reference Dealers   4.2(b) Register   2.1(b) Release   9.3(b)
Release Instruments   9.3(b) Release Notice   9.3(b) Released Collateral  
9.3(b) Replacement Notes   13.1 Second Currency   4.1 Security Reinforcement  
8.1(q) Sovereign Event Deferral Period   4.2(c) Specified Place of Payment   4.1
Supply Agreement   Second Recital Syndication Agents   16.14 Taxes   5.1(a)
Transaction Costs   13.2 Term Loan(s)   2.1(a) Turnkey Contract   Second Recital

Section 1.3. Interpretation.

     In this Agreement: (a) the singular includes the plural and the plural the
singular; (b) words importing any gender include the other gender; (c)
references to statutes or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred thereto; (d) references to “writing” include
printing,

21



--------------------------------------------------------------------------------



 



typing, lithography and other means of reproducing words in a tangible visible
form; (e) references to articles, sections (or subdivisions of sections),
exhibits, annexes or schedules are to this Agreement unless otherwise indicated;
(f) references to agreements and other contractual instruments shall be deemed
to include all schedules and exhibits to such agreements and all subsequent
amendments and other modifications to such agreements and contractual
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms hereof; (g) references to Persons include their
respective permitted successors and assigns and, in the case of Governmental
Authorities, Persons succeeding to their respective functions and capacities,
and (h) the terms “date of this Agreement” and “date hereof” mean March 25,
2003.

Section 1.4. Accounting Principles and Terms.

     Except as otherwise provided in this Agreement: (a) all computations and
determinations as to financial matters, and all financial statements to be
delivered under this Agreement, shall be made or prepared in accordance with
U.S. GAAP applied on a consistent basis; (b) with respect to accounting terms or
financial information defined or described in reference to a Person and its
Subsidiaries, all such terms and information shall be construed as applying to
such Person and its Subsidiaries on a consolidated basis in accordance with U.S.
GAAP; and (c) all accounting terms used in this Agreement shall have the
meanings respectively ascribed to such terms by U.S. GAAP.

SECTION 2. The Credit Facility

Section 2.1. Loans.

     (a)     Lenders’ Agreement to Lend. Each Lender severally agrees, upon the
terms and conditions set forth herein, on the Closing Date to make a term loan
(each a “Term Loan” and collectively the “Term Loans”) in an aggregate principal
amount equal to the Term Loan Commitment. Any amounts that are repaid or prepaid
may not be reborrowed. The aggregate principal amount of all Term Loans shall
not at any time exceed the maximum amount of the Term Loan Commitment. Each
Lender’s pro rata percentage of the Term Loan Commitment is as set forth on
Schedule 2.1.

     (b)     Register. The Administrative Agent shall maintain at its address a
register (the “Register”) on which it shall record, from time to time, the names
and addresses of the Lenders, the amount of the Term Loans made by each Lender
and each repayment and prepayment in respect of the Term Loans of each Lender.
The entries made on the Register shall, to the extent permitted by Applicable
Law, be prima facie evidence of the existence and amounts of the Obligations
therein recorded, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Term Loan or
Note hereunder as the owner thereof for all purposes of this Agreement,
notwithstanding any notice to the contrary; provided, however, that the failure
of the Administrative Agent to maintain the Register or any error therein shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Term Loans of such Lender in accordance with the terms
of this Agreement. The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

22



--------------------------------------------------------------------------------



 



Section 2.2. Notes.

     (a)     Execution and Delivery. The Borrower’s obligation to pay the
principal of, and interest on, each Term Loan made by each Lender shall be
evidenced by a Note duly executed and delivered by the Borrower to the
Administrative Agent and payable to the order of the relevant Lender. Each Note
shall be entitled to the benefits of this Agreement and the other Financing
Documents and (subject to variations in form approved by the Agents as provided
in the definition of “Note” contained herein) shall (1) be dated the date
hereof; (2) be in a stated principal amount equal to such Lender’s pro rata
share of the Term Loan Commitment as set forth on Schedule 2.2; (3) be payable
in installments as provided in Section 3.1; and (4) bear interest as provided in
Section 3.3. The Administrative Agent shall deliver to each Lender each Note
payable to such Lender.

     (b)     Release. Each Note shall be surrendered to the Borrower against
final payment thereof on the Maturity Date or such earlier date as the Term
Loans are paid in full.

     (c)     Interpretation. In the event of any inconsistencies between this
Agreement and any Note, the terms of this Agreement shall control; provided,
however, that nothing in this clause (c) shall limit the rights of any Lender to
bring any action or enforce its rights or remedies under any Note.

SECTION 3. Payment of Principal, Interest and Fees

Section 3.1. Repayment of Principal.

     The principal amount of each Term Loan shall be repaid by the Borrower in
nine (9) consecutive semi-annual installments on the Principal Repayment Dates
of which each but the last shall be equal in amount, and the final installment
shall be the aggregate of the then outstanding principal amount of all Term
Loans. In addition, all accrued and unpaid interest thereon, all fees and other
amounts owed hereunder and all other Obligations of the Borrower then
outstanding and shall be payable on the Maturity Date. The amount of each
principal installment of the Term Loans, other than the final installment, shall
be equal to US$4,865,111.11.

Section 3.2. Prepayments.

     (a)     Mandatory Prepayments.

     The Borrower shall prepay the principal amount of the Term Loans, in whole
or in part, together with interest accrued thereon to the date of prepayment
(each such prepayment, a “Prepayment”) upon the occurrence of any of the
following events, as follows:

               (1)     Illegality. The Borrower shall make Prepayments on the
dates and in the amounts specified in Section 5.2(a) if so required pursuant to
such Section; provided, however, that in no event shall the amount payable in
respect of this clause (1) exceed the principal amount specified on the Claimed
Amount Schedule as of the relevant date on which such Prepayment is made.

23



--------------------------------------------------------------------------------



 



               (2)     Prepayment Events. The Borrower shall make Prepayments
under this Subsection 3.2(a)(2) and Subsection 3.2(a)(2) of the Accounts Payable
Financing Agreement upon the receipt of Net Proceeds in respect of any
Prepayment Event in an amount equal to such Net Proceeds, which Prepayment shall
be applied among this Subsection 3.2(a)(2), Subsection 3.2(a)(2) of the Accounts
Payable Financing Agreement and Subsection 3.2(a)(2) of that certain Financing
Agreement between the Borrower and BBVA dated as of March 25, 2003 (the “BBVA
Financing Agreement”) pro rata based on (x) the then outstanding balance of the
Term Loans, (y) the then outstanding balance of the term loans under the
Accounts Payable Financing Agreement and (z) the then outstanding balance of the
term loans under the BBVA Financing Agreement; provided, however, that in the
case of a Prepayment Event consisting of a casualty or other insured damage, the
Borrower shall not be subject to such prepayment obligation if no Default or
Event of Default has occurred and is continuing and (i) if the property that was
the subject of such casualty or damage is subject to a Lien permitted under
paragraph (l) of the definition of “Permitted Liens” and the Person secured by
such Lien is named as the loss payee of the insurance proceeds payable with
respect to such casualty or damage, or (ii) if within the period of thirty
(30) days following the receipt of such Net Proceeds the Borrower (A) notifies
the Administrative Agent that it intends to reinvest such Net Proceeds within
the six (6) months thereafter in the payment of the costs of repairing,
restoring, rebuilding or replacing the portion of the property that was the
subject of such casualty or damage; and (B) certifies that such repair,
restoration, rebuilding or replacement will be completed within a period of six
(6) months from the occurrence of the relevant casualty event; and provided
further, that if the Net Proceeds from such a casualty event or damage exceed
five million Dollars (US$5,000,000), the full amount thereof shall be paid to
the Collateral Agent to be held by the Collateral Agent in the Net Proceeds
Account and shall be released by the Collateral Agent to or at the direction of
the Borrower as and when required for payment of such costs of repair,
restoration, rebuilding or replacement; provided, however, that in no event
shall the amount payable in respect of this clause (2) exceed the principal
amount specified on the Claimed Amount Schedule as of the relevant date on which
such Prepayment is made.

               (3)     Prepayment Under IMPSAT Convertible Notes. Concurrently
with the making of any voluntary or mandatory prepayment in respect of the
securities issued pursuant to any of the IMPSAT Convertible Notes (not including
any voluntary or mandatory prepayment made in connection with the refinancing of
the aggregate principal and interest due under such securities), the Borrower
shall make a Prepayment in an amount which bears to the aggregate principal
amount of the Term Loans then outstanding the same ratio as the amount of the
prepayment of the relevant securities bears to the aggregate principal amount of
such securities then outstanding; provided, however, that in no event shall the
amount payable in respect of this clause (3) exceed the principal amount
specified on the Claimed Amount Schedule as of the relevant date on which such
Prepayment is made.

               (4)     Excess Cash Flow of the Borrower. Within fifteen
(15) Business Days after the Borrower shall have submitted to the Administrative
Agent its annual financial statements pursuant to Section 8.1(a) in respect of
any fiscal year of the Borrower, the Borrower shall make a Prepayment under this
Subsection 3.2(a)(4), Subsection 3.2(a)(4) of the Accounts Payable Financing
Agreement and Subsection 3.2(a)(4) of the BBVA Financing Agreement in an
aggregate amount equal to fifty percent (50%) of the Borrower’s Excess Cash Flow
for such

24



--------------------------------------------------------------------------------



 



fiscal year, which Prepayment shall be applied between this Subsection
3.2(a)(4), Subsection 3.2(a)(4) of the Accounts Payable Financing Agreement and
Subsection 3.2(a)(4) of the BBVA Financing Agreement pro rata based on (x) the
then outstanding balance of the Term Loans, (y) the then outstanding balance of
the term loans under the Accounts Payable Financing Agreement and (z) the then
outstanding balance of the term loans under the BBVA Financing Agreement.

               (5)     Excess Cash Flow of IMPSAT. Within fifteen (15) days
after the Borrower shall have submitted, or shall have caused to be submitted,
to the Administrative Agent IMPSAT’s annual financial statements pursuant to
Section 8.1(a) in respect of any fiscal year of IMPSAT, the Borrower shall make
a Prepayment under this Subsection 3.2(a)(5), Subsection 3.2(a)(5) of the Nortel
Brazil Financing Agreement, Subsection 3.2(a)(5) of the Accounts Payable
Financing Agreement and Subsection 3.2(a)(5) of the BBVA Financing Agreement in
an aggregate amount equal to fifty percent (50%) of IMPSAT’s Excess Cash Flow
for such fiscal year, which Prepayment shall be applied among this Subsection
3.2(a)(5), Subsection 3.2(a)(5) of the Nortel Brazil Financing Agreement,
Subsection 3.2(a)(5) of the Accounts Payable Financing Agreement and Subsection
3.2(a)(5) of the BBVA Financing Agreement pro rata based on (w) the then
outstanding balance of the Term Loans, (x) the then outstanding balance of the
term loans under the Nortel Brazil Financing Agreement, (y) the then outstanding
balance of the term loans under the Accounts Payable Financing Agreement and
(z) the then outstanding balance of the term loans under the BBVA Financing
Agreement, provided, however, that no Prepayment shall be required pursuant to
this clause to the extent that IMPSAT does not have sufficient funds (excluding
the IMPSAT Exit Cash Balance) to otherwise allow the Borrower to effect such a
Prepayment and (a) such Prepayment would require a distribution be made to
IMPSAT by any Subsidiary thereof that would be subject to any withholding or
other taxes, (provided that the Borrower, IMPSAT and the affected
Subsidiary(ies) of IMPSAT have used good faith efforts to effect such a
distribution in a manner that lawfully eliminates any such withholding or other
taxes) or (b) such Prepayment would require a distribution be made to IMPSAT
from any Subsidiary of IMPSAT that is not permitted to be made pursuant to the
terms of any agreement relating to Indebtedness of such Subsidiary; and provided
further that the amount of any Prepayments that are not made by reason of clause
(a) or (b) above shall be deferred and payable at such time that IMPSAT has
sufficient cash to effect such Prepayment.

               (6)     Borrower Capital Markets Transactions. The Borrower
shall, or shall cause its Subsidiaries to, make a Prepayment upon the receipt by
the Borrower or any of its Subsidiaries of the Net Proceeds of any Borrower
Capital Markets Transaction. With respect to such Net Proceeds, the amount of
aggregate Prepayment required by this Subsection 3.2(a)(6), Subsection 3.2(a)(6)
of the Accounts Payable Financing Agreement and Subsection 3.2(a)(6) of the BBVA
Financing Agreement shall be equal to fifty percent (50%) of such Net Proceeds,
which Prepayment shall be applied among this Subsection 3.2(a)(6), Subsection
3.2(a)(6) of the Accounts Payable Financing Agreement and Subsection 3.2(a)(6)
of the BBVA Financing Agreement pro rata based on (x) the then outstanding
balance of the Term Loans, (y) the then outstanding balance of the term loans
under the Accounts Payable Financing Agreement and (z) the then outstanding
balance under the BBVA Financing Agreement.

               (7)     IMPSAT Capital Markets Transactions. The Borrower shall,
or shall cause its Subsidiaries or IMPSAT (as applicable) to, make a Prepayment
upon the receipt by the

25



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries or IMPSAT of the Net Proceeds of any IMPSAT
Capital Markets Transaction. With respect to such Net Proceeds, the amount of
aggregate Prepayment required by this Subsection 3.2(a)(7), Subsection 3.2(a)(7)
of the Nortel Brazil Financing Agreement, Subsection 3.2(a)(7) of the Accounts
Payable Financing Agreement and Subsection 3.2(a)(7) of the BBVA Financing
Agreement shall be equal to fifty percent (50%) of such Net Proceeds, which
Prepayment shall be applied among this Subsection 3.2(a)(7), Subsection
3.2(a)(7) of the Nortel Brazil Financing Agreement, Subsection 3.2(a)(7) of the
Accounts Payable Financing Agreement and Subsection 3.2(a)(7) of the BBVA
Financing Agreement pro rata based on (w) the then outstanding balance of the
Term Loans, (x) the then outstanding balance of the term loans under the Nortel
Brazil Financing Agreement, (y) the then outstanding balance of the term loans
under the Accounts Payable Financing Agreement and (z) the then outstanding
balance of the term loans under the BBVA Financing Agreement.

               (8)     IRUs. Promptly after the Borrower’s receipt of the Net
Proceeds of each Permitted IRU referred to in clause (b) of the definition of
“Permitted IRU” (or, in the case of any Permitted IRU payable in more than one
payment, after the receipt of the first payment), the Borrower shall make a
Prepayment in an amount equal to the greater of (a) 125% of the IRU Cost of such
Permitted IRU or (b) fifty percent (50%) of such Net Proceeds.

     All amounts required to be prepaid under this Section 3.2(a) shall be paid
to the Administrative Agent promptly (but in any case within ten (10) Business
Days except as otherwise provided in Sections 3.2(a)(4) and 3.2(a)(5)) after the
receipt by the Borrower and/or its Affiliates of such amount.

     (b)     Optional Prepayments. Upon not less than seven (7) Business Days
prior written notice to the Administrative Agent, the Borrower may make a
Prepayment without premium or penalty, on any Business Day, subject to the
limitations imposed by Applicable Law, if any, provided that such Prepayment
shall only be allowed if the amount thereof is equal to one million Dollars
(US$1,000,000) or an integral multiple thereof, except that if the aggregate
principal amount of the Term Loans then outstanding is less than one million
Dollars (US$1,000,000), the Borrower may prepay such aggregate principal amount.
Upon receipt of such notice by the Administrative Agent, the Borrower’s
obligation to make such Prepayment shall be irrevocable and binding.

     (c)     Order of Application. All Prepayments under this Section 3.2 shall
be applied in inverse order of scheduled future installment repayments of the
Term Loans.

Section 3.3. Interest.

     (a)     Interest Rate. Until March 25, 2005, no interest shall accrue on
the outstanding principal balance of the Term Loans. Commencing on March 25,
2005 interest shall accrue on the outstanding principal balance of the Term
Loans at a fixed rate of ten percent (10%) per annum and shall be payable in
arrears on each Interest Payment Date, with the initial Interest Payment Date of
September 25, 2005, and continuing on each Interest Payment Date thereafter
until such Term Loan is paid in full.

26



--------------------------------------------------------------------------------



 



     (b)     Default Interest. Notwithstanding the provisions of Section 3.3(a),
(i) upon the occurrence and during the continuance of any Event of Default after
March 25, 2005, the Borrower shall pay to the Lenders on demand interest at the
Default Interest Rate on the unpaid principal balance of each Term Loan and
(ii) with respect to the amount of any interest, fee or any other amount payable
by the Borrower hereunder or under the Notes, which has not been paid in full
when due (whether at stated maturity, by acceleration, prepayment or otherwise),
for the period from and including the due date thereof to and including the date
the same is paid in full (both before and after judgment), whether or not any
notice of default in the payment thereof has been delivered, the Borrower shall
pay to the Lenders interest thereon, to the extent permitted by Applicable Law,
in arrears on the date such amount shall be paid in full at the Default Interest
Rate. Interest payable under this Section 3.3(b)(ii) shall be compounded on any
overdue amount at three (3) month intervals commencing on the date on which the
default occurred.

     (c)     Computation. Interest on all Term Loans shall be computed on the
basis of three hundred sixty (360) days and actual days elapsed (including the
first day but excluding the last) occurring in the period for which payable.

     (d)     Interest under the Existing Financing Agreement. The Lenders hereby
waive any obligations of the Borrower to pay any accrued and unpaid interest
owing under the Existing Financing Agreement between the date when due and the
Closing Date. All accrued and unpaid interest on the Existing Financing
Agreement through the Closing Date shall, subject to the satisfaction or waiver
on the Closing Date of the conditions set forth in Section 6 herein, be forgiven
and cancelled by the Lenders.

Section 3.4. Agent’s Fees.

     The Borrower shall pay (i) to the Administrative Agent an annual fee of
sixty thousand Dollars (US$60,000) in advance on the Closing Date and on each
anniversary thereof, provided such fee or any portion thereof shall be
non-refundable for any partially completed period, and (ii) to the Collateral
Agent the reasonable and customary fee charged by the Collateral Agent for
acting in such capacity as shall be agreed between the Borrower and the
Collateral Agent.

Section 3.5. Nature of Payments.

     All payments under this Agreement and under the Notes shall be paid on the
dates when due without presentment, demand, protest, or notice of any kind, all
of which are hereby expressly waived. Such payments shall be made in Dollars and
in immediately available funds, without setoff, recoupment, counterclaim, or any
other deduction of any nature.

27



--------------------------------------------------------------------------------



 



Section 3.6. Payment Procedures.

     (a)     Deposit Account. All payments hereunder and under the Notes shall
be made to the Administrative Agent for the ratable account of each Lender
entitled thereto, in Dollars by wire transfer of immediately available funds to
the Administrative Agent’s account indicated below, or such other account as the
Administrative Agent may designate to the Borrower in writing (the “Deposit
Account”), not later than 1:00 P.M. New York time on the date when due.



  Administrative Agent’s Deposit Account:
Citibank N.A. New York
Swift Number CITIUS33
ABA # 021000089
For Credit to the account of Nortel Networks Limited
Account #38545364

     Any payments under this Agreement that are made later than 1:00 p.m. (New
York time) shall be deemed to have been made on the next succeeding Business
Day.

     (b)     Business Days. Whenever any payment to be made hereunder or under
any Note shall be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day, provided that should such
next succeeding Business Day fall in the next calendar month, such due date
shall be the immediately preceding Business Day.

Section 3.7. Administrative Agent’s Determination.

     Any determination made by the Administrative Agent as to the interest rate,
the Default Interest Rate, and the amounts of interest, principal and other
amounts due hereunder shall be conclusive in the absence of manifest error.

Section 3.8. Payments Pro Rata.

     (a)     Pro Rata. The Administrative Agent agrees that promptly after its
receipt of each payment from or on behalf of the Borrower in respect of any
amount due and payable by the Borrower hereunder, except as otherwise expressly
provided herein, it shall distribute such payment to the Lenders pro rata based
upon their respective shares, if any, of the Obligations with respect to which
such payment was received.

     (b)     Excess Payments. Each of the Lenders agrees that, if it should
receive any payment hereunder (either by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, or otherwise), which is applicable to the payment
of the principal of or interest on the Term Loans or the fees, with the result
that such Lender receives a greater proportion of the amount then due to it
hereunder than any other Lender receives in respect of the amount due to such
other Lender hereunder, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the Borrower to such other Lenders in such amount
as shall result in a proportional participation by all the Lenders in such
payment; provided, however, that if all or any portion of such excess amount is
thereafter recovered from

28



--------------------------------------------------------------------------------



 



such Lender, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, without interest.

Section 3.9. Governmental Approvals.

     The Borrower shall obtain all necessary Governmental Approvals (including,
but not limited to, approvals from the Central Bank) in connection with the
performance of any of its obligations hereunder and with respect to any payments
to be made under this Agreement and the other Financing Documents, and provide
copies thereof to the Administrative Agent promptly after the Borrower’s receipt
thereof.

SECTION 4. Payment in Dollars; Event of Sovereign Risk

Section 4.1. Obligation to Pay in Dollars; Judgment Currency.

     This is an international transaction in which the specification of Dollars
and payment in the place specified pursuant to this Agreement (the “Specified
Place of Payment”), is of the essence, and Dollars shall be the currency of
account in all events. The Obligations of the Borrower shall not be discharged
by an amount paid in another currency or in another place, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
Dollars and transferred to the Specified Place of Payment under normal banking
procedures does not yield the amount of Dollars in the Specified Place of
Payment due hereunder. If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in Dollars into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Lenders could
purchase Dollars with the Second Currency on the Business Day next preceding
that on which judgment is rendered. The obligation of the Borrower in respect of
any such sum due to the Lenders hereunder or under the Notes shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Lenders of any sum adjudged to be due hereunder or under the
Notes in the Second Currency, the Lenders may in accordance with normal banking
procedures purchase and transfer to the Specified Place of Payment Dollars with
the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Lenders against, and to pay the Lenders on demand in Dollars,
any difference between the sum originally due to the Lenders in Dollars and the
amount of Dollars so purchased and transferred (including, without limitation,
all costs and expenses of the Lenders incurred in connection therewith, such as
transfer taxes, commissions and fees).

Section 4.2. Event of Sovereign Risk.

     Without prejudice to Section 4.1, in the event that not less than three
(3) Business Days before any payment is due hereunder any Lender notifies the
Administrative Agent that an Event of Sovereign Risk has occurred and is
continuing, the Administrative Agent shall notify the Borrower and each Lender
of the occurrence of such event and the Borrower shall at its own expense and at
each Lender’s sole option (which option shall be deemed to be that set forth in

29



--------------------------------------------------------------------------------



 



Section 4.2(b) below unless notice shall have been received from such Lender as
described in Section 4.2(b) or (c) below):

     (a)     Dollars. Obtain the required amount of Dollars through (1) the sale
of any public or private bond or tradable security, (2) the purchase of Dollars
in New York, with whatever legal tender, or (3) failing both (1) and (2), any
other legal mechanism for the acquisition of Dollars in any exchange market; or

     (b)     Best Firm Bid Price. If a Lender shall have notified the
Administrative Agent and the Borrower prior to a date of payment that its option
shall be that set forth in this Section 4.2(b), make the required payment in the
city of Buenos Aires, Argentina, by the delivery of, at such Lender’s sole
option, (1) Argentine Floating Rate Bonds (“FRBs”), (2) Argentine Par Bonds
(“Par Bonds”) or (3) any other securities exchangeable for FRBs or Par Bonds in
accordance with Argentine regulations, which, in any of cases (1) through (3) if
sold at the best firm bid price quoted, for the relevant amount, on the date of
payment in New York by the Reference Dealers would cause such Lender to receive,
after taxes, fees, commissions and any other costs, an amount of Dollars equal
to the amount required to be paid by the Borrower for the account of such Lender
on such payment date (for purposes of this Section 4.2(b), the “best firm bid
price” shall be determined on the basis of quotes obtained from the Reference
Dealers and, if only one quote is obtained, on the basis of such quote; and
“Reference Dealers” shall mean J.P. Morgan Chase & Co., Banque Nationale de
Paris, and Merrill Lynch & Co. or, if none of the foregoing is quoting a firm
bid price for such payment date, then the “Reference Dealers” shall be those
dealers (which may be as few as one dealer) selected by such Lender to be
Reference Dealers for the purposes of this Section 4.2(b)); or

     (c)     Deferral. If a Lender shall have notified the Administrative Agent
and the Borrower prior to a date of payment that its option shall be that set
forth in this Section 4.2(c), defer payment of the amount due as specified in
such notice until the earlier of (1) the date which is one Business Day
following the date on which such Lender shall, in its sole discretion, notify
the Administrative Agent and the Borrower that such Event of Sovereign Risk is
no longer in effect, or (2) the date (which date shall be not more than ninety
(90) calendar days following the date on which the payment was originally due)
on which such Lender shall notify the Administrative Agent and the Borrower that
payment is to be made in accordance with the procedure outlined in either
Section 4.2(a) or (b) above, as such Lender shall elect. If a payment obligation
of the Borrower is so deferred pursuant to this Section 4.2(c), then the period
between the original payment date and the deferred date for payment determined
in accordance with the first sentence of this Section 4.2(c) (the “Deferred
Payment Date”) shall be the “Sovereign Event Deferral Period”. If such Lender
shall subsequently provide notice that the Borrower is to make payment as
specified in (x) Section 4.2(c)(1) above or (y) Section 4.2(c)(2) above pursuant
to an election to apply the mechanism set forth in Section 4.2(a) above (which
subsequent notice shall specify the Dollar amount due on the Deferred Payment
Date concerned), then the Borrower shall make payment in Dollars of all
outstanding amounts due hereunder (including, without limitation, interest
accrued during the Sovereign Event Deferral Period) on such Deferred Payment
Date in accordance with the terms of this Agreement. Alternatively, if such
Lender shall subsequently provide notice that the Borrower is to make payments
pursuant to the mechanism set forth in Section 4.2(b) above (which subsequent
notice shall specify the

30



--------------------------------------------------------------------------------



 



Dollar amount due on the Deferred Payment Date concerned, as well as the
securities to be used for payment and the account in Argentina to which such
securities are to be delivered), then the Borrower shall make payment of all
outstanding amounts due hereunder (including, without limitation, interest
accrued during the Sovereign Event Deferral Period) on such Deferred Payment
Date in accordance with such Lender’s notice.

     (d)     Accrual of Interest Unaffected. Any undertaking of operations to
obtain Dollars according to this Section 4.2 shall not affect the accrual of
interest (including default interest) in accordance herewith. Nothing in this
Section 4.2 shall impair any of the rights of the Agents or the Lenders under
this Agreement or be construed to entitle the Borrower to refuse to make
payments hereunder in Dollars for any reason whatsoever, including, without
limitation, any of the following:

               (1)     the purchase of Dollars in Argentina by any means becomes
more onerous or burdensome for the Borrower than as of the date hereof; and

               (2)     the exchange rate in force in Argentina for the
conversion of Pesos to Dollars changes significantly from that in effect as of
the date hereof.

Section 4.3. Waiver of “Pesification”.

     The Borrower hereby irrevocably and unconditionally waives any and all
rights it may have at any time to convert the currency of account for the
Obligations from Dollars into Pesos or any other currency or type of security
pursuant to any Applicable Law now or hereafter in effect in Argentina,
including without limitation, Argentine Decree No. 214/02, as amended.

SECTION 5. Funding and Yield Protection

Section 5.1. Taxes.

     (a)     Payment Net of Taxes. Any and all payments by the Borrower in
respect of amounts due under this Agreement, the Notes and any other Financing
Document shall be made free and clear of, and without withholding or deduction
for or on account of, any present or future taxes (including, without
limitation, income taxes, value added taxes, sales taxes, use taxes, stamp or
documenting taxes, excise taxes, property taxes and asset taxes), duties,
levies, fees, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, of whatever nature now or hereafter imposed, assessed or
levied (including interest, penalties or additions thereto) by any Argentine
Governmental Authority or by any other Governmental Authority from or through
which any payment is made hereunder or under the other Financing Documents
(“Taxes”), except income or franchise taxes imposed on any Lender by the laws of
the jurisdiction, whether federal, state or local, in which it is resident or
organized (“Excluded Taxes”). If any Taxes, other than any Excluded Taxes, are
required by Applicable Law to be withheld or deducted from or in respect of any
sum payable under this Agreement, the Notes or any other Financing Document:

               (1)     the Borrower shall pay such additional amount as may be
necessary to ensure that after reduction for all required withholdings or
deductions for Taxes, other than

31



--------------------------------------------------------------------------------



 



Excluded Taxes (including withholdings or deductions applicable to additional
sums payable under this Section 5.1), the net amount actually received by the
Lenders free and clear of such withholding or deduction is equal to the amount
the Lenders would have received had no such withholdings or deductions been
made;

               (2)     the Borrower shall make such withholdings or deductions;
and

               (3)     the Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authorities in accordance with the
Applicable Laws and prior to the date on which penalties attach thereto.

     (b)     Indemnity. The Borrower shall indemnify and hold the Agents and the
Lenders harmless from and against, and shall reimburse the Lenders on demand
for, the full amount of Taxes (including, without limitation, any Taxes imposed
on amounts payable under this Section 5.1) paid by the Lenders other than
Excluded Taxes, and for any loss, liability, claim or expense (including
penalties, interest, and legal fees) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted, and which the
Agents or the Lenders may incur at any time arising out of, or in connection
with, any failure of the Borrower to make any payment of such Taxes when due.

     (c)     Other Taxes. The Borrower shall pay all Taxes (including notary
public and filing fees), other than Excluded Taxes, associated with the
execution, delivery, filing, recording, or registration of, or foreclosure with
respect to, this Agreement, the Notes and the other Financing Documents, and
shall indemnify and hold the Agents and the Lenders harmless from and against
any and all liabilities with respect to, or resulting from, any failure or delay
in paying such Taxes.

     (d)     Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the Obligations of the Borrower under this
Section 5.1 shall survive the payment in full of all principal and interest
hereunder and under the Notes.

     (e)     Tax Receipts. Within thirty (30) days after the date of any payment
of Taxes required to be made under this Section 5.1, the Borrower shall furnish
to the Administrative Agent a copy of any official tax receipts evidencing such
payment.

Section 5.2. Illegality.

     (a)     Prepayment. If the introduction of any Applicable Law, or any
change in any Applicable Law, or any change in the interpretation or
administration of any Applicable Law, makes or has made it unlawful for a Lender
or its applicable Lending Office to maintain any Term Loan, the Borrower shall,
upon receipt of notice of such determination and demand from such Lender (with a
copy to the Administrative Agent), prepay in full the Term Loan of such Lender
then outstanding, together with any accrued and unpaid interest thereon and any
fees required to be paid under Section 3.4, on the next Interest Payment Date
for such Term Loan following the date the notice is given; provided, however,
that if such Lender notifies the Borrower that earlier Prepayment is necessary
in order to enable such Lender to comply with

32



--------------------------------------------------------------------------------



 



such Applicable Law or change and specifies an earlier date for the Prepayment,
the Borrower shall make the Prepayment on the date so specified.

     (b)     Lender’s Duty to Mitigate. Before giving notice to the
Administrative Agent under this Section 5.2, the affected Lender shall endeavor
to designate a different Lending Office with respect to its Term Loan or
endeavor in good faith to provide another structure for its Term Loan if such
designation or alternative structure will avoid the need for giving such notice
or making such demand and will not, in the Lender’s sole determination, be
illegal or cause such Lender to suffer any economic, legal, regulatory or other
disadvantage.

Section 5.3. Increased Costs and Yield Protection.

     (a)     Notice; Additional Payments. If due to either (1) the introduction
of, any change in, or any change in the interpretation or administration by any
competent authority of, any Applicable Law, or (2) the compliance by a Lender
with any guideline or request from any central bank or any other Governmental
Authority (whether or not having the force of law), in each case, made
subsequent to the date of this Agreement, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining its
Term Loan, then such Lender shall notify the Administrative Agent and the
Borrower accordingly, and upon receipt from such Lender (through the
Administrative Agent) of a demand for payment of additional amounts) the
Borrower shall pay to the Administrative Agent for the account of such Lender,
such additional amounts as are sufficient to compensate such Lender for such
increased costs; provided that any such additional amounts shall not duplicate
any amounts payable by the Borrower under Section 5.2.

     (b)     Capital Adequacy Regulations. If (1) the effectiveness of any
Capital Adequacy Regulation, (2) any change in any Capital Adequacy Regulation,
(3) any change in the interpretation or administration of any Capital Adequacy
Regulation by any competent authority, including with respect to compliance by a
Lender (or its Lending Office) or any corporation controlling the Lender with
any Capital Adequacy Regulation, in each case, made subsequent to the date of
this Agreement, affects the amount of capital reserves or other funds required
or expected to be maintained by such Lender (or its Lending Office) or any
corporation controlling such Lender and, after taking into consideration such
Lender’s or such corporation’s policies with respect to capital adequacy and
otherwise anticipated return on capital, such Lender determines that the amount
of such capital reserves or other funds is increased as a consequence of its
Term Loans and other obligations under this Agreement, then the Borrower, upon
receipt from such Lender (through the Administrative Agent) of a demand for
payment of additional amounts, shall pay to such Lender additional amounts
sufficient to compensate such Lender, the Lending Office or the corporation for
the increased cost to such Lender, Lending Office or other corporation or the
reduction in the rate of return to such Lender, Lending Office or other
corporation on its capital caused by its compliance with such Capital Adequacy
Regulation, provided, however, that any such additional amounts shall not
duplicate any amounts payable by the Borrower under Section 5.3(a).

     (c)     Lender’s Duty to Mitigate. Before giving notice to the
Administrative Agent under this Section 5.3, the affected Lender shall endeavor
to designate a different Lending Office

33



--------------------------------------------------------------------------------



 



with respect to its Term Loan if such designation will avoid the need for giving
such notice or making such demand and will not, in the Lender’s sole
determination, be illegal or cause such Lender to suffer any economic, legal,
regulatory or other disadvantage.

34



--------------------------------------------------------------------------------



 



SECTION 6. Deliveries; Conditions Precedent

     On the Closing Date, the following conditions shall have been satisfied:

Section 6.1. Closing Documents.

     The Borrower shall have delivered, or caused to be delivered to the
Administrative Agent the following documents, each in form and substance
satisfactory to the Administrative Agent and the Lenders and their respective
counsel:

     (a)     Note. The original Note or Notes duly executed by the Borrower.

     (b)     IMPSAT Guarantee. The IMPSAT Guarantee duly executed by IMPSAT.

     (c)     Other Financing Documents. In addition to the Note and IMPSAT
Guarantee pursuant to clauses (a) and (b) above, each of the Financing Documents
duly executed by the respective parties thereto.

     (d)     Charter Documents. (1) true copies of IMPSAT’s and the Borrower’s
respective Charter Documents in effect on the Closing Date certified by
Authorized Officers of each of the Borrower and IMPSAT respectively and; (2)
true copies of all corporate action taken by IMPSAT and the Borrower
respectively relative to the Financing Documents which have been properly
adopted and have not been modified or amended, certified by Authorized Officers
of each of the Borrower and IMPSAT respectively;

     (e)     Officer’s Certificates. Certificates, dated the Closing Date,
signed by an Authorized Officer of IMPSAT and the Borrower, respectively, and
certifying: (1) the name, true signatures and incumbency of the Authorized
Officers of each of IMPSAT and the Borrower authorized to execute and deliver
this Agreement and the other Financing Documents to which each is a party; (2)
no Default or Event of Default exists under this Agreement; (3) the accuracy as
of the Closing Date of the matters set forth in Section 6.6; (4) a Certificate
of Good Standing (or equivalent certificate) for IMPSAT duly issued by the
Secretary of State of Delaware; and (5) that each of the Borrower and IMPSAT is
Solvent following the consummation of the transactions contemplated herein and
pursuant to the Plan on the Closing Date.

     (f)     Licenses. Documents which evidence, to the satisfaction of the
Administrative Agent, the Borrower’s ownership of the Licenses and that the
Licenses are in full force and effect.

     (g)     Opinions of Counsel. A favorable written legal opinion addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Closing Date as to such matters as shall be required by the Administrative
Agent, any Lender or their respective counsel, from each of:

               (1)     Arnold & Porter, in its capacity as special U.S. Counsel
to the Borrower and in its capacity as U.S. Counsel to IMPSAT, and

35



--------------------------------------------------------------------------------



 



               (2)     Nicholson y Cano, Argentine Counsel to the Borrower.

     (h)     Governmental Approvals. Evidence that the following Governmental
Approvals have been obtained and are in full force and effect, and all
registrations, applications, tariffs, reports and other documents in connection
therewith required to be filed and/or registered with any Person have been filed
and registered:

               (1)     All Governmental Approvals, if any, then necessary in
connection with the execution, delivery or performance by the Borrower of this
Agreement and any other Financing Documents to which the Borrower is a party;

               (2)     All Governmental Approvals, if any, then necessary in
connection with the exercise by the Administrative Agent, the Collateral Agent
or any Lender of its rights or remedies under this Agreement or any other
Financing Documents; and

               (3)     All material Governmental Approvals, if any, then
necessary in connection with the continuing operation of the Telecommunications
Business by the Borrower and its Subsidiaries and the implementation of the
Project.

     (i)     Process Agent. A letter from CT Corporation System, currently
located at 111 Eighth Avenue, New York, New York 10011, in a form satisfactory
to the Administrative Agent in its sole discretion, indicating its consent to
its appointment as agent for service of process by the Borrower; and evidence
that the fees of such agent have been paid in full for the period commencing on
the date hereof until six (6) months after the Maturity Date.

     (j)     Insurance. Certificates of all insurance required by Section
8.1(d), which certificates (1) state the names of the insurance companies, the
amounts of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby, (2) have been executed by an Authorized Officer of
the respective insurer, and (3) certify that all premiums and other payments
have been timely paid and that such insurance is otherwise not subject to
cancellation by the insurer during its term, except for nonpayment of premiums,
in which case at least fifteen (15) days prior written notice of termination
must be given to the Administrative Agent.

     (k)     2003 Stock Option Plan. A copy of IMPSAT’s stock incentive plan
(the “2003 Management Stock Option Plan”).

     (l)     Business Plans. Copies of the Business Plans, together with a
certificate of the chief or principal accounting or financial officer of IMPSAT,
dated the Closing Date, certifying as to the reasonableness of the assumptions
and expectations contained therein and that there are presently no facts known
to such Person that would make either Business Plan misleading in any material
respect.

     (m)     Management Employment Agreements. Copies of the employment
agreements of IMPSAT’s senior management contemplated by the Plan.

Section 6.2. Plan and Plan Confirmation.

36



--------------------------------------------------------------------------------



 



     (a)     Plan. All transactions contemplated by the Plan, including, without
limitation, the assignment to, and the assumption by, IMPSAT of the Assumed
Obligations, the issuance of the Series B Convertible Notes and the Warrants and
all of the transactions contemplated by the Nortel Brazil Financing Agreement,
shall have closed, and copies of all documents related thereto shall have been
delivered to, and approved by, the Administrative Agent.

     (b)     Plan Confirmation. The Plan shall have been confirmed by the United
States Bankruptcy Court for the Southern District of New York and shall be
effective.

Section 6.3. Security Documents.

     All Security Documents theretofore executed and delivered in connection
with the Existing Financing Agreement and together with any amendments,
supplements or modifications thereto and any other Security Documents executed
and delivered in connection with this Agreement shall be sufficient to create in
favor of the Administrative Agent on behalf of the Lenders a legal, valid and
enforceable first priority security interest (except for Permitted Liens that
are purchase money Liens or that have priority under Applicable Law) in and to
the Collateral. All filings, recordings and deliveries of instructions and other
actions necessary or desirable in the opinion of the Administrative Agent or its
counsel in order to protect, preserve and perfect the Liens provided in such
Security Documents shall have been duly executed by the Borrower and its
Subsidiaries, as applicable, and registered, or filed for registration and a
certified copy of the registered agreement or deed or of the official receipt or
other document evidencing such filing, as the case may be, shall have been
delivered to the Administrative Agent.

Section 6.4. Accounts Payable Financing Agreement.

     The Accounts Payable Financing Agreement shall have been duly executed by
the parties thereto, and the Administrative Agent shall have received a copy
thereof.

Section 6.5. Material Agreements.

     Subject to confidentiality restrictions, the Administrative Agent shall
have received complete and correct copies, certified by an Authorized Officer of
the Borrower, of all of the Borrower’s Material Agreements.

Section 6.6. Representations and Warranties.

     All representations and warranties made by the Borrower, any Subsidiary
thereof or IMPSAT in the Financing Documents shall be true and correct in all
material respects.

Section 6.7. Covenants.

     The Borrower shall be in compliance with all covenants contained in
Section 8.

Section 6.8. Litigation.

37



--------------------------------------------------------------------------------



 



     No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority shall be pending, or to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of its or their respective properties or revenues which challenges the validity
or legality of this Agreement or any other Project Agreement or any of the
transactions contemplated hereby or thereby.

Section 6.9. No Defaults.

     No Default or Event of Default shall exist hereunder and no default or
event of default shall exist under any of the Brazil Agreements (regardless of
whether or not there has been a notice of default or acceleration thereunder).

Section 6.10. Material Adverse Change.

     Since the confirmation date of the Plan, no Material Adverse Change shall
have occurred and be continuing.

Section 6.11. Payment of Fees.

     The Borrower shall have paid all fees and expenses, including without
limitation, all fees payable on the Closing Date pursuant to Section 3.4 and the
reasonable fees and expenses of counsel to the Administrative Agent and Lenders
and local counsel to the Administrative Agent and Lenders.

Section 6.12. Capitalization of ISCH Indebtedness.

     Notwithstanding any prior agreement, including the ISCH Letter Agreement,
all Indebtedness owed by the Borrower or IMPSAT to ISCH under the Lucent
Argentina 2000 Financing Agreement shall have been capitalized by IMPSAT in the
Borrower with no further obligation or liability on the part of either the
Borrower or IMPSAT, and the Administrative Agent shall have received evidence,
in form and substance satisfactory to it, that such Indebtedness has been
capitalized.

Section 6.13. English Language.

     All Charter Documents and other documents and resolutions required to be
delivered pursuant to this Agreement, the other Project Agreements, and the
Licenses shall, if not in English, and if the Administrative Agent so requests,
be accompanied by an English translation (which, if the Administrative Agent so
requests, shall be a certified translation prepared by an Argentine certified
translator) which the Administrative Agent shall have the right to rely upon for
all purposes hereof and the other Project Agreements. All costs of translation
shall be payable by the Borrower.

SECTION 7. Representations and Warranties.

     The Borrower hereby represents and warrants to each Agent and each Lender
that the statements contained in this Section 7 are true, correct and complete
as of the date hereof.

38



--------------------------------------------------------------------------------



 



Section 7.1. Corporate Status.

     (a)     Each of the Borrower and its Subsidiaries and IMPSAT (i) is a
sociedad anónima or corporation, as the case may be, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and (ii) has the power and authority to own its property and
assets, to carry on its business in each jurisdiction in which it operates, and
to incur Indebtedness and to create or suffer to exist Liens on its properties
created under the Security Documents. IMPSAT is the holder, directly or
indirectly, of at least ninety-five percent (95%) of the Capital Stock of the
Borrower. Set forth on Schedule 7.1(a) hereto is a complete list of the
Subsidiaries of IMPSAT and the Borrower, the jurisdiction of organization of
each such Subsidiary and the amount and percentage of Capital Stock of each such
Subsidiary owned by IMPSAT and the Borrower.

     (b)     Except as set forth on Schedule 7.1(b) hereto, neither the
Borrower, its Subsidiaries or IMPSAT conducts business under any assumed names
or trade names, or has conducted business under any other names, or any assumed
names or trade names at any time prior to the date hereof.

Section 7.2. Corporate Power.

     (a)     Authority. Each of the Borrower and IMPSAT and their respective
Subsidiaries has full power and authority to enter into the Financing Documents
to which it is a party or, when executed and delivered, it will become a party,
all of which have been duly authorized by all proper and necessary corporate
action, and has duly executed and delivered each such Financing Document which
has been entered into as of the date hereof.

     (b)     Validity and Enforceability. Assuming due execution and delivery
thereof by the other parties thereto, each such Financing Document constitutes,
or when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower, IMPSAT and their respective Subsidiaries, as the
case may be, enforceable against them in accordance with its terms, except, in
each case, to the extent such enforceability may be restricted by bankruptcy,
insolvency or similar Applicable Laws affecting the enforcement of creditors’
rights generally or by general principles of equity.

Section 7.3. Governmental Approvals.

     (a)     Financing Documents. All Governmental Approvals that are required
by the Borrower, its Subsidiaries or IMPSAT in connection with the execution,
delivery or performance by, or enforcement against, the Borrower, its
Subsidiaries and IMPSAT of this Agreement and all other Financing Documents to
which the Borrower, its Subsidiaries or IMPSAT is a party have been obtained,
are in full force and effect, and the Borrower, its Subsidiaries and IMPSAT are
in compliance in all material respects with such Governmental Approvals, other
than the Governmental Approvals to be given by the Central Bank to transfer
funds outside of Argentina in connection with the payments to be made hereunder
and under the Note.

39



--------------------------------------------------------------------------------



 



     (b)     Operations. All Governmental Approvals that are required by the
Borrower, its Subsidiaries or IMPSAT in connection with the business, operations
and activities of the Borrower and its Subsidiaries as now conducted or as
contemplated by the Borrower Business Plan have been obtained.

     (c)     No Proceedings. There is no proceeding pending or, to the knowledge
of the Borrower or any of its Subsidiaries, threatened against the Borrower, its
Subsidiaries or IMPSAT that seeks to rescind, terminate, suspend, modify or
otherwise affect any Governmental Approvals, in each case that would have a
Material Adverse Effect.

Section 7.4. No Violation.

     Neither the execution, delivery or performance by the Borrower, IMPSAT or
any of their respective Subsidiaries of any Project Agreement to which it is a
party, nor the use by the Borrower of the proceeds of the loans made under the
Existing Financing Agreement as restructured by this Agreement:

     (a)     will violate or conflict with any term or condition of any License
or other Governmental Approval obtained by the Borrower or any of its
Subsidiaries;

     (b)     will contravene any material provision of any Applicable Law
binding on the Borrower, IMPSAT or any of their respective Subsidiaries or any
of their assets;

     (c)     will conflict with, or be inconsistent with, or result in any
breach of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than
Permitted Liens) upon any of the properties or assets of the Borrower, IMPSAT or
any of their respective Subsidiaries pursuant to the terms of any indenture,
mortgage, credit agreement, loan agreement or any other agreement, contract or
instrument to which the Borrower, IMPSAT or any such Subsidiary is a party or by
which each such Person or any of its respective properties or assets are bound
or to which they may be subject; or

     (d)     will violate any provision of the Charter Documents of the
Borrower, IMPSAT or any of their respective Subsidiaries; except to the extent
that any of the violations contained in clauses (c) and (d) above could not
reasonably be expected to have a Material Adverse Effect.

Section 7.5. Proceedings.

     (a)     No Proceedings. Except as set forth in Schedule 7.5, there is no
litigation, investigation or proceeding pending or, to the knowledge of the
Borrower or IMPSAT after reasonable inquiry, threatened before any arbitrator or
Governmental Authority against the Borrower, IMPSAT or any of their respective
Subsidiaries, nor, to the knowledge of the Borrower after reasonable inquiry,
any circumstances or conditions that might give rise to any such proceedings,
which could reasonably be expected to have a Material Adverse Effect.

     (b)     No Orders. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or Governmental Authority
(1) purporting to enjoin or

40



--------------------------------------------------------------------------------



 



restrain the execution, delivery or performance of this Agreement or any other
Financing Documents, or (2) which could reasonably be expected to have a
Material Adverse Effect.

Section 7.6. Taxes.

     The Borrower, IMPSAT and their respective Subsidiaries have (a) timely
filed all required tax returns, reports and declarations; (b) paid all
applicable taxes and governmental assessments and charges shown thereon or
determined to be due and payable except for such taxes, if any, as are being
contested in good faith by appropriate proceedings diligently conducted and as
to which (i) adequate cash reserves have been established in accordance with
U.S. or Argentine GAAP, as applicable, on the books of the Borrower, IMPSAT and
such Subsidiaries, as the case may be, or (ii) the aggregate amount of such
unpaid taxes, assessments and charges is less than one hundred thousand Dollars
(US$100,000) (and as to which it or its property is not yet subject to
foreclosure, seizure, arrest, sale, collection, levy or loss on account
thereof); and (c) set aside on its books provisions reasonably adequate for
payment of all taxes for all elapsed periods.

Section 7.7. Financial Statements.

     (a)     Balance Sheets, etc. The consolidated balance sheet of the Borrower
and its Subsidiaries and the consolidated balance sheet of IMPSAT and its
Subsidiaries as of September 30, 2002, and the related consolidated statements
of income or operations, retained earnings and changes in financial position (or
of cash flow, as the case may be) of each of the Borrower and IMPSAT for the
period then ended, were correct as of their respective dates and fairly
presented the financial condition of the Borrower or IMPSAT and their respective
Subsidiaries as of such dates, as the case may be; and results of operations for
the period covered thereby. The financial statements to be delivered pursuant to
Section 8.1 hereof shall be correct and shall fairly present in all such cases
the financial condition of the Borrower or IMPSAT, as the case may be, as of the
dates thereof and the results of its operations for the periods ended on said
dates, and all are or shall be prepared in accordance with U.S. GAAP.

     (b)     No Liabilities. Neither the Borrower nor IMPSAT had or will have on
the dates of the financial statements referred to in Section 7.7(a) any material
contingent liabilities, liabilities for taxes, or material losses from any
commitments, except as specifically referred to, or reflected, or provided for,
in said financial statements as at said dates.

Section 7.8. The Project.

     (a)     Business Plans. The Business Plans accurately state in all material
respects all costs and expenses incurred and to be incurred in connection with
the business of the Borrower and IMPSAT as applicable. All projections and
budgets furnished or to be furnished to the Lenders by or on behalf of the
Borrower and IMPSAT and the summaries of significant assumptions related
thereto, including (without limitation) all information in the Business Plans:
(1) have been and will be prepared with due care; (2) fairly present, and will
fairly present, in all material respects, the expectations of the Borrower and
IMPSAT as to the matters covered

41



--------------------------------------------------------------------------------



 



thereby, and (3) are based on, and will be based on, reasonable assumptions as
to all factual and legal matters relative to the estimates therein.

     (b)     Material Information. There are no statements or conclusions in any
of the projections or budgets furnished to the Administrative Agent which are
based upon or include information known to the Borrower or IMPSAT to be
misleading or which fail to take into account material information regarding the
matters reported therein.

Section 7.9. Environmental Matters.

     Each of the Borrower, its Subsidiaries and IMPSAT has duly complied with,
and its business, operations, assets, equipment, property, leaseholds, and other
facilities are in compliance with, all applicable Environmental Laws. None of
the Borrower, its Subsidiaries or IMPSAT has, nor to the knowledge of the
Borrower or IMPSAT after reasonable inquiry, has any other Person, released,
discharged, generated, manufactured, produced, stored, or disposed of in, on,
under, or about any sites of the Borrower, or transported thereto or therefrom,
any hazardous material or Hazardous Substance that could reasonably be expected
to subject the Lenders to any liability or the Borrower, its Subsidiaries or
IMPSAT to any liability that could have a Material Adverse Effect. There is no
proceeding pending against the Borrower, its Subsidiaries or IMPSAT, and to the
best knowledge of the Borrower or IMPSAT after reasonable inquiry, no
investigation or inquiry by any Governmental Authority is threatened or
contemplated, with respect to the presence or release of hazardous materials or
Hazardous Substances in, on, from, or to the sites of the Borrower.

Section 7.10. Transactions with Affiliates.

     Except for the Plan or as disclosed in Schedule 7.10, none of the Borrower,
IMPSAT or any of their respective Subsidiaries are parties to any contract,
agreement or arrangement (whether or not in the ordinary course of business)
with the Borrower, IMPSAT, another Subsidiary of the Borrower or IMPSAT or any
of their respective Affiliates that is not on an arms-length basis.

Section 7.11. Indebtedness.

     As of the date hereof, none of the Borrower, IMPSAT or their respective
Subsidiaries is a party to or bound by any note or agreement with respect to
Indebtedness other than the Indebtedness arising under this Agreement and the
Indebtedness set forth in Schedule 7.11, which is a complete and accurate list
of all Indebtedness of the Borrower, IMPSAT and their respective Subsidiaries,
showing as of such date the outstanding principal amount thereof, and with
respect to which, none of the Borrower, its Subsidiaries and IMPSAT have any
ability to borrow or reborrow any additional amounts thereunder.

Section 7.12. Properties.

     (a)     Title. The Borrower or a Subsidiary of the Borrower (1) has good
record and marketable title in fee simple (or the Argentine equivalent thereof)
or valid leasehold interests in or rights of use with respect to, all real
property used in the ordinary conduct of the

42



--------------------------------------------------------------------------------



 



Telecommunications Business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to interfere with the
Borrower’s ability to conduct such business as currently or expected or
projected to be conducted or to utilize such properties for their intended
purposes; and (2) is, or will be upon its acquisition thereof in accordance with
the Supply Agreement, the sole owner of the Collateral. The assets of the
Borrower, its Subsidiaries and IMPSAT reflected in the most recent balance sheet
referred to in Section 7.7 are not subject to any Liens other than Permitted
Liens (including those described on Schedule 7.12(a)), and each has good and
legal title thereto. The Borrower and the Subsidiaries have not created and are
not contractually obligated to create any Lien, other than Permitted Liens or
Liens to be created or permitted to be created under the Financing Documents to
which they are a party, on or with respect to any of their assets, rights or
revenues.

     (b)     Condition. All assets material to the Telecommunications Business
are in good repair, working order and condition (ordinary wear and tear
excepted).

     (c)     Bank Accounts. Each of IMPSAT, the Borrower and its Subsidiaries
has full right and title to each of its bank or other financial accounts
(including any disbursement, deposit, operating, payroll, securities and
commodity accounts, and each such bank or other financial account is not subject
to any Lien other than (1) banker’s liens, rights of setoff or similar rights as
to such deposit accounts or other funds maintained with such creditor depository
institution or (2) Permitted Liens.

Section 7.13. Intellectual Property.

     The Borrower or IMPSAT owns all of the patents, trademarks, permits,
service marks, trade names, copyrights, franchises and formulas, or rights with
respect to the foregoing, used in the marketing of any of the Borrower’s and its
Subsidiaries’ services (a list of which is attached as Schedule 7.13, as updated
from time to time by notice to the Administrative Agent) and the Borrower owns
or has obtained assignments of all such and other rights of whatever nature
necessary for the present conduct of the Telecommunications Business or as
presently contemplated to be conducted, without any known conflict with the
rights of others other than as set forth in Schedule 7.13 and except as could
not reasonably be expected to have a Material Adverse Effect.

Section 7.14. Books and Records.

     Each of IMPSAT, the Borrower and its Subsidiaries maintains its books and
records (including appropriate copies, backups and archives of such books and
records) in accordance with standard industry practice, Applicable Law and U.S.
GAAP or Argentine GAAP, as applicable.

Section 7.15. The Licenses.

     Schedule 7.15 contains a true and complete list of all Licenses owned by or
granted to the Borrower or its Subsidiaries. Each License is legally valid, in
full force and effect, duly registered, not subject to any administrative review
or appeal, or subject to any proceeding the

43



--------------------------------------------------------------------------------



 



outcome of which could result in the revocation, in whole or in part, for any
reason not within the control of the Borrower or IMPSAT. The Borrower has paid
when due all amounts required to be paid and otherwise has complied with all
conditions the compliance with which is required in order to preserve its rights
under the Licenses. No Licenses other than those listed in Schedule 7.15 are
required in order for the Borrower and its Subsidiaries to install, exploit and
operate the Network and to engage in the Telecommunications Business as it is
currently conducted by them, and as contemplated by the Borrower Business Plan.

Section 7.16. No Material Adverse Change.

     There has been no Material Adverse Change since the confirmation date of
the Plan.

Section 7.17. Insurance.

     The insurance policies and coverage required by Section 8.1(d) are in full
force and effect, all premiums and other payments required thereunder have been
timely paid and such policies and coverage are otherwise not subject to
cancellation by the insurer during the respective terms thereof, except for
nonpayment of premiums, in which case at least fifteen (15) days prior written
notice of termination must be given to the Administrative Agent.

Section 7.18. Collateral.

     All actions necessary for the establishment and perfection of the
Collateral Agent’s Lien on the Collateral that has been acquired by the Borrower
prior to such date, including any required consents, acknowledgments, filings,
registration, notarization or recordation thereof, and the payment of all
related fees, taxes and expenses shall have been completed, and the Collateral
Agent (on behalf of the Secured Parties) shall have an effective, valid, legally
binding and enforceable Lien on the Collateral, which Lien is superior and prior
to the Liens of all third parties (other than the Permitted Liens that are
purchase money Liens or that have priority under Applicable Law).

Section 7.19. Investment Company; Public Utility Holding Company.

     None of the Borrower, IMPSAT or any of their respective Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or, directly or indirectly, “controlled” by or acting on behalf of
any Person that is an “investment company”, within the meaning of said Act, or a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

44



--------------------------------------------------------------------------------



 



Section 7.20. Immunity.

     The execution, delivery, and performance of the Financing Documents
constitute private and commercial acts rather than governmental or public acts.
Under Applicable Law, neither the Borrower, IMPSAT, nor any of their respective
Subsidiaries nor any of their respective revenues or properties has any right of
immunity from suit, court jurisdiction, attachment prior to judgment, attachment
in aid of execution of a judgment, execution of a judgment or from set-off,
Liens, counterclaim or any other legal process or remedy with respect to its
obligations under the Financing Documents or the other Project Agreements.

Section 7.21. Margin Stock; Regulation U.

     None of the Borrower, IMPSAT or any of their respective Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock. The
making of the Term Loans and the use of the proceeds thereof has not and will
not violate Regulation U or X of the Board of Governors of the Federal Reserve
System.

Section 7.22. Solvency.

     After giving effect to (a) the making (or deemed making) of the Term Loans
on the Closing Date and the transactions contemplated by this Agreement and the
Plan, and (b) the payment and accrual of all transaction costs in connection
with the restructuring, each of the Borrower and IMPSAT is Solvent.

Section 7.23. No Event of Default; Compliance with Material Agreements.

     After giving effect to the transactions contemplated by this Agreement and
the Plan, no event has occurred and is continuing and no condition exists which
constitutes a Default or an Event of Default. After giving effect to the
transactions contemplated by this Agreement and the Plan, neither the Borrower
nor IMPSAT is in violation of any term of any Material Agreement to which it is
respectively a party or by which it or its respective properties are bound,
except for such violations that in the aggregate would not have a Material
Adverse Effect.

Section 7.24. Fees or Compensation.

     Since the commencement of the Chapter 11 Proceedings, no fee or other
compensation has been paid or will be payable in connection with the
transactions contemplated by this Agreement except as set forth herein and as
described in the Plan.

Section 7.25. Termination of Lucent Agreements.

     All financing and supply agreements and commitments thereunder between
IMPSAT and any of its Subsidiaries or Affiliates and Lucent Argentina, S.A. and
any of its Affiliates have been irrevocably terminated and no longer have any
force or effect.

Section 7.26. True and Complete Disclosure.

45



--------------------------------------------------------------------------------



 



     All information heretofore or hereafter furnished by or on behalf of the
Borrower or IMPSAT or any of their respective Subsidiaries to the Agents or the
Lenders, and all representations and warranties made herein, are true and
correct in all material respects, and do not contain any material misstatement
of fact or omit to state a material fact necessary to make the statements
contained herein and therein not misleading at such time.

SECTION 8. Covenants.

Section 8.1. Affirmative Covenants.

     Until payment in full of the Obligations and so long as this Agreement
remains in effect, the Borrower shall, and shall cause its Subsidiaries to,
comply with each of the following covenants and agreements:

     (a)     Annual and Quarterly Reporting Requirements. The Borrower shall
deliver, or cause to be delivered, to the Administrative Agent:

               (1)     as to the Borrower:

                         (i)     as soon as practicable, but in no event later
than ninety (90) days after the end of each fiscal year of the Borrower, a copy
of the consolidated annual financial statements of the Borrower and its
Subsidiaries (including its consolidated balance sheet as at the close of such
calendar year, consolidated statements of income, retained earnings and changes
in financial position or of cash flow, as the case may be, for such fiscal year
with related notes specifying significant accounting practices and their impact
on such financial statements and with related schedules), and accompanied by an
opinion thereon of the Independent Auditor, which opinion shall state, subject
to no qualifications, that said financial statements fairly present the
financial condition and results of operations of the Borrower and its
Subsidiaries, as at the end of, and for, such fiscal year and that said
financial statements have been prepared in accordance with Argentine GAAP or
U.S. GAAP. Such annual financial statements: (A) shall be in the English
language; (B) in the case that such financial statements have been prepared in
accordance with Argentine GAAP, shall be accompanied by a reconciliation to U.S.
GAAP of the Borrower’s net income and shareholders’ equity and convenience
translations to Dollars; and (C) shall be accompanied by a statement, for each
of the calendar quarters of the fiscal year, of each new entry of deferred
Revenues and the current sum of all deferred Revenues for the past four
consecutive calendar quarters. From time to time, at the request of the
Administrative Agent, the Borrower shall deliver to the Administrative Agent
such additional financial information as the Administrative Agent may reasonably
request; and

                         (ii)     as soon as practicable, but in any event no
later than forty-five (45) days after the end of each of the first three
(3) quarters of each fiscal year of the Borrower, the unaudited consolidated
financial statements of the Borrower and its Subsidiaries (including its
consolidated balance sheet as at the close of such quarter, consolidated
statements of income, retained earnings and changes in financial position or of
cash flow, as the case may be, for such quarter and with related schedules) for
such period and for the period from the beginning of the respective fiscal year
to the end of such quarterly period and the related balance sheets at the end

46



--------------------------------------------------------------------------------



 



of such period, setting forth in each case in comparative form the corresponding
figures for the corresponding period in the preceding fiscal year accompanied by
a certificate of the Chief Financial Officer of the Borrower, which certificate
shall state that such financial statements fairly present the financial
condition and results of operations, as the case may be, of the Borrower in
accordance with Argentine GAAP or U.S. GAAP, as at the end of, and for, such
period (subject to normal year end audit adjustments), and, in the case that
such financial statements have been prepared in accordance with Argentine GAAP,
by a reconciliation to U.S. GAAP of the Borrower’s net income and shareholders’
equity and convenience translations to Dollars. Such quarterly financial
statements shall be accompanied by a statement, for each of the past four
consecutive calendar quarters, of each new entry of deferred Revenues and the
current sum of all deferred Revenues for the past four consecutive calendar
quarters.

               (2)     as to IMPSAT:

                         (i)     as soon as practicable, but in any event no
later than ninety (90) days after the end of each fiscal year of IMPSAT, a copy
of the annual consolidated financial statements of IMPSAT and its Subsidiaries
(including its consolidated balance sheet as at the close of such calendar year,
consolidated statements of income, retained earnings and changes in financial
position or of cash flow, as the case may be, for such fiscal year with related
notes specifying significant accounting practices and their impact on such
financial statements and with related schedules), and accompanied by an opinion
thereon of the Independent Auditor, which opinion shall state, subject to no
qualifications, that said financial statements fairly present the financial
condition and results of operations of IMPSAT and its Subsidiaries, as at the
end of, and for, such fiscal year and that said financial statements have been
prepared in accordance with U.S. GAAP. Such annual financial statements shall be
in the English language. From time to time, at the request of the Administrative
Agent, IMPSAT shall deliver to the Administrative Agent such additional
financial information as the Administrative Agent may reasonably request; and

                         (ii)     as soon as practicable, but in any event no
later than forty-five (45) days after the end of each of the first three
(3) quarters of each fiscal year of IMPSAT, the consolidated unaudited financial
statements of IMPSAT and its Subsidiaries (including its consolidated balance
sheet as at the close of such quarter, consolidated statements of income,
retained earnings and changes in financial position or of cash flow, as the case
may be, for such quarter and with related schedules) for such period and for the
period from the beginning of the respective fiscal year to the end of such
quarterly period and the related balance sheets at the end of such period,
setting forth in each case in comparative form the corresponding figures for the
corresponding period in the preceding fiscal year accompanied by a certificate
of the Chief Financial Officer of IMPSAT which certificate shall state that such
financial statements fairly present the financial condition and results of
operations, as the case may be, of IMPSAT and its Subsidiaries in accordance
with U.S. GAAP, as at the end of, and for, such period (subject to normal year
end audit adjustments).

               (3)     Simultaneously with the delivery of the Financial
Statements referred to in clauses (1) and (2) above, a statement certified by
the chief or principal financial or accounting officer of the Borrower or
IMPSAT, as the case may be:

47



--------------------------------------------------------------------------------



 



                         (i)     setting forth in reasonable detail computations
evidencing compliance with the covenants set forth in Section 8.3 herein;

                         (ii)     stating that as of the date thereof no Default
or Event of Default has occurred and is continuing or exists, or if a Default or
Event of Default has occurred and is continuing or exists, specifying in detail
the nature and period of existence thereof and any action with respect thereto
taken or contemplated to be taken by the Borrower or IMPSAT as applicable; and

                         (iii)     stating that the signer has personally
reviewed this Agreement and that such certificate is based on an examination
made by or under the direct supervision of the signer sufficient to assure that
such certificate is accurate.

               (4)     Within fifteen (15) days after the delivery of the
Financial Statements referred to in clause (1)(i) above, a report that includes
calculations showing in reasonable detail the Borrower’s Excess Cash Flow for
such fiscal year, if any, certified as correct by the Borrower’s chief or
principal accounting or financial officer.

               (5)     Within fifteen (15) days after the delivery of the
Financial Statements referred to in clause (2)(i) above, a report that includes
calculations showing in reasonable detail IMPSAT’s Excess Cash Flow for such
fiscal year, if any, certified as correct by IMPSAT’s chief or principal
accounting or financial officer.

     (b)     Additional Reporting Requirements.

               (1)     Without prejudice to the requirement to have such
documents approved by the Administrative Agent, promptly upon the execution and
delivery thereof, the Borrower shall provide the Administrative Agent with
copies of all Project Agreements (including any amendments, additions or
replacements).

               (2)     Promptly upon the completion thereof and in no event
later than thirty (30) days thereafter, the Borrower shall provide the
Administrative Agent with a copy of any material amendment, addition or revised
version of each of the Business Plans.

               (3)     Promptly upon the execution and delivery thereof, the
Borrower shall provide the Administrative Agent with copies of all agreements
regarding leases and similar transactions contemplated by Section 8.2(m);
provided that the Administrative Agent shall maintain the confidentiality of the
parties, terms and conditions of such agreements subject to the exceptions
contained in the first paragraph of Section 16.13.

               (4)     The Borrower shall, and shall cause IMPSAT to, provide to
the Administrative Agent and the Lenders copies of any proposed public
announcement referencing the Administrative Agent or any of the Lenders by name
with respect to any financial accommodation proposed or granted by the
Administrative Agent or such Lender before such announcement is made to the
public. Subject to Applicable Law, such announcement shall be subject to the
prior approval of the Administrative Agent or such Lender, such approval not to
be unreasonably withheld. To the extent that Applicable Law requires such public
announcement to

48



--------------------------------------------------------------------------------



 



be filed with any Governmental Authority, the Borrower shall, and shall cause
IMPSAT to, provide copies of such public announcement to the Administrative
Agent and the Lenders at least two (2) Business Days prior to filing such public
announcement with such Governmental Authority.

               (5)     If requested by the Administrative Agent, the Borrower
shall deliver, or cause to be delivered, to the Administrative Agent and the
Lenders within forty-five (45) days after the beginning of each fiscal year,
updated Borrower and IMPSAT Business Plans, quarterly projections of its and
IMPSAT’s anticipated income, expenses, cash flow, assets and liabilities through
the Maturity Date prepared in good faith on assumptions believed by Borrower and
IMPSAT to be reasonable and in form and substance satisfactory to the
Administrative Agent.

               (6)     The Borrower shall deliver to the Administrative Agent
and the Lenders within forty-five (45) days after the beginning of each fiscal
year, an updated Borrower Annual Operating Budget including monthly projections
of its anticipated income, expenses, cash flow, assets and liabilities prepared
in good faith on assumptions believed by Borrower to be reasonable and in form
and substance satisfactory to the Administrative Agent.

               (7)     The Borrower shall, and shall cause IMPSAT to, provide
prior written notice of any board meeting of the Borrower or IMPSAT as
applicable, as well as copies of any materials distributed to the board members
of each such Person to the Administrative Agent.

               (8)     From time to time, the Borrower shall deliver to the
Administrative Agent such other information regarding the business of the
Borrower, its Subsidiaries, IMPSAT, the Project, the Network and the
Telecommunications Business as the Administrative Agent or any Lender may
reasonably request.

     (c)     Notices. The Borrower shall promptly, but in no event later than
three (3) Business Days after (unless otherwise indicated below) the Borrower
obtains knowledge of the occurrence of the following events, give notice to the
Administrative Agent of the occurrence of any of the following:

               (1)     a Default or an Event of Default;

               (2)     a default by the Borrower, IMPSAT or any of their
Affiliates under any Project Agreement;

               (3)     except to the extent that it could not reasonably be
expected to have a Material Adverse Effect, any (i) (A) commencement or Material
Adverse Change in respect of any litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority; or (B) any material litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority which, to the knowledge of the Borrower is threatened by or against
the Borrower, IMPSAT, any of their respective Subsidiaries, or against any of
their properties or revenues which: (x) purport to affect or pertain to this
Agreement or any of the other Project Agreements or any of the transactions
contemplated hereby or thereby, or (y) if determined adversely, could reasonably
be expected to have a Material Adverse Effect; (ii) issuance by any

49



--------------------------------------------------------------------------------



 



Governmental Authority of an injunction, writ, temporary restraining order or
any order of any nature purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Project Agreements, or directing
that the transactions contemplated hereunder or thereunder not be consummated as
herein or therein provided; (iii) issuance by any Governmental Authority of any
injunction, order, decision or other restraint purporting to enjoin, restrain,
prohibit (or which would have the effect of prohibiting) the making of the Term
Loans, or invalidate (or which would have the effect of invalidating) any
provision of this Agreement or any of the other Project Agreements, including
provisions regarding the granting of Liens on the Collateral or the priority of
such Liens; or (iv) any other event, circumstance or development that could be
reasonably expected to cause or result in a Material Adverse Change.

               (4)     thirty (30) days prior to the movement of any Equipment
or any other Collateral outside of Argentina having, in the aggregate, at any
time, a replacement value in excess of five hundred thousand Dollars
(US$500,000);

               (5)     thirty (30) days prior thereto in writing, the movement
of the principal place of business of the Borrower or IMPSAT to any location
other than as set forth in the Security Documents; and

               (6)     any material change in the business of the Borrower, any
of its Subsidiaries or IMPSAT.

     The Administrative Agent and the Collateral Agent shall have the right to
request, with respect to any such notice, a statement of an Authorized Officer
of the Borrower setting forth reasonable details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

     (d)     Insurance. The Borrower shall:

               (1)     maintain or cause to be maintained in full force and
effect at all times on and after the date hereof and continuing until the
Maturity Date, with responsible insurance companies having a Best Insurance
Reports rating of A or better and a financial size category of “10” or higher
(or other companies reasonably acceptable to the Administrative Agent) and in an
amount not less than the amount of all the Term Loans, and in any event, not
less than the full replacement cost of all Collateral:

                         (i)     “all risk” property insurance, including
earthquake, windstorm and flood, with a limit of loss per occurrence acceptable
to the Administrative Agent in its reasonable discretion from time to time;

                         (ii)     equipment and machinery breakdown insurance
covering breakdown and resulting damage including rotating equipment such as
generators and electrical equipment (including transformers, switch gear and
electrical apparatus) for their full replacement value;

                         (iii)     business interruption insurance covering risk
of loss as a result of the cessation or material interruption of the
Telecommunications Business resulting from an

50



--------------------------------------------------------------------------------



 



insured loss under the Borrower’s property policy for an indemnity period of six
(6) months or any part thereof, the initial amount of such insurance to provide
for the payment during the six (6) months commencing from the date hereof of not
less than the gross revenues to be earned by the Borrower for such six (6) month
period, calculated based on the Business Plans and to be adjusted by the
Borrower semiannually from the date hereof thereafter, less any non-continuing
costs and expenses during the relevant indemnity period, provided however, in no
event shall the Borrower be required to obtain insurance coverage greater than
is customary for similarly situated businesses in the Borrower’s industry; and

                         (iv)     third party liability insurance, including
bodily injury and property damage, with a limit of no less than two million
Dollars (US$2,000,000) per occurrence.

               (2)     within sixty (60) days after receipt by the Borrower of a
written request from the Administrative Agent, accompanied by a pro forma
political risk insurance policy which contains terms and conditions commercially
reasonable under then current market conditions, and the obtention of which will
not increase the “all-in” financing cost of the Term Loans to the Borrower,
obtain such a policy and maintain such political risk insurance in full force
and effect until the Maturity Date.

               (3)     file with the Administrative Agent not more than seven
(7) days after each policy anniversary, certificates of all insurance then in
effect, stating the names of the insurance companies, the amounts of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby and specifically listing the special provisions enumerated for
such insurance required by this Section 8.1(d).

     The certificates of insurance referred to in clause (3) hereof shall be
executed by an authorized representative of each insurer, and certify that all
premiums and other payments required in respect of such insurance have been
timely paid and that such insurance is otherwise not subject to cancellation,
modification or change in coverage by the insurer during its term, except for
nonpayment of premiums, in which case at least fifteen (15) days prior written
notice of termination must be given to the Administrative Agent. Upon request,
the Borrower will promptly furnish the Agents with evidence of such insurance
relating to the Collateral and all information relating to the replacement cost
and location of the same.

     In each case, the insurance policies shall designate the Administrative
Agent as additional insured in respect of the liability insurance related to the
Equipment and the sole loss payee in respect of the property insurance related
to the Equipment. All amounts payable to the Administrative Agent according to
the foregoing under property insurance policies shall be paid to an account of
the Administrative Agent (i) upon the occurrence of an Event of Default; or
(ii) if the insured loss materially impairs the Borrower’s ongoing operations.
In such event, funds received by the Administrative Agent under such property
insurance policies shall be made available to the Borrower for application to
the costs of repairing, restoring, rebuilding or replacing the portion of the
Collateral with respect to which such proceeds were obtained; provided that,
subject to the provisions of Sections 3.2 and 9.1 hereof, such repaired,
restored, rebuilt or replaced asset shall be or become a part of the Collateral.
The Administrative Agent shall at the request of the Required Lenders pay any
insurance premiums directly, on Borrower’s

51



--------------------------------------------------------------------------------



 



behalf, and Borrower shall reimburse Lenders through the Administrative Agent
promptly for any such payment made by Lenders, provided, however, the
Administrative Agent shall have no obligation to pay any such insurance
premiums.

     The Administrative Agent reserves the right at any time upon any material
change in the risk profile of the Borrower or its Subsidiaries (including any
change in the business conducted by any such Person or any Applicable Law
affecting the potential liability of such Person) to require additional forms
and limits of insurance to, in the Administrative Agent’s reasonable opinion,
adequately protect both the Administrative Agent’s and the Lenders’ interests in
all or any portion of the Collateral and to ensure that each of the Borrower and
its Subsidiaries are protected by insurance in amounts and coverage customary
for its industry. If requested by the Administrative Agent, which request shall
not be made more frequently than once in any calendar year, each of the Borrower
and its Subsidiaries shall deliver to the Administrative Agent from time to time
a report of a reputable insurance broker, satisfactory to the Administrative
Agent, with respect to its insurance polices.

     (e)     Compliance with Applicable Law and Contracts. The Borrower shall,
and shall cause its Subsidiaries to, comply in all material respects with:

               (1)     the requirements of all Applicable Law, including
obtaining and maintaining all Governmental Approvals. If any authorization,
consent, approval, permit or license from any Governmental Authority shall
become necessary or required in order to fulfill the obligations hereunder or
under any of the other Financing Documents, the Borrower shall immediately take
or cause to be taken all reasonable steps to obtain such authorization, consent,
approval, permit or license and furnish the Administrative Agent evidence
thereof;

               (2)     the provisions of its respective Charter Documents; and

               (3)     all Material Agreements to which it respectively is a
party.

     (f)     Operation of the Network. The Borrower shall operate and maintain
the Network, and retain and maintain the staff sufficient to operate and
maintain the Network, in accordance with the Business Plans, and otherwise
comply in all material respects with, and satisfy the requirements of, all
Licenses and Applicable Laws.

     (g)  Taxes, etc. The Borrower shall pay, or arrange for payment, prior to
the date when due of all (1) taxes imposed on the Borrower and its Subsidiaries,
and (2) present and future claims, levies, or liabilities (including, without
limitation, claims for labor, service, materials and supplies) for sums which
have become due and payable and which, if unpaid, might by law become a Lien or
otherwise have a Material Adverse Effect, except for any such tax, claim, levy
or liability the payment of which is being contested in good faith by proper
proceedings diligently conducted for which adequate cash reserves determined in
accordance with Argentine GAAP have been established and are being maintained,
(and as to which it or its property is not yet subject to foreclosure, seizure,
arrest, sale, collection, levy or loss on account thereof). The Borrower shall
make timely and accurate filings of all tax returns and material

52



--------------------------------------------------------------------------------



 



governmental reports required to be filed or submitted under any Applicable
Laws, and shall otherwise take such actions as are necessary to comply with
Applicable Laws relating to taxes.

     (h)     Maintenance of Books and Records; Access. The Borrower shall, and
shall cause each of its Subsidiaries to, keep adequate books and records of
account, in which complete and accurate entries will be made in accordance with
Argentine GAAP, reflecting the financial condition of the Borrower and its
Subsidiaries and shall permit the Administrative Agent and the Lenders, and any
of their respective officers, employees and agents, at all reasonable times and
with prior notice to the Borrower, (i) to inspect, audit and make extracts of
the books and records of such Person; (ii) to inspect the properties and
facilities of such Person; (iii) to discuss such books and records with the
representatives, employees (including officers) and accountants of such Person
and with the Independent Auditor; and (iv) to inspect, review, evaluate and make
test verifications and counts of such Person’s accounts, the Equipment other
Collateral and assets; in each case at the Lender’s expense, unless a Default or
an Event of Default exists.

     The Borrower shall promptly supply to the Administrative Agent copies of
any reports on its or its Subsidiaries’ business and activities which are
publicly distributed as well as any other reports thereon and reports made to
any Governmental Authority as the Administrative Agent may from time to time
reasonably request.

     The Borrower shall maintain an adequate billing, software and accounting
system, including books, accounts and records, and shall prepare all financial
statements required hereunder in accordance with Argentine GAAP, consistently
applied, and in compliance with all Applicable Laws.

     If a Default or Event of Default shall have occurred and be continuing each
of the Borrower and its Subsidiaries shall make available to the Administrative
Agent and its counsel, as quickly as is possible under the circumstances,
originals or copies of all books and records which the Administrative Agent may
reasonably request and deliver any document or instrument necessary for the
Administrative Agent, as it may from time to time reasonably request, to obtain
records from any service bureau or other Person which maintains records for the
Borrower or its Subsidiaries.

     (i)     Rank of Debt. The Borrower shall take any and all action necessary
to ensure that the Term Loans at all times continue to be the direct and
unconditional obligation of the Borrower and rank at least pari passu (in
respect of priority of payment, security or otherwise) to all other secured or
unsecured Indebtedness of the Borrower, except that such ranking shall not apply
to the rights of secured Indebtedness over collateral subject to Permitted Liens
that are purchase money Liens or that have priority under Applicable Law.

     (j)     Payment of Obligations. The Borrower shall, and shall cause each of
its Subsidiaries to, pay or discharge obligations that if not paid, could result
in a Material Adverse Effect, before the same shall become delinquent or in
default, except where (1) other than as to the obligations described in
(2) below (w) the validity or amount thereof is being contested in good faith by
appropriate proceedings diligently conducted: (x) adequate cash reserves have
been established with respect thereto in accordance with Argentine GAAP; (y) the
failure to make

53



--------------------------------------------------------------------------------



 



payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect and (z) proceedings to foreclose any Lien which may have
attached as security for such obligation have not commenced, or (2) with regard
to any Existing Indebtedness (x) the Borrower is diligently and in good faith
pursuing a settlement and restructuring of such obligations; (y) no judgment has
been entered which would constitute a Default under Section 10.1(l); and
(z) proceedings to foreclose any Lien which may have attached as security for
such obligation have not commenced.

     (k)     Environmental Matters. The Borrower shall promptly give to the
Administrative Agent notice in writing if the Borrower or any Subsidiary thereof
(1) receives any complaint, order, citation, notice of inquiry, proceeding,
investigation or action or other written communication from any Person with
respect to, or (2) otherwise acquires actual knowledge of (i) the existence or
alleged existence of any Environmental Liability or any actual or alleged
violation of any applicable Environmental Law arising at, upon, under, within or
in connection with any property now or previously owned, leased, operated or
used by the Borrower, IMPSAT or any of their respective past or present
Subsidiaries, or any part thereof, or due to the operations or activities of any
such Person, on or in connection with such property or any part thereof
(including receipt by the Borrower or its Affiliates of any notice of the
happening of any event involving the release of a reportable quantity of any
Hazardous Substance under any applicable Environmental Law or cleanup of any
Hazardous Substance), (ii) any release of any Hazardous Substance on such
property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, (iii) the commencement of any cleanup pursuant to
or in accordance with any applicable Environmental Law of any Hazardous
Substances on or about such property or any part thereof, and (iv) any pending
or threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law. The Borrower shall
obtain (at its sole cost and expense) and deliver to the Administrative Agent on
behalf of the Lenders such environmental site assessments, reports or studies
that the Administrative Agent shall reasonably require from time to time.

     (l)     Licenses. The Borrower shall, and shall cause its Subsidiaries
(1) to maintain the Licenses in full force and effect, at all times on and after
the date hereof; (2) upon receipt of any notification from any Governmental
Authority that the Borrower is in breach of any License, or that any License is
subject of an inquiry, proceeding or investigation: (i) promptly notify the
Administrative Agent thereof, providing copies of all relevant documents,
correspondence and other information; and (ii) take prompt and adequate remedial
action to remedy such breach, which action shall be taken within the cure
period, if any, set out in such notification and (3) provide copies of all
material notices and correspondence received from, or sent to, any Governmental
Authority relating to the Borrower, IMPSAT, the Licenses or the Network.

     (m)     Regulatory Filings. The Borrower shall, and shall cause its
Subsidiaries to, deliver to the Administrative Agent, promptly after the sending
or filing thereof, copies of all non-confidential reports filed by the Borrower,
any of its Subsidiaries or IMPSAT with the SC, the United States Securities and
Exchange Commission, the Central Bank, the Argentine National Securities
Commission (Comisión Nacional de Valores) or the Buenos Aires Stock Exchange and
all non-confidential reports filed with any other Governmental Authority,
except,

54



--------------------------------------------------------------------------------



 



in all such cases, reports the failure of which to be filed could not reasonably
be expected to have a Material Adverse Effect.

     (n)     Continuance of Business. The Borrower shall, and shall cause its
Subsidiaries to: (x) do or cause to be done all things necessary to maintain,
renew and keep in full force and effect (i) the Licenses and relevant
Governmental Approvals, (ii) their respective corporate existence and good
standing and (iii) all other rights and privileges and franchises related to
Telecommunications Business, except in the case of clauses (ii) and (iii) to the
extent that the failure to do so would not have a Material Adverse Effect, and
(y) continue to engage primarily in the business now conducted by it.

     (o)     MU Expenses. The Borrower shall invoice and collect from Affiliates
of the Borrower not less than 50% of all MU Expenses incurred during each
calendar quarter, such amounts to be collected not later than 30 days after the
end of such calendar quarter, provided, however, that if for any calendar
quarter the Borrower invoices and collects less than the entire required amount
of MU Expenses, it shall not be in breach of this covenant if, within the same
30-day period, IMPSAT makes a contribution to the Borrower’s Paid In Capital, in
cash or by means of the capitalization of Indebtedness, in an amount equal to
the amount of the deficiency.

     (p)     Maintenance of Assets. The Borrower shall, and shall cause its
Subsidiaries to, do or cause to be done all things necessary to maintain all of
its assets material to the Telecommunication Business in good repair, working
order and condition (ordinary wear and tear excepted) and supplied with all
necessary equipment.

     (q)     Security Reinforcements; Registration. Within 15 days after the
clearance through customs of any and all pieces of Equipment, including, without
limitation, all pieces of Equipment listed on Schedule 8.1(q) hereto, the
Borrower shall (i) in the event such pieces of Equipment do not have
identification numbers, assign and affix identification numbers so as to make
such Equipment identifiable, (ii) prepare a security reinforcement request
(refuerzo de garantía) so as to incorporate such Equipment into the Equipment
Pledge Agreement (a “Security Reinforcement”) in form and substance acceptable
to the Administrative Agent, (iii) execute such Security Reinforcement and
present it to the Collateral Agent (or its designee) for its signature, and
(iv) as soon as practicable, but in no event later than 5 days from its
execution, submit such executed Security Reinforcement to the corresponding
registry office (Registro Nacional de Créditos Prendarios) for filing; provided
that it shall not be deemed a breach by the Borrower of this Section 8.1(q) if
the foregoing is not accomplished as a result of the actions or omissions of
another Person.

     (r)     Observer Seat. For so long as at least thirty million Dollars
(US$30,000,000) in aggregate principal amount of Indebtedness remains
outstanding under this Agreement and the Nortel Brazil Financing Agreement taken
together, the Lender holding the largest single amount of Indebtedness under
this Agreement and the Nortel Brazil Financing Agreement shall have the right to
designate one observer to attend all meetings of the board of directors of the
Borrower.

     (s)     Mendoza Permit of Use. The Borrower shall use its best efforts to
assist the Administrative Agent in obtaining an amendment to the Permit of Use
issued to the Borrower by

55



--------------------------------------------------------------------------------



 



the Municipality of La Paz in the Province of Mendoza a copy of which is
attached as Schedule 8.1(s) hereto permitting the Administrative Agent or its
designee, to be an assignee of the rights, benefits and privileges of the
Borrower under such Permit of Use for the benefit of the Lenders.

     (t)     Further Assurances. The Borrower shall, and shall cause its
Subsidiaries to, at such Person’s expense and upon the request of the
Administrative Agent, duly execute and deliver, or cause to be duly executed and
delivered, to the Administrative Agent and the Lenders such further instruments
and do and cause to be done such further acts as may be necessary or proper in
the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement or any other Financing Document.

Section 8.2. Negative Covenants.

     Until the Maturity Date, and so long as this Agreement remains in effect,
the Borrower shall comply in all respects with each of the following covenants
and agreements:

     (a)     Fundamental Changes. The Borrower shall not, and shall not permit
its Subsidiaries to, dissolve, liquidate, merge with another Person or, except
as permitted by Section 8.2(k), create any new Subsidiary without the prior
written consent of the Administrative Agent on behalf of the Required Lenders.

     (b)     Liens. The Borrower shall not, and shall not permit its
Subsidiaries to, create, incur, assume or suffer to exist, any Lien upon or with
respect to such Person’s accounts receivable, the Collateral, any rights under
the Licenses, any Governmental Approvals or in or to the Network or the Project
Agreements or any other tangible or intangible property or assets, or any part
thereof, of such Person other than any Permitted Lien.

     (c)     Restricted Payments. The Borrower agrees not to, and to cause its
Subsidiaries not to:

               (1)     reduce such Person’s capital; or

               (2)     declare or pay any dividends or make any distributions or
other payments or delivery of property or cash in respect of: (i) the interest
of such Person’s shareholders or other equity owners; or (ii) any Indebtedness
which is by its terms subordinate or junior in right of payment to the Term
Loans, except that the Borrower may pay dividends or make a distribution or
other payment of interest or principal of Intercompany Indebtedness owing to
IMPSAT the purpose of which is to assist IMPSAT to make interest payments as and
when due under the Series A and Series B Convertible Notes, but only if at the
time of and after giving effect to such distribution:

                         A. no Default or Event of Default shall have occurred
and be continuing;

                         B. the aggregate amount of all such distributions by
the Borrower during the fiscal year of the Borrower in which the date of such
distribution occurs shall not exceed the lesser of (x) (1) two times the
Borrower’s EBITDA for the two consecutive fiscal quarters ending with the fiscal
quarter most recently ended prior to the date of such dividend, distribution

56



--------------------------------------------------------------------------------



 



or payment (the “Preceding Fiscal Quarter”), minus (2) the aggregate amount of
Debt Service payable by the Borrower and its Subsidiaries during the 12 calendar
months next following the Preceding Fiscal Quarter and (y) twenty-five percent
(25%) of the sum of IMPSAT’s projected (1) Delaware state franchise taxes for
such fiscal year, (2) director and officer liability insurance premiums for such
fiscal year and (3) non-consolidated interest expenses for such fiscal year.

     (d)     Guarantees. The Borrower shall not, and shall not permit its
Subsidiaries to, enter into or become bound by any agreements guaranteeing the
Indebtedness of another Person, except as permitted by clauses (a), (c) and (d)
of the definition of “Permitted Indebtedness.”

     (e)     Document Amendments. The Borrower shall not, and shall not permit
its Subsidiaries to, agree to any modification, amendment, waiver, supplement,
rescission or termination (collectively, “Amendment”) of any (i) License,
(ii) Governmental Approval (other than Licenses), (iii) Project Agreement or
(iv) Material Agreement, without, in each case, the prior written approval of
the Administrative Agent on behalf of the Required Lenders, except to the extent
that such Amendment could not reasonably be expected to have a Material Adverse
Effect; provided, however, that in the case of clause (i), the Borrower shall
give the Administrative Agent no less than five (5) Business Days prior written
notice of such Person’s proposed Amendment during which period the
Administrative Agent shall have the exclusive right (which it shall not exercise
unreasonably) to reject such Amendment.

     (f)     Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower shall not, and shall not permit its Subsidiaries to,
directly or indirectly, enter into any transaction with an Affiliate, except in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower and upon commercially reasonable terms no less
favorable to the Borrower than those that could be obtained on an arm’s length
basis from a Person which is not an Affiliate.

     (g)     Indebtedness. The Borrower shall not, and shall not permit its
Subsidiaries to, incur, create, assume or suffer to exist, or permit to incur,
create, assume or suffer to exist, or become or remain liable, for or on account
of any Indebtedness except (1) Indebtedness hereunder, and (2) Permitted
Indebtedness.

     (h)     Non-Related Activities. The Borrower shall not, and shall not
permit its Subsidiaries to, engage, directly or indirectly, in any activity,
unless such activity is, directly or indirectly, related to the
Telecommunications Business of each such Person as conducted and proposed to be
conducted on the date hereof, without the prior written consent of the
Administrative Agent on behalf of the Required Lenders.

     (i)     Corporate Actions. The Borrower shall not, and shall not permit its
Subsidiaries to, (i) change or otherwise alter the end of such Person’s fiscal
year or such Person’s corporate purpose, or (ii) otherwise amend such Person’s
Charter Documents in any manner without the prior written consent of the
Administrative Agent on behalf of the Required Lenders; except in the case of
clause (ii) as could not reasonably be expected to have a Material Adverse
Effect.

57



--------------------------------------------------------------------------------



 



     (j)     Disposals. The Borrower shall not, and shall not permit its
Subsidiaries to, (whether by a single transaction or a number of related or
unrelated transactions and whether at one time or over a period of time) Dispose
of the Collateral or, without the prior written consent of the Administrative
Agent on behalf of the Required Lenders, any such Person’s other property or
assets, whether tangible or intangible, in each case other than Permitted
Disposals.

     (k)     Investments. The Borrower shall not, and shall not permit any of
its Subsidiaries to make any Investment other than (i) Permitted Investments or
(ii) Investments in one or more Persons which will, upon the making of such
Investment, become a Subsidiary or be merged or consolidated with or into or
transfer or convey all or substantially all of its assets to, the Borrower or a
Subsidiary thereof; provided, however, that (1) such Person’s primary business
is the Telecommunications Business, (2) the Borrower would have been in
compliance with the covenants contained in Section 8.3 of this Agreement as of
the end of the last four fiscal quarters, giving pro forma effect to such
Investment, and the projections for the Borrower, giving effect to such
Investment, would be in compliance with the covenants contained in Section 8.3
of this Agreement as of the end of the next four fiscal quarters, (3) no
Indebtedness is assumed or incurred in connection with the acquisition other
than Permitted Indebtedness, (4) such Person shall have executed and delivered a
guaranty of the Obligations to the Administrative Agent for the benefit of the
Lenders in form an substance satisfactory to the Administrative Agent on behalf
of the Lenders and (5) such Person (except where such Person is merged into the
Borrower or a Subsidiary thereof) agrees in writing to be bound by the terms of
the Financing Documents; and provided further that an Investment will not be
permitted under this clause (ii) if the sum of consideration to be paid in
respect of such Investment plus the consideration paid in respect of all
previous Investments made under this clause (ii) exceeds US$2,000,000 in the
aggregate. For purposes of the foregoing clause, “consideration” shall mean with
respect to any acquisition all cash and non-cash consideration actually paid or
required to be paid by the Borrower or any of its Subsidiaries, including the
principal amount of any assumed Indebtedness and deferred amounts in the nature
of holdbacks (to the extent not distributed to the Borrower or any of its
Subsidiaries.

     (l)     Change in Accounting Policies. The Borrower shall not, and shall
not permit any of its Subsidiaries to, make any change in accounting policies or
reporting practices (including changing its fiscal year) which, individually or
in the aggregate, materially affects any determination as to the Borrower’s
compliance with its Obligations, including any financial covenants, without the
prior written consent of the Administrative Agent on behalf of the Required
Lenders; provided that if such change is required by Argentine GAAP, the
Borrower shall, prior to making such change, only be required to notify the
Administrative Agent of such change and the effect thereof.

     (m)     Leases. The Borrower shall not, and shall not permit any of its
Subsidiaries to, without the prior written consent of the Administrative Agent
on behalf of the Required Lenders, enter into any lease (including an IRU of the
type referred to in clause (b) of the definition of “IRU”) or similar
transaction with any Person for the use of any part of the Network except leases
or similar transactions in the ordinary course of business in respect of which
the lessee acknowledges in writing, after the Lien on the property to be leased
has been perfected under the applicable Security Document, the existence of such
Lien and the right of the Collateral Agent,

58



--------------------------------------------------------------------------------



 



upon the occurrence of certain events, to assume the rights of the Borrower
under the lease, including the right to receive payment thereunder.

     (n)     Unscheduled Payments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make any voluntary or optional principal or
unscheduled interest payment on any Indebtedness other than (i) the Obligations,
(ii) Indebtedness of the type referred to in clause (b) of the definition of
Permitted Indebtedness, so long as such payment is otherwise in compliance with
Section 8.2(c), or (iii) in connection with a settlement or restructuring of any
Existing Indebtedness; provided that (1) such payment of any of the Existing
Indebtedness could not reasonably be expected to have a Material Adverse Effect,
and (2) the aggregate amount of all such payments shall not exceed US$2,000,000
(unless the amount of such payment is distributed by IMPSAT to the Borrower in
the form of a cash capital contribution).

     (o)     Bankruptcy. For so long as Nortel shall have the right to elect one
member of IMPSAT’s Board of Directors in accordance with the terms of IMPSAT’s
Charter Documents, the Borrower shall not, and shall not permit any of its
Subsidiaries to, commence a voluntary case concerning itself under any
bankruptcy law of Argentina (including, without limitation, Argentine Law No.
24.522) without the written consent of the Administrative Agent on behalf of the
Lenders.

     (p)     Extension of Accounts. With respect to any accounts receivable of
the Borrower or its Subsidiaries, the Borrower shall not, and shall cause its
Subsidiaries not to, (i) grant any material extension of the time of payment of
any thereof, (ii) compromise, compound or settle for a material amount less than
the full amount thereof, (iii) release any Person liable for the payment thereof
or (iv) allow any credit or discounts whatsoever thereon, in each case which
extension, discounts, credits, releases, compromises, compounds or settlements
could reasonably be expected to have a Material Adverse Effect.

Section 8.3. Financial Covenants.

     (a)     Borrower’s Net Debt to Paid in Capital Ratio. The Borrower shall
not at any time permit the ratio of (i) the Borrower’s Net Debt outstanding on
the last day of any fiscal quarter to (ii) the Borrower’s Paid in Capital on
such date, to exceed a ratio of 0.27 to 1.00.

     (b)     Debt Service Coverage Ratio. The Borrower shall not at any time
permit the ratio of (i) two times the Borrower’s EBITDA for the two consecutive
fiscal quarters ending on the date set forth below to (ii) the Borrower’s Debt
Service for the four (4) consecutive fiscal quarters ending on such date, to be
less than the ratio set forth opposite such date below:

          Date   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The last day of each fiscal quarter of 2005
    0.56:1  
The last day of each fiscal quarter of 2006
    0.82:1  
The last day of each fiscal quarter of 2007
    0.98:1  
The last day of each fiscal quarter of 2008
    1.39:1  

59



--------------------------------------------------------------------------------



 



     (c)     Borrower’s Minimum EBITDA. The Borrower shall not at any time
permit its EBITDA for any fiscal year set forth below to be less than the amount
set forth opposite such date below:

          Fiscal Year   Minimum EBITDA

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2003
  US$(1,300,000)
2004
  US$(400,000)

     (d)     Interest Service Coverage Ratio. The Borrower shall not at any time
permit the ratio of (i) two times the Borrower’s EBITDA for the two consecutive
fiscal quarters ending on the date set forth below to (ii) the Borrower’s
Interest Expense for the four (4) consecutive fiscal quarters ending on such
date, to be less than ratio set forth opposite such date below:

          Date   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The last day of each fiscal quarter of 2005
    0.73:1  
The last day of each fiscal quarter of 2006
    2.03:1  
The last day of each fiscal quarter of 2007
    3.60:1  
The last day of each fiscal quarter of 2008
    6.68:1  

     (e)     Current Ratio. The Borrower shall not at any time permit the ratio
of (i) the Borrower’s Current Assets on the last day of any fiscal quarter set
forth below to (ii) the Borrower’s Current Liabilities for the period ending on
such date, to be less than the ratio set forth opposite such date below:

          Fiscal Quarter   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Each fiscal quarter of 2003
    0.66:1  
Each fiscal quarter of 2004
    0.48:1  
Each fiscal quarter of 2005
    0.49:1  
Each fiscal quarter of 2006
    0.51:1  
Each fiscal quarter of 2007
    0.57:1  
Each fiscal quarter of 2008
    0.63:1  

60



--------------------------------------------------------------------------------



 



     (f)     Capital Expenditures Ratio. The Borrower shall not at any time make
Capital Expenditures in a particular fiscal quarter to the extent that the
making of such Capital Expenditures would cause the ratio of (i) the Borrower’s
Capital Expenditures for any fiscal quarter set forth below to (ii) Revenues
(excluding Revenues attributable to IRUs recognized as Revenues during such
period) for such fiscal quarter to exceed the ratio set forth opposite such
fiscal quarter below:

          Fiscal Quarter   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Each fiscal quarter of 2003
    0.20:1  
Each fiscal quarter of 2004
    0.20:1  
Each fiscal quarter of 2005
    0.17:1  
Each fiscal quarter of 2006
    0.12:1  
Each fiscal quarter of 2007
    0.12:1  
Each fiscal quarter of 2008
    0.12:1  

SECTION 9. Security

Section 9.1. Grant of Security Interest.

     To secure the prompt payment of the Obligations, and to secure the
performance of and compliance with all the agreements, covenants and provisions
of the Financing Documents, the Borrower shall and shall cause its Subsidiaries,
pursuant to the Security Documents, to grant, assign, pledge and convey to the
Collateral Agent for the benefit of each Secured Party a first-priority security
interest, subject only to Permitted Liens that have priority as purchase money
Liens or pursuant to Applicable Law, in (i) all Equipment, (ii) real property
and other tangible and intangible property and rights previously acquired by the
Borrower and its Subsidiaries pursuant to the Nortel Contracts with the proceeds
of the Existing Financing Agreement and the Financing Agreement dated as of
October 25, 1999 (which was amended and restated by the Existing Financing
Agreement), and (iii) the Fiber Optic Cable (all such property and rights,
together with all proceeds of any thereof and any cash and cash equivalents held
from time to time in the Net Proceeds Account, collectively, the “Collateral”).
The Borrower hereby confirms to the Secured Parties that it shall, and shall
cause each of its Subsidiaries to, take all actions required by the Security
Documents or otherwise deemed reasonably necessary or reasonably desirable by
the Administrative Agent in order to create, perfect and maintain the perfection
of the Secured Parties’ first-priority Lien in the Collateral, subject only to
Permitted Liens. The Borrower hereby ratifies, confirms and reaffirms the
validity and enforceability of the Security Documents executed and delivered in
connection with the Existing Financing Agreement as well as the Liens created
pursuant to such documents as valid, subsisting and continuing to secure the
Obligations.

Section 9.2. Escrow Accounts.

61



--------------------------------------------------------------------------------



 



     To secure the prompt payment of principal of and interest on the Term
Loans, the Borrower shall grant to the Collateral Agent for the benefit of the
Secured Parties a first-priority security interest in the Net Proceeds Account
and each other escrow account, if any, and in all funds deposited therein.

Section 9.3. Release of Collateral.

     (a)     Security Interest. The Borrower hereby further agrees and confirms
that, except for any Collateral released pursuant to Section 9.3(b), the Secured
Parties’ security interest in the Collateral shall not be released by the
Collateral Agent until and unless (1) the Borrower shall have paid in full all
amounts due and payable under this Agreement and under any Security Document and
shall have performed all of its Obligations or (2) the Required Lenders shall
have consented to such release, in their sole discretion.

     (b)     Release Instruments. In connection with any Disposal of Collateral
permitted by the terms hereof, the Borrower may request a release of such
Collateral (the “Released Collateral”) by delivering to the Collateral Agent a
notice (each, a “Release Notice”), which shall refer to this Section, describe
in reasonable detail the proposed Released Collateral and be accompanied by
(1) an officer’s certificate of the Borrower certifying that no Event of Default
has occurred and is continuing and that the officers of the Borrower executing
any and all documents in connection with the release were duly authorized to do
so and (2) the proposed instrument of release (the “Release”) executed by all
necessary parties thereto other than the Collateral Agent (collectively, the
“Release Instruments”).

     (c)     Counterparts. The Collateral Agent shall execute, acknowledge, if
applicable, and deliver to the Borrower counterparts of the documents described
in Sections 9.3(b)(1) and 9.3(b)(2) within five (5) Business Days of receipt by
the Collateral Agent of a Release provided that the conditions set forth in the
Release Instruments and herein with respect to dispositions of Collateral have
been satisfied. The Borrower at its own expense shall execute, deliver, obtain
and record such instruments as the Collateral Agent may reasonably require,
including, without limitation, amendments to the Security Documents or this
Agreement necessary to reflect such release. The Borrower shall reimburse the
Collateral Agent upon demand for all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Collateral Agent in
connection with any actions taken by it pursuant to this Section.

Section 9.4. Further Identification of the Collateral.

     The Borrower shall, and shall cause its Subsidiaries to, furnish the
Administrative Agent on behalf of the Lenders from time to time statements and
schedules further identifying and describing the Collateral and each location
thereof and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

Section 9.5. Further Assurances.

     At any time and from time to time, upon the written request of the
Administrative Agent, and the sole expense of the Borrower, the Borrower shall,
and shall cause its Subsidiaries to,

62



--------------------------------------------------------------------------------



 



promptly execute, deliver and record any documents, instruments, agreements and
amendments, and take all such further action, as the Administrative Agent may
reasonably deem desirable in obtaining the full benefits of the security
interests granted by this Agreement and the other Financing Documents.

SECTION 10. Events Of Default

Section 10.1. Events of Default.

Each of the following events shall constitute an “Event of Default” hereunder:

     (a)     Non-Payment. The Borrower shall fail to pay:

               (1)     any installment of the principal amount of any Term Loan
as and when the same becomes due and payable hereunder (whether at stated
maturity, by acceleration, mandatory prepayment or otherwise); or

               (2)     any interest on any Term Loan or any other amount payable
hereunder or under any Note, when and as the same shall become due and payable
(whether at stated maturity, by acceleration, mandatory prepayment or otherwise)
and such failure shall continue unremedied for three (3) Business Days.

     (b)     Representations and Warranties. Any representation, warranty,
certification or statement made by or on behalf of the Borrower, any Subsidiary
thereof or IMPSAT in any Financing Document or any amendment thereof or in any
certificate, report, financial statements or opinion delivered pursuant to or
otherwise in connection with any Financing Document shall prove to have been
false, incorrect, or misleading in any material respect as of the time made,
delivered or deemed made or delivered.

     (c)     Covenants. The Borrower, any Subsidiary thereof or IMPSAT shall
fail to perform or observe any term, covenant, condition or agreement:

               (1)     contained in this Agreement (other than the covenants
contained in Section 8.1) or any other Financing Document and such default shall
continue beyond any cure or grace period specifically applicable thereto
pursuant to the terms of such Financing Document; or

               (2)     contained in Section 8.1 hereof and such default shall
continue unremedied for a period of ten (10) Business Days after the earlier of
(i) the date on which the Borrower obtains knowledge of such default or (ii) the
date on which notice thereof shall have been received by the Borrower from the
Administrative Agent (which notice will be given at the request of any Lender).

     (d)     IMPSAT Convertible Notes. IMPSAT or any of its Subsidiaries shall
default in:

               (1)     any payment of any Indebtedness under the IMPSAT
Convertible Notes; or

63



--------------------------------------------------------------------------------



 



               (2)     the observance or performance of any agreement, covenant
or condition under the IMPSAT Convertible Notes or any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder of any IMPSAT Convertible Note to cause any such
Indebtedness to become due or subject to mandatory repurchase or repayment prior
to its stated maturity.

     (e)     Brazil Agreements. An event of default shall have occurred under
the Nortel Brazil Financing Agreement or any other of the Brazil Agreements.

     (f)     Default Under Other Indebtedness.

               (1)     The Borrower, any Subsidiary thereof or IMPSAT shall
default in any payment of any Indebtedness (other than the Term Loans under this
Agreement or the loans under the Nortel Brazil Financing Agreement) aggregating
in excess of five million Dollars (US$5,000,000); provided, however, that the
foregoing shall not apply to the Existing Indebtedness;

               (2)     The Borrower, any Subsidiary thereof or IMPSAT shall
default in the observance or performance of any agreement or condition relating
to any Indebtedness (other than the Financing Documents, Nortel Brazil Financing
Agreement or the IMPSAT Convertible Notes) aggregating in excess of five million
Dollars (US$5,000,000), or contained in any instrument or agreement evidencing,
securing, or relating thereto, or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder of such Indebtedness to cause any such Indebtedness to
become due or subject to mandatory repurchase or repayment prior to its stated
maturity; provided, however, that the foregoing shall not apply to the Existing
Indebtedness;

               (3)     Any Material Subsidiary of IMPSAT shall default in any
payment of any Indebtedness (other than the Term Loans under this Agreement or
the loans under the Nortel Brazil Financing Agreement) aggregating in excess of
five million Dollars (US$5,000,000); or

               (4)     Any Material Subsidiary of IMPSAT shall default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Financing Documents, Nortel Brazil Financing
Agreement or the IMPSAT Convertible Notes) aggregating in excess of five million
Dollars (US$5,000,000), or contained in any instrument or agreement evidencing,
securing, or relating thereto, or any other event shall occur or condition
exist, with respect to which default or other event or condition, the holders of
such Indebtedness have caused any such Indebtedness to become due or subject to
mandatory repurchase or repayment prior to its stated maturity.

     (g)     Bankruptcy. The Borrower, any Subsidiary thereof, IMPSAT or any
Material Subsidiary of IMPSAT shall commence a voluntary case concerning itself
under any bankruptcy law of Argentina (including, without limitation, Argentine
Law No. 24.522) or any other jurisdiction or Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced

64



--------------------------------------------------------------------------------



 



against the Borrower, any Subsidiary thereof, IMPSAT or any Material Subsidiary
of IMPSAT under any such laws, and the petition is not contested within 10 days,
or is not dismissed within 30 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower, any Subsidiary
thereof, IMPSAT or any Material Subsidiary of IMPSAT, or the Borrower, any
Subsidiary thereof, IMPSAT or any Material Subsidiary of IMPSAT commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower, any
Subsidiary thereof, IMPSAT or any Material Subsidiary of IMPSAT, or there is
commenced against the Borrower, any Subsidiary thereof, IMPSAT or any Material
Subsidiary of IMPSAT any such proceeding which remains undismissed for a period
of thirty (30) days; or the Borrower, any Subsidiary thereof, IMPSAT or any
Material Subsidiary of IMPSAT is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
the Borrower, any Subsidiary thereof, IMPSAT or any Material Subsidiary of
IMPSAT suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of thirty (30) days; or the Borrower, any Subsidiary thereof, IMPSAT or
any Material Subsidiary of IMPSAT makes a general assignment for the benefit of
creditors; or the Borrower, any Subsidiary thereof, IMPSAT or any Material
Subsidiary of IMPSAT shall generally not pay its debts as they become due or
there shall otherwise occur a cesación de pagos (within the meaning of Argentine
law); or any corporate action is taken by the Borrower, any Subsidiary thereof,
IMPSAT or any Material Subsidiary of IMPSAT for the purpose of effecting any of
the foregoing.

     (h)     Financing Documents. Any Financing Document shall cease to be in
full force and effect, or shall cease to give the Lenders the Liens and the
material rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral described therein in favor of the Lenders, superior to and
prior to the rights of all third Persons, and subject only to Permitted Liens
that are purchase money Liens or that have priority under Applicable Law).

     (i)     Other Project Agreements. The Borrower or any Project Party (other
than Nortel) shall breach or otherwise fail to perform any material obligation
under the Project Agreements or such Project Agreements shall cease for any
reason (other than for a reason attributable to Nortel) to be in full force and
effect except at the stated termination date thereof, or shall be assigned or
otherwise transferred, terminated, or rescinded by any Project Party thereto;
provided that it shall not be an Event of Default if, not later than one hundred
twenty (120) days of any such breach or failure by such other Project Party, or
the effective date of any termination or rescission in respect of such other
Project Agreement (other than a termination or rescission based on a breach or
failure by the Borrower), such breach or failure is cured or a substitute vendor
enters into a new written agreement with the Borrower to continue to provide the
equipment, systems and services contemplated under such Project Agreement on
terms that conform to and will not result in a deviation from the then current
Business Plans.

     (j)     Licenses. Any Governmental Authority shall commence any proceeding
to cancel, revoke, suspend or substantially and adversely modify any License
necessary for the Project, which proceeding (i) could reasonably be expected to
have a Material Adverse Effect,

65



--------------------------------------------------------------------------------



 



and (ii) has not been stayed or enjoined within five Business Days after the
commencement of any such proceeding.

     (k)     Governmental Actions.

               (1)     Any Governmental Authority shall have (A) condemned,
nationalized, seized, compulsorily acquired, or otherwise expropriated all or
any material part of the property or other assets of the Borrower or any of its
Subsidiaries or of any capital stock of the Borrower or any of its Subsidiaries,
or (B) assumed custody or control either of such property or other assets or of
the business or operations of the Borrower or any of its Subsidiaries or of
their capital stock, or shall have taken any action for the dissolution of the
Borrower or any of its Subsidiaries or any other action that would prevent the
Borrower or any of its Subsidiaries or their respective officers from carrying
on the business or operations of the Borrower or any such Subsidiary in all
material respects; provided, however, that this paragraph shall not apply to any
Subsidiary of the Borrower (i) the property or assets of which do not comprise
part of the Network or the Collateral, (ii) which is not a party to any of the
Financing Documents and (iii) the total Equity of which is less than one hundred
thousand Dollars (US$100,000), unless the Governmental Action in question is
reasonably likely to have a Material Adverse Effect.

               (2)     Any Governmental Approvals material for the operation or
maintenance of the Network shall cease to be in full force and effect. A
Governmental Approval shall be deemed to cease to be in full force and effect
(x) when an order revoking or terminating said Governmental Approval shall be
issued and such order is no longer subject to further administrative and
judicial review, or (y) when any Governmental Authority having jurisdiction over
any such Governmental Approval shall, prior to the termination thereof, decide
not to renew such Governmental Approval and such decision shall not be subject
to further administrative or judicial review.

     (l)     Judgments.

               (1)     A final judgment, award, decree, fine or penalty for the
payment of money in respect of any Existing Indebtedness in excess of five
million dollars (US$5,000,000) individually or in the aggregate shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against the Borrower or any of its Subsidiaries, and the same shall
not be discharged (or provision satisfactory to the Administrative Agent shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within thirty (30) days from the date of entry thereof, and the
Borrower, within such thirty (30) day period or such longer period during which
the execution of such judgment or judgments shall have been stayed, shall not
have appealed therefrom and caused the execution thereof to be stayed during
such appeal.

               (2)     Other than in respect of any Existing Indebtedness, a
final judgment, award, decree, fine or penalty for the payment of money in
excess of one million Dollars (US$1,000,000) individually or in the aggregate
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or its Subsidiaries, and the
same shall not be discharged (or provision satisfactory to the

66



--------------------------------------------------------------------------------



 



Administrative Agent shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof, and the Borrower, within such thirty (30) day period or such
longer period during which the execution of such judgment or judgments shall
have been stayed, shall not have appealed therefrom and caused the execution
thereof to be stayed during such appeal.

               (3)     A final judgment, award, decree, fine or penalty for the
payment of money in excess of five million Dollars (US$5,000,000) individually
or in the aggregate shall be rendered by one or more courts, administrative
tribunals or other bodies having jurisdiction against IMPSAT or any of its
Material Subsidiaries, and the same shall not be discharged (or provision
satisfactory to the Administrative Agent shall not be made for such discharge),
or a stay of execution thereof shall not be procured, within thirty (30) days
from the date of entry thereof, and IMPSAT, within such thirty (30) day period
or such longer period during which the execution of such judgment or judgments
shall have been stayed, shall not have appealed therefrom and caused the
execution thereof to be stayed during such appeal.

     (m)     Currency Restrictions. Argentina or any Governmental Authority
thereof shall impose restrictions on the free transferability of Dollars to or
from Argentina or Dollars shall, in the reasonable judgment of the Required
Lenders, be unavailable within Argentina at a commercially reasonable rate of
exchange, and the Borrower shall not, within ten (10) Business Days after notice
from the Administrative Agent, have demonstrated to the satisfaction of the
Administrative Agent that such restrictions will not have a Material Adverse
Effect on the ability of the Borrower to perform its Obligations or on the
availability of Dollars for purposes of paying any amounts required to be paid
pursuant to this Agreement or the other Financing Documents; provided, however,
(without in any way limiting the obligations of the Borrower under Section 4,
including the obligation of the Borrower to discharge the Obligations in
Dollars), that the foregoing shall not apply to any such restrictions in effect
as of the date hereof or any extensions of time of any such restrictions in
effect as of the date hereof.

     (n)     IMPSAT Guarantee. IMPSAT shall breach any covenant or agreement in
the IMPSAT Guarantee.

     (o)     Change in Control. A Change in Control shall have occurred without
the prior written approval of the Lenders holding at least sixty six and two
thirds percent (66 2/3%) in aggregate principal amount of the Term Loans then
outstanding.

     (p)     Legal Existence; Taxes. The Borrower or IMPSAT shall have failed to
maintain its legal existence or the Borrower, any Subsidiary thereof or IMPSAT
shall have failed to pay taxes as they come due.

     (q)     Impairment of Collateral. The Collateral Agent shall fail at any
time to have a valid and perfected Lien on, subject to no prior or equal Liens
other than Permitted Liens, or any Security Document shall fail to be provided
in respect of, or shall fail to grant the interests required by Section 9 in,
any material portion of the Collateral.

     (r)     Material Adverse Change. A Material Adverse Change shall have
occurred.

67



--------------------------------------------------------------------------------



 



     (s)     Accounts Payable Financing Agreement. An event of default shall
have occurred under the Accounts Payable Financing Agreement.

Section 10.2. Remedies Upon Event of Default.

     (a)     Rights and Remedies. If any Event of Default (other than the Event
of Default referred to in Section 10.1(g)) has occurred and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of the
Required Lenders (1) declare all of the Term Loans to be due and payable,
whereupon the Term Loans, together with interest accrued thereon and all other
amounts due under this Agreement and the Notes, shall immediately mature and
become due and payable, without presentment, demand, diligence, protest, notice
of acceleration, or other notice of any kind, all of which the Borrower hereby
expressly waives; and/or (2) exercise on behalf of itself and the Lenders all
other rights and remedies available to it and the Lenders under this Agreement
and the other Financing Documents. Upon the occurrence of any Event of Default,
the Lenders and the Agents shall have, in addition to any other rights and
remedies contained in this Agreement and the other Financing Documents, all of
the rights and remedies of a secured party under the laws of Argentina or other
Applicable Laws, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Applicable Law.

     (b)     Bankruptcy. Upon the occurrence of an Event of Default referred to
in Section 10.1(g) of this Agreement:

               (1)     the obligations of the Lenders shall immediately
terminate;

               (2)     the Term Loans, together with all interest accrued
thereon and all other amounts due under this Agreement and the Notes, shall
immediately mature and become due and payable, without any other presentment,
demand, diligence, protest, notice of acceleration, or other notice of any kind,
all of which each of the Borrower hereby expressly waives; and

               (3)     the Administrative Agent may, or at the request of the
Required Lenders shall, exercise (or shall direct the Collateral Agent to
exercise) on behalf of itself and the Lenders all other rights and remedies
available to it and the Lenders under this Agreement and the other Financing
Documents.

     (c)     Other Remedies. In addition to such remedies as are provided for in
this Agreement and the other Financing Documents, the Lenders’ remedies upon the
occurrence and during the continuance of an Event of Default shall include, to
the extent permitted by Applicable Law, (1) a right to apply or require the
Borrower to apply, for the benefit of the Lenders or a third party selected by
the Lenders, for any necessary orders, permits or licenses in connection with
the operation or abandonment of the Network, the Telecommunications Business or
any part thereof; and (2) a right to have a receiver appointed by a court of
competent jurisdiction in order to manage, protect and preserve the Network, the
Telecommunications Business and the Collateral and to continue the operation of
the Telecommunications Business, and to collect the revenues and profits thereof
and apply the same to the payment of all expenses and other charges of such
receivership until the sale or other final disposition of the Collateral.

68



--------------------------------------------------------------------------------



 



     (d)     Actions. In connection with the foregoing remedies, the Borrower
shall take such further actions and execute all such instruments as the
Administrative Agent or the Collateral Agent deems necessary. The Borrower
agrees that the Administrative Agent or the Collateral Agent may enforce any
obligation of the Borrower as set forth in this Agreement by an action for
specific performance.

     (e)     Advances. The Lenders may (but shall not be obligated to) make
advances from their own funds to preserve, protect or obtain any of the
Collateral, including amounts to pay Taxes, insurance and the like, and all such
advances shall become part of the Obligations and shall be repayable to the
Lenders with interest thereon from the date of such advances until paid at the
Default Interest Rate.

     (f)     Claimed Amount. Notwithstanding anything to the contrary contained
in this Agreement or in any of the other Financing Documents, upon the
occurrence of any Event of Default, the rights and remedies of the Lenders
hereunder with respect to the collection and receipt of the unpaid principal
balance of the Term Loans and the Notes shall be limited to the principal
amounts specified on the Schedule of Claimed Amounts attached hereto as
Exhibit E (the “Claimed Amount Schedule”) (as these amounts may be reduced by
the amount of any prepayment made pursuant to Section 3.2 hereof).

Section 10.3. Cumulative Rights.

     No failure or delay on the part of the Lenders, the Administrative Agent or
the Collateral Agent in exercising any right, power, or remedy accruing to them
hereunder shall impair any such right, power, or remedy, nor shall such failure
or delay in exercising any right, power, or remedy with respect to any
particular occurrence of an Event of Default be construed as a waiver of any
such right, power, or remedy for any other or future occurrence of an Event of
Default, nor shall any single or partial exercise of any such right or power
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder. To the fullest extent permitted by Applicable Law, all
remedies, either under this Agreement or by Applicable Law otherwise afforded
the Lenders, shall be cumulative and not alternative.

SECTION 11. Expenses And Indemnification

Section 11.1. Expenses.

     The Borrower agrees to pay on demand (a) all reasonable and documented
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment,
protocolization and registration of the Financing Documents, including the
reasonable and documented fees and expenses of counsel for the Agents with
respect thereto, with respect to advising the Agents as to their rights and
responsibilities or the perfection, protection or preservation of their and the
Lenders’ rights or interests under the Financing Documents, with respect to
negotiations with the Borrower, IMPSAT or with other creditors of the Borrower
or IMPSAT arising out of any Default or any events or circumstances that may
give rise to an Event of Default, and with respect to presenting claims in or
otherwise participating in or monitoring any bankruptcy, insolvency or other
similar

69



--------------------------------------------------------------------------------



 



proceeding involving creditors’ rights generally and any proceeding ancillary
thereto, and (b) all reasonable and documented costs and expenses of the Agents
and the Lenders in connection with the enforcement of the Financing Documents,
including in any action, suit or litigation, any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights (including, without limitation,
the reasonable and documented fees and expenses of counsel for each Agent and
the Lenders with respect thereto).

Section 11.2. Indemnification.

     Without regard to whether the Borrower or any other Person has disclosed
any fact to Nortel, the Administrative Agent, the Collateral Agent or any
Lender, the Borrower hereby agrees to indemnify and hold harmless each of the
Agents and Lenders and each of their respective officers, directors, employees,
consultants and advisors (collectively, the “Indemnitees”) from and against any
and all actions, suits, claims, damages, demands, judgments, losses,
liabilities, costs or expenses whatsoever, including reasonable attorneys’ fees,
which any Indemnitee may sustain or incur (or which may be claimed against any
Indemnitee by any Person whatsoever) to the extent arising by reason of or in
connection with:

     (a)     the Term Loans or the proposed use of the proceeds thereof;

     (b)     the payment or failure to pay the Obligations;

     (c)     the occurrence of an Event of Default;

     (d)     the pursuit by either Agent or any Lender of any legal remedy in
connection with an Event of Default;

     (e)     the entering into any Financing Document by either Agent or any
Lender, or enforcing their remedies hereunder or thereunder; or

     (f)     any Environmental Law as a result of the past, present or future
operations of the Borrower any of its Subsidiaries or IMPSAT (or any predecessor
in interest to any such Persons);

provided, however, that, the Borrower shall not be required to indemnify any
Indemnitee for any actions, suits, claims, damages, demands, judgments, losses,
liabilities, costs or expenses to the extent caused by such Indemnitee’s willful
misconduct or gross negligence.

SECTION 12. Assignment And Participation

Section 12.1. Assignment.

     (a)     Requirements. Each Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, the Term Loans owing to it and the Note or Notes
held by it); provided, however, that (1) each such assignment shall be of a
uniform, and not a varying, percentage of all rights and obligations under and
in respect of this Agreement; (2) except in the case of an assignment to a
Person that,

70



--------------------------------------------------------------------------------



 



immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of any Term
Loan proposed to be assigned (determined as of the date of the Assignment and
Assumption Agreement with respect to such assignment) shall in no event be less
than one million Dollars (US$1,000,000); (3) the parties to each such assignment
shall execute and deliver an Assignment and Assumption Agreement and (4) with
respect to any such Eligible Assignee that is not (a) a Lender; (b) a commercial
bank or savings and loan association or savings bank organized under the laws of
the United States of America (or any State thereof) or Canada (or any Province
thereof), and having total assets in excess of one hundred million Dollars
(US$100,000,000); (c) a commercial bank organized under the laws of any other
country that is a member of the Basel Accord and the Organization of Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its general arrangements to
borrow, or a political subdivision of any such country, and having total assets
in excess of one hundred million Dollars (US$100,000,000), so long as such bank
is acting through a branch or agency located in a country in which it is
organized or another country that is described in this clause (c); (d) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is principally engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of one hundred million
Dollars (US$100,000,000); or (e) the beneficiary of the Guaranty Trust Agreement
entered into among Sirti, BBVA and Sirti S.p.A., dated October 25, 2002; and for
which the effective tax rate of any Taxes, other than Excluded Taxes, required
by Applicable Law to be withheld or deducted from or in respect of any sum
payable to such Eligible Assignee under this Agreement or any other Financing
Document shall exceed a rate of 15.05%, the obligation of the Borrower in
respect of Section 5.1(a) shall be limited to the amount that would have been
otherwise payable if such effective tax rate was 15.05%.

     (b)     Notice. Promptly following an assignment described in (a) above,
the parties to such assignment shall deliver the executed Assignment and
Assumption Agreement entered into between the assignor Lender and the assignee
to the Administrative Agent for its acknowledgment and recording in the Register
together with a non-refundable processing and recordation fee of three thousand
five hundred Dollars (US$3,500). The assigning Lender shall also deliver a
notice to the Borrower in respect of such assignment (unless such notice has
already been given) and the assignee shall furnish the Administrative Agent with
a completed administrative details questionnaire.

     (c)     Recording. Upon its receipt of an Assignment and Assumption
Agreement executed by the assignor Lender and the assignee, the Administrative
Agent shall promptly acknowledge such Assignment and Assumption Agreement and
record the information contained therein in the Register in accordance with the
provisions of Section 2.1(c) and give notice of such acknowledgment and
recordation to the Lenders and the Borrower. Any assignment of any Term Loan or
Note hereunder shall become effective on the day when the relevant Assignment
and Assumption Agreement is recorded by the Administrative Agent in the
Register.

     (d)     Exchange of Notes. Concurrently with the delivery of an Assignment
and Assumption Agreement to the Administrative Agent pursuant to (c) above, or
as soon thereafter as practicable, the assignor Lender shall surrender the Note
evidencing the Term Loan being

71



--------------------------------------------------------------------------------



 



assigned thereunder for cancellation against delivery to the assignor Lender
and/or the assignee of one or more new Notes executed by the Borrower in the
same aggregate principal amount.

     (e)     Release. From and after the date on which an Assignment and
Assumption Agreement is effective and solely to the extent of such assignment,
the assignor Lender shall be released of its commitments and obligations under
this Agreement and the assignee shall thereupon become a Party and shall have
the same rights and interest and assume the same obligations and liabilities as
having been assigned to it by the assignor Lender.

Section 12.2. Participation.

     Any Lender may sell participations to any Person in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Term Loans owing to it and the Note or Notes
held by it), provided, however, that (a) such Lender’s obligations under this
Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other Parties for the performance of such obligations,
(c) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, and (d) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Section 12.3. Information.

     Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 12, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower, the Borrower’s Subsidiaries and IMPSAT furnished to
such Lender by or on behalf of the such Person; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
received by it from such Lender.

SECTION 13. Option to Revise Structure.

Section 13.1. Option to Revise.

     Subject to Applicable Law the Administrative Agent on behalf of the
Required Lenders shall have the right, no more than once during the term of this
Agreement, upon giving not less than sixty (60) days’ prior written notice to
the Borrower, to cause the structure of the Term Loans to be revised to
facilitate access to all financial markets, including banks, insurance
companies, investment companies, other financial institutions or governmental
agencies, to sell or refinance the Term Loans, including by requiring all or a
portion of the Term Loans to be replaced by a public offering or private
placement of debt securities of IMPSAT (“Replacement Notes”) in an aggregate
principal amount of not less than one hundred million Dollars (US$100,000,000)
for the purpose of the Prepayment of outstanding Term Loans, concurrently with
the prepayment of term loans under the Nortel Brazil Financing Agreement and the
prepayment of the term loans under the Accounts Payable Financing Agreement (the
Nortel Brazil Financing Agreement, the Accounts Payable Financing Agreement and
this Agreement,

72



--------------------------------------------------------------------------------



 



collectively, the “Financing Agreements”); provided that any such revisions
and/or replacement shall neither decrease the economic benefit or the term of
the Term Loans to IMPSAT and the Borrower nor have an “all-in” financing cost to
IMPSAT in excess of ten and one quarter percent (10.25%) per annum, and further
provided, that the aggregate principal amount of the Replacement Notes shall in
no event, without the consent of IMPSAT, exceed the sum of the outstanding
balance of the Term Loans, the outstanding balance of the term loans under the
Nortel Brazil Financing Agreement and the outstanding balance of the term loans
under the Accounts Payable Financing Agreement. The Lenders and the Borrower
shall cooperate with respect to the determination of the optimal timing for such
revisions or replacement, including for issuance of the Replacement Notes and
any other issuance of debt securities by the Borrower or IMPSAT. Upon receipt of
such notice from the Administrative Agent, the Borrower shall cooperate with the
Placement Agent and Nortel as set forth in Section 16.14 and otherwise provide,
on a best efforts basis, such assistance as is customarily and reasonably
required or desirable to be provided by an issuer to enable the successful
placement of Replacement Notes, under the terms and subject to the conditions
set forth in Sections 13.2 and 13.3 and such other terms and conditions as may
be agreed upon between the Borrower and the Lenders from time to time.

Section 13.2. Transaction Costs.

     All costs and expenses incurred in connection with the issuance of
Replacement Notes, including underwriting fees, commissions and the Borrower’s
and IMPSAT’s out-of-pocket costs associated with the issuance of the Replacement
Notes (including, without limitation, the reasonable fees and expenses of its
auditors and counsel) (collectively, “Transaction Costs”), shall be borne by the
lenders under the Financing Agreements, pro rata according to the proportion
which the sum of the respective lender’s loans prepaid pursuant to Section 13.4
bears to the aggregate amount of all loans prepaid under the Financing
Agreements, provided, however, that if the Net Proceeds of the Replacement Notes
exceed the aggregate total of all loans outstanding under the Financing
Agreements, the Borrower and IMPSAT, jointly and severally, shall bear a
percentage of the Transaction Costs equal to the percentage which the amount of
the excess bears to the total amount of such Net Proceeds; and provided further,
that the Parties shall seek to structure the transaction to minimize tax costs.
Notwithstanding any other provision herein to the contrary, if a transaction
under this Section 13 is cancelled by IMPSAT, the Borrower and IMPSAT jointly
and severally shall be responsible for any fee payable to any underwriter or
other financial intermediary as a result of such cancellation.

Section 13.3. Terms of Replacement Notes.

     The Replacement Notes shall be on terms approved by Nortel and consistent
with market practice in the relevant debt securities market. To the extent
political risk insurance is required by and consistent with relevant market
practice, all costs of such insurance shall be borne by the Borrower. To the
extent the rate of withholding tax applicable to Replacement Notes is consistent
with relevant market practice, the full rate of withholding tax shall be borne
by the Borrower.

Section 13.4. Application of Proceeds.

73



--------------------------------------------------------------------------------



 



     The Net Proceeds of the Replacement Notes shall be applied to the
Prepayment of the Term Loans outstanding as of the date of IMPSAT’s receipt of
such Net Proceeds, the prepayment of the term loans outstanding as of such date
under the Nortel Brazil Financing Agreement and the prepayment of the term loans
outstanding as of such date under the Accounts Payable Financing Agreement, pro
rata according to the proportion which each such loan bears to the aggregate
total of loans outstanding as of such date under this Agreement, the Nortel
Brazil Financing Agreement and the Accounts Payable Financing Agreement.

Section 13.5. Termination of Option.

     The right of the Administrative Agent provided in Section 13.1 shall
terminate upon the completion of the issuance of Replacement Notes and the
application of the Net Proceeds thereof in accordance with Section 13.4.

SECTION 14. Governing Law and Jurisdiction

Section 14.1. Governing Law.

     This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York (not including such state’s
conflict of laws provisions).

Section 14.2. Waiver of Jury Trial.

     Each of the Lenders, the Agents and the Borrower hereby knowingly,
voluntarily, and intentionally waives any right it may have to a trial by jury
of any claim, demand, or cause of action under, or in connection with, this
Agreement, the Notes or any other financing document. This provision is a
material inducement for the Lenders to enter into this Agreement and the other
financing documents.

Section 14.3. Jurisdiction; Venue for Suit.

     Each of the Borrower, the Lenders and the Agents hereby expressly and
irrevocably (a) waives all right to object to jurisdiction or execution in any
legal action or proceeding relating to this Agreement, the Notes, or any other
Financing Document which such Person may now or hereafter have by reason of such
Person’s domicile or by reason of any subsequent or other domicile and hereby
irrevocably consents that any legal action, suit, or proceeding arising out of,
or relating to, any of the Financing Documents and any other document or
instrument required to be executed in relation thereto may be instituted in or
removed to the United States District Court of the Southern District of New York
and the courts of the State of New York sitting in New York, Borough of
Manhattan; (b) submits to and accepts and consents with regard to any such
action or proceeding for itself and in respect of its properties and assets,
generally and unconditionally, the non-exclusive jurisdiction of any such court;
and (c) waives any objection it may now or hereafter have to the laying of the
venue of any such action, suit, or proceeding, and further waives any claim that
any such action, suit, or proceeding brought in any of the aforesaid courts has
been brought in any inconvenient forum.

Section 14.4. Waiver of Immunity.

74



--------------------------------------------------------------------------------



 



     To the extent that the Borrower or any of its Subsidiaries or any of their
respective assets has, or hereafter may acquire, any right to immunity from
suit, set-off, legal proceedings generally, attachment prior to judgment,
attachment in aid of execution, or other attachment or execution of judgment on
the grounds of sovereignty or otherwise, the Borrower for itself, and its
Subsidiaries hereby irrevocably waives such rights to immunity in respect of
Obligations. In addition, the Borrower hereby irrevocably waives, to the fullest
extent it may effectively do so, the right to demand that either Agent or any
Lender post a performance bond or guarantee (excepción de arraigo) in any action
or proceeding against the Borrower or its property in Argentina.

Section 14.5. Process Agent.

     The Borrower has appointed CT Corporation System with offices at 111 Eighth
Avenue, New York, New York 10011 and its successors as the Borrower’s designee,
appointee, and agent to receive, accept and acknowledge, for and on behalf of
the Borrower, service of any and all legal process, summons, notices and
documents which may be served in such action, suit or proceeding relating to
this Agreement or the Notes or any other Financing Document in the case of the
courts of the United States District Court of the Southern District of New York
or of the courts of the State of New York sitting in New York, Borough of
Manhattan, which service may be made on any such designee, appointee, and agent
in accordance with legal procedures prescribed for such courts. So long as the
Borrower has any Obligations, the Borrower agrees to take any and all action
necessary to continue such designation in full force and effect and should such
designee, appointee, and agent become unavailable for this purpose for any
reason not attributable to the Borrower, the Borrower shall forthwith grant a
similar special irrevocable power of attorney to a new designee, appointee, and
agent with offices in New York, New York, which shall irrevocably agree to act
as such, with the powers and for purposes specified in this Section 14.5. The
Borrower further irrevocably consents and agrees to service of any and all legal
process, summons, notices, and documents out of any of the aforesaid courts in
any such action, suit or proceeding relating to this Agreement, the Notes, or
any other Financing Document delivered to the Borrower in accordance with this
Section 14.5 or to its then designee, appointee, or agent for service. If
service is made upon such designee, appointee, and agent, a copy of such
process, summons, notice or document shall also be provided to the Borrower, by
registered or certified mail, or overnight express air courier, provided that
failure to provide such copy to the Borrower shall not impair or affect in any
way the validity of such service or any judgment rendered in such action or
proceedings. The Borrower agrees that service upon the Borrower or any such
designee, appointee, and agent as provided for in this Section 14.5 shall
constitute valid and effective personal service upon the Borrower with respect
to matters contemplated in this Section 14.5 and that the failure of any such
designee, appointee, and agent to give any notice of such service to the
Borrower shall not impair or affect in any way the validity of such service or
any judgment rendered in any action or proceeding based thereon. Nothing herein
shall limit or be construed to limit the rights of the Lenders to commence
proceedings against the Borrower in any other venue where assets of the Borrower
may be found.

75



--------------------------------------------------------------------------------



 



Section 14.6. Legal Process in Other Jurisdictions.

     Nothing in this Agreement shall affect the right of any Lender or Agent to
serve legal process in any other manner permitted by law or affect the right of
any Lender or the Administrative Agent to bring any action or proceeding against
the Borrower or its property in the courts of other competent jurisdictions,
including, without limitation, the courts sitting in the City of Buenos Aires,
Argentina.

SECTION 15. The Agents

Section 15.1. Authorization and Action.

     The Lenders hereby appoint and authorize the Administrative Agent and the
Collateral Agent to exercise such powers and discretion under this Agreement and
the other Financing Documents, as are delegated to them, respectively, by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for in
the Financing Documents (including, without limitation, enforcement or
collection of the Notes), neither Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders; provided, however, that neither
Agent shall be required to take any action that exposes it to personal liability
or that is contrary to this Agreement or Applicable Law. Each Agent hereunder
agrees to give to the Lenders prompt notice of each notice given to it by the
Borrower pursuant to the terms of this Agreement. The Collateral Agent may hire
a sub-agent with respect to the Collateral, in which event such sub-agent shall
be deemed an “Agent” under this Agreement, and shall be entitled to the same
rights and indemnities as the Collateral Agent.

Section 15.2. Agent’s Reliance.

     Neither Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with the Financing Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Agents: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Assumption
Agreement entered into by the payee of such Note, as assignor, and an Eligible
Assignee; (b) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) make no warranty or representation to the Lenders and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any Lien created or purported to be created
under or in connection with, this Agreement or any other

76



--------------------------------------------------------------------------------



 



instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by facsimile,
electronic mail or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

Section 15.3. Lender Credit Decision.

     Each Lender acknowledges that it has, independently and without reliance
upon either Agent and based on the financial statements referred to in Section
7.7 of this Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

Section 15.4. Lender Indemnification.

     The Lenders agree to indemnify each Agent ratably according to the
respective principal amount of the Notes then held by the Lenders from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of this Agreement, the Existing
Financing Agreement or any of the other Financing Documents or any action taken
or omitted by such Agent under this Agreement, the Existing Financing Agreement
or any of the other Financing Documents (to the extent not promptly reimbursed
by the Borrower); provided, however, that the Lenders shall not be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, the Lenders agree to reimburse each Agent promptly upon demand for
its ratable share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrower under Sections 11.1 and 11.2,
to the extent that such Agent is not promptly reimbursed for such costs and
expenses by the Borrower.

Section 15.5. Successor Agents.

     Either Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower and may be removed at any time with or without cause by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and
having a combined capital and surplus of at least one hundred million Dollars
(US$100,000,000). Upon the acceptance of any appointment as an Agent hereunder
by a successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such instruments or

77



--------------------------------------------------------------------------------



 



notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the security interests granted
or purported to be granted under the Security Documents, such successor Agent
shall succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as an Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement.

SECTION 16. General Provisions

Section 16.1. Notices.

     All communications and notices provided for hereunder shall be in writing
and shall be personally delivered, mailed by postage prepaid registered mail
(airmail if international), return receipt requested, or telefaxed (with a
confirmation copy by postage prepaid registered mail, return receipt requested):

      If to the Borrower:   IMPSAT S.A.     Alférez Pareja 256     (1107) Buenos
Aires, Argentina     Attention:     President     Fax No. 54 11 5170 6900
  If to IMPSAT:   IMPSAT Fiber Networks, Inc.     c/o IMPSAT USA, Inc.     2040
North Dixie Highway     Wilton Manors, Florida 33305     Attention: President  
  Fax No. (954) 779-3766
  If to the Lenders:   Nortel Networks Limited     c/o Nortel (CALA) Inc.    
1500 Concord Terrace     Sunrise, FL 33323-2815     Attention: Vice President
and General Counsel     Fax No. (954) 851-8900
  With a copy to:   Piper Rudnick LLP     1200 Nineteenth Street, N.W.    
Washington, D.C. 20036     Attention: Mitchell S. Marder, Esq.     Fax No.
(202) 223-2085

78



--------------------------------------------------------------------------------



 

          BBVA Banco Frances S.A.     Reconquista 199, 1st Floor     City of
Buenos Aires     Argentina     Attention: Maria Gabriela Mancuso     and
Frederico Maximo Kralj     Fax No. 5411 4346 4328/4346 0068
  With a copy to:   Solomon, Zauderer, Ellenhorn, Frischer &     Sharp    
Rockefeller Plaza     New York, New York, 10111     Attention: Harry Frischer
and Dean Cho     Fax No. (212) 956-4068
  If to the Administrative Agent:   Nortel Networks Limited     c/o Nortel
(CALA) Inc.     1500 Concord Terrace     Sunrise, FL 33323-2815     Attention:
Vice President and     General Counsel     Fax No. (954) 851-8900
  If to the Collateral Agent:   Deutsche Bank Trust Company Americas     280
Park Avenue     Mail Stop: NYC03-0912     New York, NY 10017     Fax No.
(212) 454-2226/7

Except as otherwise specified herein, all notices shall be deemed duly given on
the date of actual receipt.

Section 16.2. Severability of Provisions.

     If any one or more of the provisions contained in this Agreement or any
documents executed in connection herewith shall be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired.

Section 16.3. Binding Effect; Successors and Assigns.

     This Agreement shall be binding upon and shall inure to the benefit of each
Party and its respective successors and assigns, provided that the Borrower
shall not assign or transfer any of its rights or Obligations hereunder except
with the prior written consent of the Administrative Agent and each Lender.

79



--------------------------------------------------------------------------------



 



Section 16.4. Amendment; Waiver.

     Neither this Agreement nor any Financing Document may be amended, waived,
discharged, or terminated unless such change, waiver, discharge, or termination
is in writing signed by the Required Lenders, the Administrative Agent or the
Collateral Agent, as applicable, and the Borrower, provided, however, that no
such change, waiver, discharge or termination shall, without the consent of each
Lender affected thereby, (a) extend the final maturity of any Loan or Note, or
reduce the rate or extend the time of payment of interest or fees thereon, or
reduce the principal amount hereof, (b) release any of the Collateral except as
shall otherwise be provided in any of the Financing Documents, (c) amend, modify
or waive any provision of this Section 16.4 or Sections 3, 4, 5, 11, 12, 15.4
and 16.6, (d) reduce the percentages specified in the definition of Required
Lenders, or (e) consent to the assignment of any of the rights and Obligations
of the Borrower under this Agreement or any Security Documents. The failure of
any party to enforce at any time any provision hereof or under any of the Notes
or Security Documents shall not be construed to be a waiver of such provisions
or of the right of such party thereafter to enforce any such provision or any
other provision hereof or thereof.

Section 16.5. Entire Agreement.

     This Agreement and the other Financing Documents constitute the entire
agreement and understanding of the Parties with respect to the subject matter
hereof, and supersede all prior agreements, discussions, and understandings
between the Lenders and the Borrower with respect to the subject matter hereof.

Section 16.6. No Novation.

     The obligations contained in this Agreement do not constitute a novation of
the obligations set forth in the Existing Financing Agreement. In the event of
any interpretation to the contrary the Lenders hereby expressly reserve in
accordance with Article 803 of the Argentine Civil Code and other Applicable
Law, any and all rights that they may have over the Collateral under the
Equipment Pledge Agreements and the Mortgage Deeds.

Section 16.7. Right of Set-Off.

     The Borrower’s Obligations shall be paid in full in accordance with their
respective terms, and may not be offset against any obligations that Nortel, any
Lender, or any of their respective Affiliates may owe to the Borrower under any
other agreement, including (without limitation) the Project Agreements. Each of
the Lenders shall, to the fullest extent permitted by Applicable Law, have the
right to apply any and all amounts on deposit or on account (general or special,
time or demand, matured or unmatured, in whatever currency) with it or with any
of its branches, Subsidiaries, or Affiliates in reduction of past due
Obligations (whether such Obligations became due at scheduled maturity, by
acceleration or otherwise) of the Borrower hereunder.

80



--------------------------------------------------------------------------------



 



Section 16.8. Release and Waiver.

     The Borrower hereby releases the Lenders and the Agents and their officers,
attorneys, agents, and employees from any liability, suit, damage, claim, loss
or expense of any kind or nature whether known or unknown, at law or in equity,
whatsoever and howsoever arising up to and including the date hereof that the
Borrower or any of its Subsidiaries ever had or now has against any of them
arising out of or relating to any Lender’s or any Agent’s acts or omissions with
respect to the Existing Financing Agreement, the Project Agreements or any other
matters described or referred to herein or therein. Without limiting the
generality of the foregoing release, the Borrower hereby acknowledges, confirms
and agrees that it has no offsets, defenses or counterclaims against any of the
Lenders or the Agents with respect to any of the Obligations or other
obligations due and owing to any of the Lenders or the Agents (including,
without limitation, those arising under, pursuant to, or in connection with, the
Existing Financing Agreement and related documents), and to the extent that the
Borrower has or had any such offsets, defenses or counterclaims, Borrower hereby
specifically waives any and all rights to such offsets, defenses and
counterclaims and releases the Lenders, the Agents and their officers,
attorneys, agents, and employees from any liability arising on account thereof.

Section 16.9. Further Assurances.

     The Borrower agrees upon the reasonable request of any Agent or Lender
promptly to take such actions as are necessary to carry out the intent of this
Agreement and the other Financing Documents.

Section 16.10. Term of Agreement; Survival.

     Each agreement, representation, warranty, and covenant contained in this
Agreement shall survive any investigation made at any time by or on behalf of
the Lenders. This Agreement shall continue to be in full force and effect and
binding upon the Parties until all of the Borrower’s Obligations have been fully
and indefeasibly paid and performed, whereupon this Agreement shall terminate.
Notwithstanding the foregoing, all the indemnification provisions in this
Agreement shall survive and all other provisions which by their terms survive
termination shall so survive.

Section 16.11. Headings.

     The various headings in this Agreement are intended for convenience only,
and shall not affect the meaning or interpretation of this Agreement.

Section 16.12. Counterparts.

     This Agreement may be executed in any number of counterparts (including
facsimile transmissions thereof), each of which when so executed shall be an
original but all of which together shall constitute one instrument.

Section 16.13. Confidentiality.

81



--------------------------------------------------------------------------------



 



     Each of the Parties hereby agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, directors, officers, employees and professional advisors,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of and will
agree to be bound by this confidentiality provision), (b) to the extent
requested by any regulatory authority, (c) to the extent required by Applicable
Law including in connection with a public offering of equity or debt securities
of the Borrower or IMPSAT or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to the execution and
delivery of an agreement containing provisions substantially the same as those
of this Section 16.13, to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the other Parties, or (h) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section 16.13 or (2) becomes available to such party on a non-confidential
basis from a source other than the other Parties.

     For the purposes of this Section 16.13, “Information” means all information
received from any of the Parties relating to any of the Lenders, Lucent
Argentina or their respective businesses, other than any such information that
is available to the Parties on a non-confidential basis prior to disclosure by
any Party. Any Person required to maintain the confidentiality of Information as
provided in this Section 16.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential Information.

Section 16.14. Cooperation.

     The Borrower will cooperate (i) with Nortel, the Administrative Agent, if
applicable, and the lead agents for syndication (such lead agents and the
Administrative Agent being referred to collectively as the “Syndication Agents”)
in the syndication of the Term Loans undertaken by the Syndication Agents, and
(ii) with Nortel and any underwriter or placement agent for the placement or
distribution of the Replacement Notes (“Placement Agent”) by: (a) upon
reasonable notice making senior officers of the Borrower available for a meeting
with prospective assignees and the Syndication Agents, the Placement Agent and
their respective consultants; and (b) providing such other assistance as may be
reasonably requested by the Syndication Agents and the Placement Agent, such as
responding to questions from prospective assignees with respect to the
operations, business plans, results and other matters relating to the Borrower,
its Affiliates and IMPSAT.

[Signatures on following pages]

82



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties have caused this Agreement to be duly executed
as of the date first written above.

BORROWER:

IMPSAT S.A.

By:______________________________

Name:____________________________

Its:______________________________







By:______________________________

Name:____________________________

Its:______________________________
















[IMPSAT S.A. AMENDED AND RESTATED FINANCING AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



LENDERS:

NORTEL NETWORKS LIMITED

By:______________________________

Name:____________________________

Its:______________________________
















[IMPSAT S.A. AMENDED AND RESTATED FINANCING AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



BBVA BANCO FRANCES S.A. (acting in its capacity as trustee to the Guaranty Trust
Agreement dated October 25, 2002, entered into among Sirti Argentina, S.A., BBVA
Banco Frances S.A. and Sirti S.p.A.)

By:______________________________

Name:____________________________

Its:    Attorney-In-Fact                                    







By:______________________________

Name:____________________________

Its:    Attorney-In-Fact                                    
















[IMPSAT S.A. AMENDED AND RESTATED FINANCING AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

NORTEL NETWORKS LIMITED

By:______________________________

Name:____________________________

Its:______________________________
















[IMPSAT S.A. AMENDED AND RESTATED FINANCING AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



COLLATERAL AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS

Not in its individual capacity but solely as Collateral Agent

By:______________________________

Name:____________________________

Its:______________________________
















[IMPSAT S.A. AMENDED AND RESTATED FINANCING AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 

      SCHEDULES       1.1   Existing Indebtedness 1.1(a)   Existing Investments
1.1(b)   Permitted Disposals 2.1   Percentage of Term Loan Commitment 2.2   Term
Loan Commitment 7.1(a)   Subsidiaries 7.1(b)   Assumed Names/Trade Names 7.5  
Proceedings 7.10   Transactions with Affiliates 7.11   Indebtedness 7.12(a)  
Existing Liens 7.13   Intellectual Property 7.15   Licenses 8.1(q)   Equipment
8.1(s)   Description of Mendoza Property 10.1(f)   “Section 10.1(f)” Existing
Indebtedness     EXHIBITS       A   Form of Assignment and Assumption Agreement
B   IMPSAT Guarantee C   Form of Intercompany Subordination Agreement D   Form
of Note E   Claimed Amounts

 